Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 1 of 157 PageID #: 13625
                                                                          188


 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ---------------------------------x
                                                   18-CR-681(WFK)
 3    UNITED STATES OF AMERICA,
                                                   United States Courthouse
 4                Plaintiff,                       Brooklyn, New York

 5                -against-                        October 16, 2019
                                                   9:30 a.m.
 6    JEAN BOUSTANI,

 7              Defendant.
      ---------------------------------x
 8
                    TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
 9                 BEFORE THE HONORABLE WILLIAM F. KUNTZ, II
                         UNITED STATES DISTRICT JUDGE
10                               BEFORE A JURY

11    APPEARANCES
      For the Government:           UNITED STATES ATTORNEY'S OFFICE
12                                  Eastern District of New York
                                    271 Cadman Plaza East
13                                  Brooklyn, New York 11201
                                    BY: MARK E. BINI, AUSA
14                                       HIRAL D. MEHTA, AUSA

15                                  DEPARTMENT OF JUSTICE
                                    CRIMINAL DIVISION
16                                  1400 New York Avenue
                                    Washington, D.C. 20001
17                                  BY: MARGARET MOESER, ESQ.
                                         KATHERINE NIELSEN, ESQ.
18
      For the Defendant:            WILLKIE FARR & GALLAGHER
19                                  787 Seventh Avenue
                                    New York, New York 10019-6099
20                                  BY: MICHAEL S. SCHACHTER, ESQ.
                                         RANDALL W. JACKSON, ESQ.
21                                       CASEY E. DONNELLY, ESQ.
                                         PHILIP F. DISANTO, ESQ.
22                                       RAYMOND MCLEOD, ESQ.

23    Court Reporter:          Georgette K. Betts, RPR, FCRR, CCR
                               Phone: (718)804-2777
24                             Email: Georgetteb25@gmail.com
      Proceedings recorded by mechanical stenography. Transcript
25    produced by computer-aided transcription.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 2 of 157 PageID #: 13626
                                                                          189
                                   PROCEEDINGS

 1                (In open court.)

 2                THE COURTROOM DEPUTY:      All rise.

 3                The Honorable William F. Kuntz, II, is now

 4    presiding.

 5                Criminal cause for trial, Docket Number 18-CR-681,

 6    U.S.A. versus Boustani.

 7                Counsel, please state your appearances for the

 8    record.

 9                MR. BINI:     Mark Bini, Hiral Mehta, Margaret Moeser,

10    Katherine Nielsen, Lillian DiNardo, and -- she'll be back in a

11    moment -- Special Agent Angela Tassone for the FBI.

12                Good morning, Your Honor.

13                THE COURT:    Good morning.     I think we have the

14    spellings.     So, yes.

15                MR. JACKSON:     Good morning, Your Honor.      Randall

16    Jackson on behalf of Mr. Boustani.

17                MR. SCHACHTER:     Michael Schachter on behalf

18    Mr. Boustani, Your Honor.       Good morning.

19                MS. DONNELLY:     Casey Donnelly on behalf of

20    Mr. Boustani.

21                MR. DI SANTO:     Phillip DiSanto on behalf of

22    Mr. Boustani.

23                MR. MC LEOD:     Ray McLeod on behalf of Mr. Boustani.

24                THE COURT:    The record should reflect that

25    Mr. Boustani is here as well.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 3 of 157 PageID #: 13627
                                                                          190
                                   PROCEEDINGS

 1                You may be seated.      Ladies and gentlemen of the

 2    public, you may be seated as well.

 3                I apologize for the delay.       One of our jurors is not

 4    here, and so I'm going to ask counsel, first the government,

 5    and then defense counsel on how they suggest we proceed.

 6                As you know, as is the practice in this Court, we

 7    have seated a total of 16 jurors, and one of the jurors is not

 8    here.    The jury office has reached out to that juror and has

 9    gotten no response from the telephone calls and the messages.

10    We've been waiting now 90 minutes, as you well know.            So I

11    will be guided by what is requested of counsel.           We'll start

12    first with the government and then with defense counsel.

13                What is your suggestion?

14                MR. BINI:    Your Honor, it would seem that it would

15    be the right thing to do to excuse that juror and replace them

16    with an alternate juror if they are one of the 12.

17                THE COURT:    All right.    Let me ask the defense

18    counsel.    What is your view as to how we should proceed?

19                MR. JACKSON:     Your Honor, may we inquire as to who

20    the juror is that's missing?

21                THE COURT:    You may inquire, but before I answer the

22    question, tell me how you think we should proceed.

23                MR. JACKSON:     Your Honor, respectfully, I would like

24    to confer with my client, but I think it's difficult to have a

25    discussion with him about it very briefly without knowing who

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 4 of 157 PageID #: 13628
                                                                          191
                                   PROCEEDINGS

 1    the juror is.

 2                THE COURT:    The juror is Juror Number 14.

 3                (Pause in proceedings.)

 4                MR. JACKSON:     Your Honor, we also believe it would

 5    be appropriate at this point.

 6                MR. BINI:    The juror --

 7                THE COURT:    Ah, Juror Number 14, you're here.

 8                THE JUROR:    A long time.

 9                THE COURT:    Welcome.    Okay.   You know, I suggested

10    that people might check in various locations for you.            I'm

11    going to ask my -- the court security officer -- if the court

12    security officer is here -- Mr. Jackson, would you have Juror

13    Number 14 brought into the jury room and then you will join

14    your colleagues.

15                Just come forward, ma'am.       Come forward.

16                Thank you.    I'll ask one of my law clerks to beam

17    you into the sacred space and you will join your colleagues.

18    I'm sorry that you were waiting out there, ma'am.           Please come

19    this way and your colleagues are there.          Thank you.    Take your

20    time.    No worries.

21                We will give Juror Number 14 a moment to collect her

22    thoughts and then we will have the jury brought in and then we

23    will have opening statements.

24                MR. BINI:    Thank you, Your Honor.

25                THE COURT:    You're welcome.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 5 of 157 PageID #: 13629
                                                                          192
                                   PROCEEDINGS

 1                You never saw that on Matlock or Perry Mason.

 2    Welcome to real trials, ladies and gentlemen.

 3                MR. BINI:    Your Honor, we just wanted to note that

 4    the government believes that nothing that was said was

 5    prejudicial at all as the confusion was -- as you sort of

 6    through the confusion found the juror.         So we just wanted to

 7    note that on the record.

 8                THE COURT:    Is that the view of the defense counsel

 9    as well?

10                MR. JACKSON:     Your Honor, we are not aware of

11    anything, so we would, I think, just like to take -- we'd like

12    to proceed for now and just take a moment to think through

13    whether later on we need to raise with the Court if there are

14    any procedures that need to be taken to assure that the juror

15    didn't receive any information that was improper, but we're

16    certainly in agreement that we're not aware at this time of

17    any such information.

18                THE COURT:    Is that acceptable to the government?

19                MR. BINI:    It is.    However, if the defense believes

20    that there is some problem, we would ask that they raise it

21    now.

22                THE COURT:    Do you believe that there is some

23    problem of which you are aware now?

24                MR. JACKSON:     As I just said, Your Honor, we're not

25    aware of anything now.       We just -- in some situations, you

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 6 of 157 PageID #: 13630
                                                                          193
                                   PROCEEDINGS

 1    know, further inquiry might be required.          We're not aware

 2    right now.     We'd just like to take a moment -- we'd like to

 3    continue for the day, not delay the jury further, and then let

 4    the Court know later on if we think that there is further need

 5    of inquiry.

 6                THE COURT:    Would you like me to inquire of the

 7    juror now because I'm prepared to do that, if you would like

 8    me to do that now, outside the presence of the other jurors,

 9    of course, and on the record and with your client present.

10                I'd be happy to have counsel suggest what I ought to

11    inquire about at this point.

12                MR. SCHACHTER:     May we have just a moment, Your

13    Honor?

14                THE COURT:    Of course.

15                MR. JACKSON:     We don't think any inquiry is

16    required, Your Honor.

17                THE COURT:    Does that mean you're waiving the right

18    to have the Court inquire of this juror?

19                MR. JACKSON:     Yes, Your Honor.

20                THE COURT:    Is that acceptable to the government?

21                MR. BINI:    Yes, Your Honor.

22                THE COURT:    Okay.    Mr. Jackson, would you check with

23    the CSO and see if the jury is ready to be brought in for

24    opening statements?

25                THE COURTROOM DEPUTY:      Sure.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 7 of 157 PageID #: 13631
                                                                          194
                                   PROCEEDINGS

 1                THE COURT:    Thank you.

 2                (Jury enters courtroom.)

 3                THE COURT:    Good morning, ladies and gentlemen of

 4    the jury.    Welcome back.     Thank you for your attendance and

 5    your time.     I know we had a little of bit of a delay and I

 6    apologize for that.      That's on me.     So please accept my

 7    apologies.     And please be seated, ladies and gentlemen of the

 8    public.    Please be seated as well, counsel.

 9                As I promised you yesterday, we're going to have

10    opening statements today from counsel.         First we'll hear from

11    the government, who has the burden of proof beyond a

12    reasonable doubt, and that stays with them throughout the

13    trial, as you well know, and then we will have opening

14    statements by defense counsel, if they chose to make one.

15    They don't have to make one.        Defense doesn't have to do

16    anything, as I said before.

17                You see that there is a podium there, and counsel

18    will be rooted behind that podium because, as I told you, we

19    practice the "Mother may I leave the podium to invade the

20    personal space of the jurors?"

21                And I say, "No, you may not."

22                So they would love to get up and close personal with

23    you, but they will stay behind the podium not because they're

24    being standoff-ish but because Judge Vader insists that they

25    stay behind the podium.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 8 of 157 PageID #: 13632
                                                                          195
                         OPENING STATEMENT - MS. MOESER

 1                So with that, we will have opening statements from

 2    the government, and then if they wish to make an opening

 3    statement, defense counsel.

 4                Again, just argument.      It's not evidence.      The

 5    evidence comes later.

 6                MS. MOESER:    This is a case about lies and greed.

 7    The defendant, Jean Boustani, was the mastermind of a

 8    $2 billion fraud and money laundering scheme.           The defendant

 9    was the lead salesman for an international shipbuilding

10    company called Privinvest, and he wanted to do business in

11    Mozambique, a country in Africa.

12                But instead of winning Mozambique's business

13    honestly, the defendant paid over $100 million in bribes to

14    get Mozambique officials to approve three projects for his

15    company worth nearly $2 billion.        Mozambique approved those

16    contracts, but they didn't have $2 billion.          So the defendant

17    had to find someone to loan Mozambique the money.

18                Once again, instead of getting the loan honestly,

19    the defendant engaged in fraud.        He paid bankers $50 million

20    in secret kickbacks to get their banks to approve the

21    projects, and he lied about what the loan money would be spent

22    on, promising that it would only be spent on the projects and

23    would not go to bribes and kickbacks.

24                The defendant and his criminal partners did not keep

25    this promise.     He used the loan money to pay over $150 million

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 9 of 157 PageID #: 13633
                                                                          196
                         OPENING STATEMENT - MS. MOESER

 1    in bribes and kickbacks and pocketed $15 million for himself.

 2    As part of his scheme, the defendant exploited the U.S.

 3    financial system, defrauded U.S. investors, and laundered

 4    money through U.S. banks.       The defendant got caught and his

 5    fraud was revealed and that's why we're here today.

 6                My name is Molly Moeser.       I'm a trial attorney with

 7    the Department of Justice.       I'm here today with Assistant

 8    United States Attorneys, Mark Bini and Hiral Mehta; Department

 9    of Justice trial attorney, Katherine Nielsen; FBI Special

10    Agent, Angela Tassone, and paralegal specialist, Lillian

11    DiNardo.    Together we represent the United States.

12                You will hear that the defendant was the lead

13    salesman for the shipbuilding company, Privinvest.            The

14    evidence will show that between 2011 and 2016 the defendant

15    and his criminal partners created three deals to enrich

16    themselves by defrauding investors and exploiting Mozambique.

17                The first deal, called Proindicus, was supposed to

18    create a coastal protection system for Mozambique's long

19    coastline, kind of like a Coast Guard.         The second deal,

20    called EMATUM, was supposed to be for tuna fishing boats.             And

21    the third deal, called MAM, was supposed to build a shipyard

22    in Mozambique.     The evidence will show that the defendant and

23    his criminal partners followed the same pattern to get each

24    deal done.

25                First, the defendant agreed to bribe Mozambicans,

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 10 of 157 PageID #: 13634
                                                                          197
                         OPENING STATEMENT - MS. MOESER

  1    including government officials, to get his company the

  2    contracts for the three projects.        Second, the defendant

  3    agreed to make secret payments to bankers to get their banks

  4    to approve the loans for the three projects.          And, third, the

  5    defendant and his criminal partners lied to get funding for

  6    the loans, falsely promising that the loans would be used only

  7    for the projects and not for bribes.

  8                After the projects were approved and funded, the

  9    defendant convinced the banks to send the loan money directly

 10    to his company, Privinvest, not to Mozambique, and he stole

 11    from that loan money to pay his partners the bribes and

 12    kickbacks he had promised.

 13                So let's walk through how this pattern played out

 14    for each of the deals.      First, you will hear about the

 15    Proindicus project.      The evidence will show that from the very

 16    beginning in 2011 the defendant agreed to pay bribes to get

 17    the Mozambique government officials to approve the project.

 18    The defendant and his criminal partners knew what they were

 19    doing was illegal, so they used code words and they called the

 20    bribes "chickens."     The defendant agreed to pay 50 million

 21    chickens to get Mozambique to approve the Proindicus project.

 22                Once Mozambique approved the project, the defendant

 23    had to find a bank to loan the money.         Now, you can't just go

 24    to your neighborhood bank and get $2 million.          You have to go

 25    to an international investment bank.         They can raise more

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 11 of 157 PageID #: 13635
                                                                          198
                         OPENING STATEMENT - MS. MOESER

  1    money because they can get other investors to take pieces of

  2    the loan.    Here the defendant reached out to bankers he knew

  3    in the international investment bank called Credit Suisse, and

  4    in 2013 he got them to agree to send all of the loan money

  5    directly to his company, not to Mozambique.

  6                In other words, the defendant was going to get the

  7    money and decide how to spend it.        In total, over the three

  8    projects, the defendant and his company received almost

  9    $2 billion.

 10                Now, Credit Suisse was ready to find other lenders

 11    and put together a loan for hundreds of millions of dollars

 12    for Proindicus, but a banker at Credit Suisse told defendant

 13    he could get even more money.       So the defendant and the banker

 14    struck a corrupt deal.      The banker would work to secretly get

 15    the biggest loan possible and the defendant would make secret

 16    payoffs to the banker.      The bigger the loan, the bigger the

 17    payoffs.    The defendant was ultimately able to get

 18    $622 million for the Proindicus project.

 19                To get the deal done, Credit Suisse had to get

 20    investors around the world to buy pieces of the loan.            The

 21    loan documents sent to investors contained two key lies.

 22    First, it said the loan money would only be used for the

 23    protection project; that is, the equipment and the boats.

 24                Second, it said that no bribes would be paid.          These

 25    were lies and the defendant knew it because he had already

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 12 of 157 PageID #: 13636
                                                                          199
                         OPENING STATEMENT - MS. MOESER

  1    agreed to pay his criminal partners bribes and kickbacks from

  2    the loan money.     Bribes and kickbacks are not boats and

  3    equipment.

  4                The evidence will show that the second deal, EMATUM,

  5    followed the same criminal pattern.        For the EMATUM project,

  6    the defendant convinced Mozambique to buy tuna fishing boats

  7    from his company, again, by bribing Mozambican officials, and

  8    he convinced Credit Suisse and another international

  9    investment bank to provide the loans for those projects,

 10    again, by paying off Credit Suisse bankers.

 11                Now, the defendant already had one Credit Suisse

 12    banker on his payroll, but he needed a second inside man to

 13    get this deal done.      So he signed up a second Credit Suisse

 14    banker.    The two bankers worked together with the defendant to

 15    get Credit Suisse to approve the deal, and in exchange the

 16    defendant sent them both millions of dollars in secret

 17    payoffs.

 18                EMATUM was even bigger than Proindicus, an

 19    eye-popping $850 million for tuna boats.         To get that much

 20    money, the defendant and his criminal partners had to sell the

 21    loan as a kind of a security called a bond.          A bond is like a

 22    stock that you can invest in.

 23                They sold the bond to investors around the world,

 24    including in New York.      Many investors in the United States

 25    received a document that summarized the loan and, again,

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 13 of 157 PageID #: 13637
                                                                          200
                         OPENING STATEMENT - MS. MOESER

  1    contained two key lies.      First, that the money would only be

  2    used for the project, the tuna fishing boats, and, second,

  3    that no corrupt payments would be made.         Those were lies and

  4    the defendant knew it because he promised millions of dollars

  5    for the loans to pay bribes and kickbacks to government

  6    officials and to bankers.

  7                The third deal was called MAM.       The evidence will

  8    show, just like the first two deals, the defendant followed

  9    the same pattern of bribes, kickbacks, and lies.           You will

 10    hear that in 2014 the defendant and his criminal partners

 11    convinced Mozambique to build a shipyard and another

 12    international bank to loan $535 million to fund it.

 13                Again, the loan document contained two lies.          It

 14    falsely claimed that all of the loan proceeds would be used

 15    only for the project, and also falsely stated that the loan

 16    money would not be used to pay bribes or kickbacks.           But,

 17    again, the defendant used the loan money to pay millions to

 18    officials and kickbacks to bankers.        The defendant laundered

 19    the money -- laundered money from all three loans through the

 20    U.S. banks to pay the bribes and kickbacks he promised, hiding

 21    these payments behind fake invoices and agreements.

 22                Now, you'll learn that the defendant and his company

 23    did provide some boats and equipment to Mozambique for these

 24    projects, but they inflated the prices so they could steal

 25    from the loan money to pay off the officials and the bankers

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 14 of 157 PageID #: 13638
                                                                          201
                         OPENING STATEMENT - MS. MOESER

  1    and to line their own pockets.        The defendant and his criminal

  2    partners claimed that these projects would be so successful

  3    that they would be able to pay the loans back from their own

  4    profits.    But the projects were a bust.

  5                In 2016, the defendant and his criminal partners had

  6    a real problem.     Big payments were due on the EMATUM loan and

  7    EMATUM was going to miss them.        The evidence will show that

  8    the defendant and his criminal partners lied again.            They

  9    decided they needed to convince investors, including investors

 10    right here in New York, to give them a little more time to pay

 11    back the loans.     To do that, the defendant and his partners

 12    had to convince investors to change the terms of the deal.

 13                By 2016, U.S. investors had put literally hundreds

 14    of millions of dollars into the EMATUM deal.          So the

 15    defendant's partners came to New York, met with U.S.

 16    investors, and told investors they needed more time to pay

 17    back the loan but that they were going to make those payments.

 18                What they didn't tell investors was that the EMATUM

 19    loan was built on fraud.       Instead of using the loan only for

 20    boats, the defendant had been paying millions of dollars in

 21    bribes and kickbacks.      In April 2016, after tricking

 22    investors, the investors agreed to change the terms of the

 23    deal.   Right after that, the deal started to fail.          People

 24    started asking questions, the truth came out.          The defendant

 25    was arrested and now faces justice here in the United States.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 15 of 157 PageID #: 13639
                                                                          202
                         OPENING STATEMENT - MS. MOESER

  1                For his criminal conduct in connection with the

  2    deals, the defendant is charged with three crimes, all of

  3    which are conspiracies.      A conspiracy is just an agreement

  4    between two or more people to commit a crime.

  5                First, the defendant is charged with conspiracy to

  6    commit wire fraud for defrauding investors, using wires in and

  7    through the United States.       Wires are just things like phone

  8    calls, emails, or bank transactions.

  9                Second, the defendant is charged with conspiracy to

 10    commit securities fraud, for defrauding investors in the

 11    EMATUM bond.

 12                And, third, the defendant is charged with conspiracy

 13    to commit money laundering for paying money to promote the

 14    fraud scheme and for using phony invoices and fake agreements

 15    to conceal the bribes and kickbacks.

 16                We will prove the defendant is guilty of these

 17    charges through many different kinds of evidence, including

 18    witness testimony, emails, and financial records.           First,

 19    you'll hear from a number of witnesses during this trial,

 20    including victims, insiders, and experts.         You will hear from

 21    victims of the fraud.      These are investors who will tell you

 22    that they did not know about the bribes or kickbacks before

 23    they invested in the deals.

 24                Now, the defendant did not meet with the investors

 25    personally.    He let his criminal partners and the banks pass

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 16 of 157 PageID #: 13640
                                                                          203
                         OPENING STATEMENT - MS. MOESER

  1    along his false promises and lies.        The investors will tell

  2    you that if they knew that money from the loans would be used

  3    to secretly pay bankers and Mozambican government officials

  4    instead of going to the projects as the defendant and his

  5    co-conspirators had promised, they never would have invested.

  6                You'll also hear from the defendant's criminal

  7    partners, the bankers on the inside who were part of the

  8    defendant's scheme.      They will tell you what the scheme looked

  9    like from the inside, what actually happened.          The bankers

 10    will tell you that the defendant paid them kickbacks out of

 11    the loan money so that their bank would approve the loans.

 12                These bankers have pled guilty for their role in

 13    these frauds, and they have agreed to cooperate with the

 14    government.    They will tell you that by cooperating and by

 15    testifying truthfully, they hope to receive a more lenient

 16    sentence.    You should listen carefully to their testimony.

 17    When you do, you will see it is supported by the other

 18    testimony and the evidence in this case.

 19                And, finally, you'll hear from experts who will

 20    explain some of the financial terms and explain the boats the

 21    defendant sold to EMATUM were worth hundreds of millions of

 22    dollars less than the defendant claimed.

 23                In addition to hearing from witnesses, you're going

 24    to see emails discussing the bribes.         You'll see fake invoices

 25    and consulting agreements the defendant asked his criminal

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 17 of 157 PageID #: 13641
                                                                          204
                         OPENING STATEMENT - MS. MOESER

  1    associates to create to hide these payments.          You'll also see

  2    deal documents and financial records.         For example, you'll see

  3    the loan documents investors received which falsely stated

  4    that none of the money from the loans would be used for bribes

  5    or kickbacks.      You'll also see the bank records showing the

  6    bribes and kickbacks the defendant paid through U.S. bank

  7    accounts.

  8                The testimony of these witnesses and the documents

  9    you'll see will show you that the defendant engaged in a

 10    massive $2 billion fraud and money laundering scheme,

 11    pocketing at least $15 million for himself.

 12                Ladies and gentlemen, at the end of this trial after

 13    you have seen and heard all of the evidence, we will speak to

 14    you again.    At that time we will ask you to return the only

 15    verdict supported by the evidence, that the defendant is

 16    guilty of all three crimes.       Thank you.

 17                THE COURT:    Thank you, counsel.     Again, that's just

 18    argument.    Now we're going to have more just argument from

 19    defense counsel.

 20                Please come forward.

 21                MR. SCHACHTER:     Good morning.

 22                ALL:    Good morning.

 23                MR. SCHACHTER:     In 1983, a magician named David

 24    Copperfield made the Statute of Liberty disappear.           I was a

 25    kid at the time.      I remember it was a major television event.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 18 of 157 PageID #: 13642
                                                                          205
                        OPENING STATEMENT - MR. SCHACHTER

  1    David Copperfield was on a stage right in front of the Statue

  2    of Liberty.    It was nighttime, so it was dark, and there was a

  3    live studio -- live audience that was right there on the stage

  4    with him.    And they were looking at the Statue of Liberty

  5    through two huge brightly lit scaffolding towers, and as they

  6    looked at the Statue of Liberty, right above the Statue of

  7    Liberty's head was a helicopter and the Statue of Liberty was

  8    ringed by a circle of lights.

  9                And then they took the curtain and they hoisted it

 10    up across the two scaffolds, the towers, so that the audience

 11    couldn't see the Statue of Liberty anymore.          And then there

 12    was really loud music and David Copperfield gave a long speech

 13    about how if you take your liberty for granted, you can lose

 14    it.   And then he put his fingers to his temple as if he was

 15    willing the Statue of Liberty to disappear.

 16                The curtain dropped, and there with the helicopter,

 17    there was the ring of lights but the Statue of Liberty was

 18    gone.   How did David Copperfield do it?

 19                What David Copperfield did is called misdirection.

 20    That's where a magician directs the audience's attention to

 21    one thing to distract them from what's important, to distract

 22    them from what they should really be looking at.

 23                You see, while David Copperfield was distracting the

 24    audience with his loud music and the speech that he was giving

 25    about liberty, he literally moved the audience.           The

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 19 of 157 PageID #: 13643
                                                                          206
                        OPENING STATEMENT - MR. SCHACHTER

  1    audience -- the entire stage, the platform, was like a giant

  2    lazy Susan.    It was movable.     And as the loud music played,

  3    very slowly and just a little, the stage moved so that -- and

  4    then when they dropped the curtain, the audience was now no

  5    longer looking at the Statue of Liberty, they were looking out

  6    at New Jersey.     The scaffolding tower, which had moved,

  7    blocked their view, and the helicopter moved over a little bit

  8    and there was a duplicate ring of lights so it looked to the

  9    audience as if the Statue of Liberty had disappeared.            But

 10    really they had just been distracted.         Their attention had

 11    been misdirected.

 12                The prosecutor, Ms. Moeser, spent a lot of time in

 13    her opening statement talking about payments that she said

 14    Jean Boustani made to government officials in Mozambique.              You

 15    heard of 15 million chickens.       We'll hear a lot of that, I'm

 16    sure, during the trial.

 17                And I am going to tell you right now that Jean

 18    Boustani was deeply involved in those payments.           Now, if that

 19    was what the prosecution needed to prove here, that Jean

 20    Boustani was involved in paying millions of dollars to

 21    Mozambican officials, well, then, this would be a very short

 22    trial because I'm telling you right now, that happened.

 23                But, ladies and gentlemen, I am sorry to break the

 24    news that you've already heard, that we are going to sit in

 25    this courtroom for weeks and weeks because Jean Boustani is

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 20 of 157 PageID #: 13644
                                                                          207
                        OPENING STATEMENT - MR. SCHACHTER

  1    not charged with the crime of making payments to Mozambican

  2    officials.    The United States is not the world's policeman and

  3    Jean Boustani is a Lebanese citizen who is working for a

  4    Lebanese company that was making payments to officials in a

  5    country that is 7,000 miles away from here.          Literally on the

  6    other side of the globe.

  7                And so all of the emails that you're going to see in

  8    this case about payments to officials in Mozambique, all of

  9    the emails about chickens, that is misdirection.           It is

 10    distracting your attention from what this case is about.

 11                What is Jean Boustani charged with?        In order to

 12    bring a case against Jean about events that occurred on the

 13    other side of the globe, the prosecution has tied themselves

 14    up into knots, trying to come up with charges that, when you

 15    see the evidence, you will see make no sense.

 16                Jean is charged with conspiracy to commit securities

 17    fraud, conspiracy to commit wire fraud, and conspiracy to

 18    commit money laundering.       And he is completely innocent of

 19    those charges.     Jean is accused of defrauding some of the

 20    shrewdest hedge funds in the world, and the evidence is going

 21    to show that those allegations are false.

 22                You are going to sit in this courtroom for weeks and

 23    weeks and you are not going to see not a shred of evidence

 24    that Jean Boustani ever planned, schemed, or even thought

 25    about defrauding investors or engaging in money laundering.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 21 of 157 PageID #: 13645
                                                                          208
                        OPENING STATEMENT - MR. SCHACHTER

  1    He did not do that.      He is not guilty.

  2                Jean Boustani has never met any investor.         He never

  3    sent an email or a text message to any of these investors.              He

  4    did not lie to any investors.       He did not cheat any investors.

  5    Please, I ask you each day make a mental note to yourself.

  6    Imagine you're creating a list as you walk into the courtroom.

  7    That list will be entitled, "Evidence that Jean wanted to

  8    defraud an investor."      Ladies and gentlemen, at the end of

  9    this trial your mental list will be a blank page.           There will

 10    be nothing on it.     Nothing.

 11                You're also going to see that Jean also never

 12    laundered money.     There isn't going to be evidence that he was

 13    trying to hide money.      He didn't open a bunch of car washes or

 14    cash businesses like you see on "Ozark" or "Breaking Bad."

 15                The money that Jean Boustani received was deposited

 16    into accounts in his own name, and his bank accounts had

 17    nothing to do with the United States.         He did not have U.S.

 18    bank accounts.     He has never once spoken or emailed with

 19    anyone who worked at a U.S. bank.        He did not send money to

 20    the United States.     He did not receive money from the United

 21    States.

 22                There will be no evidence that Jean Boustani for a

 23    second thought that he was violating United States law.            In

 24    fact, during all of the events that you heard the prosecutor

 25    talk about, Jean Boustani never spoke to a single person in

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 22 of 157 PageID #: 13646
                                                                          209
                        OPENING STATEMENT - MR. SCHACHTER

  1    the United States.      He did not send a single email to anyone

  2    in the United States.      He never thought about America.        The

  3    United States did not cross the mind of this Lebanese citizen

  4    as he did business in the country of Mozambique.           In fact,

  5    until Jean Boustani was arrested in another country and

  6    forcibly brought here, Jean had never once in his life been to

  7    the United States of America.

  8                Ladies and gentlemen, my name is Michael Schachter

  9    and I, along with my colleagues, Randall Jackson, Casey

 10    Donnelly, Phil DiSanto, and Ray McLeod, have the honor of

 11    representing Jean Boustani.

 12                You met Jean briefly during the course of jury

 13    selection.    The evidence in this case is going to show that

 14    Jean is a kind, decent, warm person.         He's married to a

 15    wonderful woman.     They have a six-year-old son named Leo.

 16    Jean has never in his life been charged with any crime before

 17    this case.    Jean is from Lebanon.      He grew up during the

 18    Lebanese civil war, and Lebanon, you're going to learn, is a

 19    cultural melting pot.      It was at one point called the Paris of

 20    the Middle East.     That's in part because Lebanon is right at

 21    the cross-section where Europe and Asia and Africa all meet.

 22                Christians like Jean live alongside Muslims --

 23                MR. BINI:    Objection, Your Honor.

 24                MR. SCHACHTER:     -- and people of all --

 25                THE COURT:    Overruled.    Overruled.    It's just

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 23 of 157 PageID #: 13647
                                                                          210
                        OPENING STATEMENT - MR. SCHACHTER

  1    argument.    It's not evidence.

  2                Go right ahead.

  3                MR. SCHACHTER:     People speak English and French and

  4    Arabic, and growing up in Lebanon gave Jean an ability to

  5    connect with people from different cultures, which made it

  6    natural for the job that he found himself in.

  7                Jean went to work in sales for a company called

  8    Privinvest.    That's a Lebanese company, and it's actually the

  9    world largest private shipbuilding company.          Privinvest

 10    manufactures naval vessels, like large frigates and smaller

 11    warships that are called corvettes.        They make superfast

 12    interceptor ships, which you're going to hear something about

 13    during the course of this trial.        They even make submarines.

 14                They supply the French and the German navies, and

 15    being based in Lebanon, it also supplies American allies in

 16    the Middle East like Saudi Arabia and the United Arab

 17    Emirates.    Privinvest also makes what are called super yachts.

 18    Those are pleasure ships that can be 300 feet long and they

 19    can cost -- each one hundreds of millions of dollars.

 20                Privinvest makes these naval vessels and these super

 21    yachts at very large shipyards that are located in England and

 22    German, and Greece and also they used to have one that was

 23    based in Abu Dhabi.      It employees thousands of people.        It's a

 24    very big company.

 25                Now, Jean's focus was on selling Privinvest's boats

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 24 of 157 PageID #: 13648
                                                                          211
                        OPENING STATEMENT - MR. SCHACHTER

  1    and other equipment to governments in Africa.          Now, not every

  2    country in the world is like the United States, and selling to

  3    governments in Africa is not like selling to the United States

  4    defense departments.      Lord knows we have our share of

  5    corruption in this country with political contributions and

  6    lobbying fees that corporations pay, but in many countries in

  7    Africa the corruption is more direct than it is here.

  8                The evidence will show that in many countries in

  9    Africa and in many places in the world, making large payments

 10    directly to government officials is a cost of doing business

 11    with those governments.      And the evidence is going to show

 12    that that is the way it is in Mozambique.

 13                Now, you may not like that.       You may think that it

 14    is bad or wrong for a Lebanese company to make large payments

 15    to government officials in the country of Mozambique.            But the

 16    issue in this case is not whether you are comfortable with the

 17    idea that paying government officials is a cost of doing

 18    business with some countries.       The only issue for you to

 19    decide here in this courtroom is whether the prosecution has

 20    done its job of proving to you beyond a reasonable doubt that

 21    Jean Boustani is guilty of the specific crimes that the

 22    prosecution has charged him with.

 23                And they are specific questions:        Did the

 24    prosecution show you evidence that proved to you beyond a

 25    reasonable doubt that Jean Boustani conspired to defraud

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 25 of 157 PageID #: 13649
                                                                          212
                        OPENING STATEMENT - MR. SCHACHTER

  1    investors?    And did they prove to you, beyond a reasonable

  2    doubt, that Jean Boustani conspired to launder money?            At the

  3    end of this trial the answers to those questions will be no.

  4                Now, the prosecution told you about three projects:

  5    The Proindicus coastal monitoring project, the EMATUM fishing

  6    fleet project, and the MAM shipyard construction project.            To

  7    understand just how far Jean was from any investor, you need

  8    to understand what Jean's role was and where much later the

  9    investors come in.     Each of these projects, you're going to

 10    learn during this trial, actually involves three, four, or

 11    five separate transactions.       That is going to be important for

 12    you to understand.

 13                The evidence will show that Jean was involved in one

 14    transaction and the investors are in a completely different

 15    transaction that occurs months and sometimes years later

 16    involving a completely different set of people.           You're going

 17    to learn that Jean and these investors had absolutely nothing

 18    to do with each other.

 19                We're going to start with Proindicus, which the

 20    evidence will show really involved three distinct separate

 21    transactions.     Transaction one:     Proindicus, which was a

 22    Mozambican company, entered into a contract with Privinvest to

 23    help rebuild Mozambique's coastal monitoring system, which

 24    you're going to learn had been destroyed during the course of

 25    two wars that had been fought in the country of Mozambique.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 26 of 157 PageID #: 13650
                                                                          213
                        OPENING STATEMENT - MR. SCHACHTER

  1                Mozambique has a huge coastline.        It is 1600 miles

  2    long and its territorial waters extend 200 miles from its

  3    coastline.    So just to put that in perspective, the state of

  4    California is about half that size.        California's coastline is

  5    about 800 miles long.      And so if you want to picture the

  6    territorial waters of Mozambique, imagine a space --

  7    California is also about 200 miles wide.         So if you want to

  8    picture the waters that needed to be monitored, imagine two

  9    Californias, one on top of each other.         That's Mozambique's

 10    territorial waters.

 11                And Mozambique had a problem because it had no way

 12    of seeing what was happening in its territorial waters.            That

 13    was a problem because the coast of Mozambique is nothing like

 14    the coast of California.       This is a very dangerous part of the

 15    world.   They're just a short distance from Somalia.          If any of

 16    you have seen the movie about Captain Phillips, you know about

 17    the scourge of pirates that would attack ships that would come

 18    to port in Mozambique or neighboring countries or just travel

 19    through their territorial waters.

 20                Mozambique also faced other problems.         They had

 21    issues with drug trafficking coming into the country,

 22    terrorism, ships that would come into Mozambique's waters and

 23    dump environmental pollutants in those waters, and they had a

 24    significant problem with poaching.        A significant percentage

 25    of the world's tuna, you're going to learn, actually comes

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 27 of 157 PageID #: 13651
                                                                          214
                        OPENING STATEMENT - MR. SCHACHTER

  1    from the waters just outside of Mozambique.          But Mozambique

  2    sees almost nothing from this very rich resource.           Large

  3    commercial fishing vessels from China and from Japan and other

  4    countries come into their waters, scoop out tons of fish, and

  5    don't pay Mozambique not a nickel.

  6                So the evidence is going to show that in 2010,

  7    Mozambique decided that it was time to rebuild their coastal

  8    monitoring system.     Why 2010?    Around that time, Mozambique

  9    learned that it was about to go from being a very poor country

 10    to one of the world wealthiest.        In the northern part of the

 11    country, Mozambique discovered the world's fourth largest

 12    deposit of natural gas.

 13                People started calling Mozambique the Qatar of

 14    Africa.    For those of you who are unfamiliar, Qatar is one of

 15    the wealthiest countries in the world because it has huge

 16    natural gas deposits.      Oil companies descended on Mozambique,

 17    agreeing to pay Mozambique billions of dollars for the right

 18    to develop and sell liquified natural gas that they will pull

 19    out of drilling rigs in Mozambique's territorial waters.

 20                Now, the evidence is going to show that these

 21    security -- these rigs needed security to protect them from

 22    pirates and from terrorism and other threats, and that those

 23    oil companies were actually paying millions of dollars to

 24    security services to patrol the waters around those rigs.

 25                The evidence will show that Mozambique figured that

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 28 of 157 PageID #: 13652
                                                                          215
                        OPENING STATEMENT - MR. SCHACHTER

  1    if it could provide secure waters around those rigs, then the

  2    country of Mozambique could charge those oil companies for

  3    those security services instead of those oil companies paying

  4    those private security services.        So in that way a coastal

  5    protection system would not only provide national security but

  6    it would also provide a way of generating revenue for the

  7    country.

  8                So Mozambique formed a company that would be owned

  9    by its defense department and its secret service, and that

 10    company became Proindicus.       Proindicus, well I should say,

 11    Mozambique was colonized by Portugal.         It was a Portuguese

 12    colony for several hundred years, and the language they speak

 13    in Mozambique is Portuguese.       "Proindicus" is Portuguese for

 14    pro, meaning "for," and "indicus" in Portuguese means Indian

 15    Ocean.    So for the Indian Ocean.

 16                So this government-owned company was formed to find

 17    a contractor to purchase a coastal surveillance system and

 18    then to operate that coastal surveillance system.           Now, as a

 19    salesman for Privinvest, Jean was trying to sell Privinvest's

 20    ships, aircraft, radar, and experience to Mozambique to be the

 21    ones that would help them rebuild their coastal surveillance

 22    system.

 23                Now, the evidence will show that Privinvest

 24    delivered 36 sophisticated vessels that were specially

 25    constructed to move at incredibly high speeds through the very

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 29 of 157 PageID #: 13653
                                                                          216
                        OPENING STATEMENT - MR. SCHACHTER

  1    rough waters of the Indian Ocean.        Some of these vessels,

  2    you're going to learn, were the first of their kind.

  3    Privinvest also delivered six aircraft.         They built 16 radar

  4    stations that dotted Mozambique's coastline.          They provided

  5    satellite imagery, all of which together delivered to a

  6    central command and control station, a complete picture of

  7    what was happening in Mozambique's territorial waters.

  8                And, ladies and gentlemen, you are going to see the

  9    ships that Privinvest delivered.        You're going to see the

 10    aircraft.    You're going to see that Privinvest delivered

 11    everything that it was required to under their contract, and

 12    then trained the Mozambicans how to operate and handle the

 13    equipment that they sold.       And that was Transaction 1.

 14                Transaction 2:     Proindicus, the Mozambican company,

 15    took out a loan from Credit Suisse International, which is an

 16    investment bank based not in the United States, based in

 17    London to borrow the money that they needed to pay Privinvest

 18    for this project.

 19                (Continued on the next page.)

 20

 21

 22

 23

 24

 25

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 30 of 157 PageID #: 13654
                                                                          217
                        OPENING STATEMENT - MR. SCHACHTER

  1                MR. SCHACHTER:     Now, the prosecution says that in

  2    this loan, this is where somehow Jean Boustani had a scheme to

  3    defraud investors and you're going to see that that is going

  4    to make no sense whatsoever.       You're going to see that Jean

  5    Boustani had nothing to do with investors.

  6                The prosecution claims that Jean Boustani is guilty

  7    of fraud because of what is in Credit Suisse's 96-page

  8    single-spaced loan agreement with this Mozambican company,

  9    Proindicus.

 10                You're going to see this loan agreement and you're

 11    going to see that the language that Ms. Moeser told you about

 12    is buried literally in the middle of this 96-page loan

 13    agreement specifically on Pages 41 and 42.

 14                On those pages, that Mozambican company agreed that

 15    it would use the loan to pay Privinvest for the construction

 16    of this monitoring and protection system for its territorial

 17    waters.    The Mozambican company, Proindicus, also agreed that

 18    it will not use the loan proceeds for any corrupt act.

 19                And the prosecution claims that Proindicus's, the

 20    Mozambican company's, agreement was not true.          Because after

 21    Proindicus paid Privinvest for the project, they note that

 22    Privinvest later paid government officials.

 23                I want to highlight for you three very important

 24    facts that will be shown by the evidence.

 25                First, Jean is not the one who is saying any of

                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 31 of 157 PageID #: 13655
                                                                          218
                        OPENING STATEMENT - MR. SCHACHTER

  1    these things.     These are not his words.      They are not his

  2    promises.    Jean sells books.     He's not a lawyer and he's not a

  3    banker, and he didn't write this agreement.          Credit Suisse

  4    International didn't turn to the book salesman to ask them to

  5    draft their 96-page single-spaced agreement with this

  6    Mozambican company.      There's not going to be any evidence that

  7    Jean even read Credit Suisse's loan agreement with that

  8    Mozambican company much less that he read the particular

  9    provisions on Pages 41 and 42 that the prosecution now says is

 10    Jean Boustani's fraud.

 11                Second, the evidence is going to show that those

 12    statements in the loan agreement are true.          Proindicus said

 13    that the loan was going to be used to pay for the coastal

 14    monitoring project that was being purchased from Privinvest

 15    and that's exactly what happened.        Those loan proceeds went to

 16    pay Privinvest for this project.

 17                If you take out a car loan to by a $30,000 Ford, the

 18    money that the bank pays Ford, it doesn't all go to build the

 19    car.   Some of it is profit and Ford can do whatever it wants

 20    to with its profit.      They can throw a giant employee picnic,

 21    it can use some of its profits to make political contributions

 22    to government officials, it can use some of its profits to

 23    hire lobbyists to influence government officials.           You're not

 24    lying if when you take out your loan you say that the loan is

 25    being used to buy the Ford.       The evidence is going to show

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 32 of 157 PageID #: 13656
                                                                          219
                        OPENING STATEMENT - MR. SCHACHTER

  1    that these statements in these loan agreements are just true.

  2                Third, the evidence is going to show that Jean did

  3    not defraud any investor with this loan agreement between

  4    Credit Suisse and that Mozambican company.          Jean had nothing

  5    to do with those investors and they made no difference to him

  6    or to Privinvest.

  7                Now, really to understand that, you need to

  8    understand Transaction 3 which is where the investors first

  9    enter the picture.     Months after the Mozambican company

 10    borrowed the money from Credit Suisse, and months after

 11    Privinvest had already been paid for the contract, then months

 12    later, Credit Suisse made a decision that had nothing to do

 13    with Jean Boustani and it had nothing to do with this company.

 14    Credit Suisse made a decision to sell pieces of its loan to

 15    hedge funds and institutional investors.

 16                Now, what does that mean?      What does a bank have

 17    when it gives out a loan?       It has a promise and it has risk.

 18    So the bank keeps a promise to get repaid by the borrower.

 19    That's what a bank has when it gives out a loan, it has a

 20    promise to be repaid with interest.        And the bank also then

 21    has the risk that may be the borrower won't repay the loan in

 22    the future.

 23                The evidence will show that sometimes banks sell

 24    that promise.     Sometimes a hedge fund or a different bank may

 25    give the bank money and buy that promise to get repaid in the

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 33 of 157 PageID #: 13657
                                                                          220
                        OPENING STATEMENT - MR. SCHACHTER

  1    future.    Why?   Why would a bank sell a piece of a loan?         The

  2    reason is that the bank gets money today.         The bank doesn't

  3    have to wait for some time in the future for the borrower to

  4    repay the money, and the bank no longer has the risk that

  5    maybe that borrower isn't going to repay the loan so that's

  6    why the bank might sell the loan.

  7                Now, why would a hedge fund or some other financial

  8    institution decide they want to buy a piece of a loan like

  9    that?

 10                The evidence will show that the hedge fund or the

 11    financial institution can pay way less money today than they

 12    would ultimately get repaid if it turns out that the borrower

 13    does repay the loan with interest as they promised.           So, for

 14    example, a hedge fund could decide to pay $60 today for the

 15    promise that the bank has to get repaid a hundred dollars in

 16    the future.    The hedge fund, of course, is taking on the risk

 17    that the borrower might default, but the hedge fund is making

 18    the calculation that based on their analysis they think

 19    there's a pretty good shot that the borrower is going to

 20    repay, and so they end up making a whole lot of money.

 21                Most importantly, what is the evidence going to show

 22    to you to during the course of this trial that Jean Boustani

 23    had to do with Credit Suisse selling its loans to hedge funds

 24    and financial institutions?       Absolutely nothing.      These are

 25    transactions between Credit Suisse International and these

                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 34 of 157 PageID #: 13658
                                                                          221
                        OPENING STATEMENT - MR. SCHACHTER

  1    investors that Jean Boustani had absolutely nothing to do

  2    with.

  3                I'm going to apologize that I have to do this but

  4    you may remember from high school English the difference

  5    between sentences that use the active voice and sentences that

  6    use the passive voice.

  7                When you heard from Ms. Moeser, she said investors

  8    received a document, loan documents, sent to investors.            And

  9    that, ladies and gentlemen, you may remember, is the passive

 10    voice.   It does not tell you who is the one who is doing the

 11    sending.    It does not tell you who sent these documents to

 12    these investors.

 13                Now, why didn't the prosecutor use the active voice,

 14    the one that tells you who is the actor, who is the one

 15    telling these things to investors?        Who is the one that is

 16    sending these documents to investors?         Because it has nothing

 17    do with Jean Boustani and the prosecution knows it.

 18                The prosecution has brought Jean Boustani to an

 19    American courtroom accusing Jean of defrauding investors

 20    because Credit Suisse International made a decision to share a

 21    copy of a loan agreement that Jean did not sign and never read

 22    with hedge funds and institutions that Jean Boustani had

 23    nothing to do with.

 24                The evidence is going to show that Jean never lied

 25    to any investor who bought a piece of this Proindicus loan in

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 35 of 157 PageID #: 13659
                                                                          222
                        OPENING STATEMENT - MR. SCHACHTER

  1    this Transaction 3.      Jean never talked about lying to any

  2    investor.    There isn't going to be any evidence that Jean had

  3    any idea that these loan agreements between Credit Suisse and

  4    that Mozambican company were going to be sent by Credit Suisse

  5    to hedge funds and institutions.

  6                The evidence is going to show that Jean Boustani was

  7    figuratively and actually literally thousands of miles away

  8    from any of these investors.       Not only will the evidence show

  9    that Jean Boustani never conspired to defraud any investor,

 10    the prosecution also isn't going to be able to prove that Jean

 11    Boustani committed any crime in the United States.

 12                Proindicus, that project, involved a European bank,

 13    Credit Suisse International, lending money to a Mozambican

 14    company to pay a Lebanese contractor.         The European bank then

 15    sold pieces of that loan to banks and corporations in Africa

 16    and Europe.

 17                The evidence will show that there was not a single

 18    U.S. investor, not a single one in this Proindicus investment.

 19    Jean Boustani had nothing to do with this country.

 20                Now, the prosecutor said that Proindicus went bust.

 21    She said these projects didn't pan out, or words to that

 22    effect, and the result of that was that these hedge funds that

 23    decided to make this risky investment have not so far been

 24    paid what they expected.       But the evidence is going to show

 25    that Jean is not the reason why these investments so far have

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 36 of 157 PageID #: 13660
                                                                          223
                        OPENING STATEMENT - MR. SCHACHTER

  1    not paid off.     Proindicus didn't stop paying its loan because

  2    Privinvest made payments to government officials.

  3                The evidence is going to show that doesn't even make

  4    any sense.    One thing has nothing to do with the other.          The

  5    evidence is going to show you exactly what happened.

  6                Gas prices fell dramatically in the year 2015 and

  7    that meant that the oil companies stopped development of those

  8    natural gas reserves and that had two effects.          One is

  9    Mozambique had less money coming in to pay its debts and it

 10    also meant that those oil companies didn't need Proindicus's

 11    security services.     You're also going to learn that

 12    hostilities broke out in Mozambique.         One of the wars that I

 13    talked about was a civil war that had been fought in

 14    Mozambique between two parties and that broke out again in

 15    that time period and that slowed construction of those radar

 16    stations and that delayed the project.

 17                So these projects were slower to make money that had

 18    been expected.     But you're going to see that through it all

 19    the evidence is going to show that Jean worked tirelessly to

 20    make Proindicus a success.       And you're going to see through

 21    his communications that he always believed that it would be

 22    successful and that's important.

 23                Ladies and gentlemen, this is a fraud case.          So one

 24    of the things that's going to matter to your decision is what

 25    Jean intended, what Jean believed, what Jean wanted to happen.

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 37 of 157 PageID #: 13661
                                                                          224
                        OPENING STATEMENT - MR. SCHACHTER

  1    And the evidence is going to show inclusively and

  2    overwhelmingly that Jean always believed that these projects

  3    would be profitable and that he worked to make them

  4    profitable.    In fact, you're going to know it from this one

  5    important fact.

  6                The evidence is going to show clearly that Jean

  7    wanted to use the success that he believed would be this

  8    project to sell similar projects to other countries in Africa

  9    and in South America.      Successful projects that generate the

 10    revenue that everybody was hoping for would help Jean in

 11    Privinvest make additional sales.        There is not going to be

 12    any evidence that Jean wanted any harm to befall any investor.

 13    There isn't going to be any evidence that Jean wanted

 14    Proindicus to default on its loan.        There's not going to be

 15    any evidence, none, that Jean wanted to defraud any investor

 16    that Credit Suisse sold a piece of its loan with this

 17    Mozambican company, too.       That's Proindicus.

 18                Let's talk about EMATUM.      The EMATUM transaction is

 19    very similar.     And this time Jean is even further away from

 20    any of the investors.      EMATUM actually involved four or five

 21    separate transactions.

 22                Transaction 1.     With the money that Mozambique could

 23    see on the horizon coming from its natural gas reserves,

 24    Mozambique decided that it wanted to build a national fishing

 25    fleet to fish itself the waters, the fish from its territorial

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 38 of 157 PageID #: 13662
                                                                          225
                        OPENING STATEMENT - MR. SCHACHTER

  1    waters.

  2                And so, Mozambique entered into a contract with

  3    Privinvest to build a fishing fleet.         They entered into a

  4    contract to purchase 24 commercial fishing vessels as well as

  5    three extremely sophisticated, first of their kind, ultrafast

  6    naval vessels that are called Ocean Eagle Trimarans.           The

  7    purpose of that is to patrol their territorial waters looking

  8    for illegal fishing in their waters and also to monitor for

  9    the other things that we have spoken about.

 10                Just like Proindicus, Mozambique, again, formed a

 11    government-owned company to operate the fishing vessels and to

 12    buy these vessels from Privinvest.        And this company was

 13    called EMATUM, another Portuguese lesson.         "Em" is the short

 14    for the Portuguese empresa which means business or enterprise

 15    and "atum" in Portuguese means tuna.         So together, tuna

 16    business.

 17                And EMATUM agreed to pay Privinvest $850 million for

 18    those vessels.     The evidence is going to show that these plans

 19    existed long before Jean Boustani ever came to Mozambique.

 20    The evidence is going to show that Mozambique had been

 21    planning to bill a large national fishing fleet since 2010.

 22    These were real plans to satisfy a real need for a country

 23    that, thanks to its natural gas discovery, could now put its

 24    plans into reality.      That's Transaction 1.

 25                Transaction 2.     EMATUM borrowed $500 million from

                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 39 of 157 PageID #: 13663
                                                                          226
                        OPENING STATEMENT - MR. SCHACHTER

  1    Credit Suisse International in London and also $350 million

  2    from a Russian bank called Vneshtorgbank.         It was called

  3    Vneshtorgbank before they shortened it for good reason to VTB.

  4                VTB, you're going to learn, is owned by the Kremlin,

  5    so the Russian government.       Just like Proindicus, Credit

  6    Suisse prepared this time a 99-page loan agreement, single

  7    spaced.    And it's a loan agreement not with Privinvest, it's a

  8    loan agreement between Credit Suisse International and this

  9    Mozambican company EMATUM.

 10                And the prosecution is going to focus you on the

 11    same two statements in Credit Suisse's loan agreement with

 12    that Mozambican company.       This time they're on Pages 42 and 43

 13    of that single-spaced loan agreement.

 14                And on those pages, 42 and 43, EMATUM agreed that it

 15    would use the loan to finance the purchase of those 27 vessels

 16    as well as the rights to intellectual property so they could

 17    build a larger fishing fleet all on their own as well as

 18    training, and not for any corrupt act.         That's the Mozambican

 19    companies's agreement.

 20                The evidence will show that Jean Boustani is not

 21    guilty of fraud because of Credit Suisse's loan agreement with

 22    that Mozambican company.       Jean, again, doesn't agree to

 23    anything in Credit Suisse's loan agreement with EMATUM.            These

 24    are not Jean Boustani's words.        Jean Boustani didn't sign the

 25    loan agreement.     Privinvest, his company, is not a party to

                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 40 of 157 PageID #: 13664
                                                                          227
                        OPENING STATEMENT - MR. SCHACHTER

  1    this loan agreement.      And there's not going to be any evidence

  2    that these few sentences in the middle of a 99-page

  3    single-spaced loan agreement were part of any scheme to

  4    defraud investors by Jean Boustani.        And just like Proindicus,

  5    the statements in this loan agreement were true.           The loan was

  6    used to finance EMATUM's purchase from Privinvest of these

  7    fishing vessels and these Ocean Eagles.

  8                Now, after Privinvest has been fully paid we get to

  9    Transaction 3 and Transaction 4.

 10                Transaction 3.     Credit Suisse and Vneshtorgbank sold

 11    their loans, their right to be repaid, to a Dutch company.

 12    That's Transaction 3.

 13                In Transaction 4, that Dutch company, then issued

 14    what Ms. Moeser called bonds, but they're actually called Loan

 15    Participation Notes.      And those Loan Participation Notes

 16    issued by that Dutch company were then distributed or marketed

 17    by Credit Suisse International and by Vneshtorgbank.           To who?

 18    Mostly to hedge funds that specialize in buying the extremely

 19    risky debt of emerging market countries.

 20                Now, Ms. Moeser said that a bond is just like a

 21    stock you can invest in it.       Ladies and gentlemen, you

 22    wouldn't invest in the debt of an emerging market country.

 23    This is something that is for experts because there is a

 24    significant risk that countries like that won't pay their

 25    debts on time.     But if you place your bets right, then the

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 41 of 157 PageID #: 13665
                                                                          228
                        OPENING STATEMENT - MR. SCHACHTER

  1    rewards can be huge because risky countries like that, they

  2    have to pay a much higher interest rate in order for any of

  3    these institutions to lend them money.

  4                Jean Boustani had nothing to do with Credit Suisse

  5    and Vneshtorgbank selling their Loan Participation Notes to

  6    hedge funds and institutions.       He's not a banker, he is a boat

  7    salesman.    Jean never met any of these hedge funds.         Jean

  8    never spoke to any of these hedge funds.         Jean never e-mailed

  9    any of these hedge funds.       And when those hedge funds bought

 10    the Loan Participation Notes, or LPNs as you're going to hear

 11    them called, that money went to Credit Suisse and to

 12    Vneshtorgbank.     It didn't go to Privinvest and it certainly

 13    didn't go to Jean Boustani.       Jean had nothing to do with those

 14    sales to the investors that were supposedly defrauded.

 15                The evidence is also going to show that these Loan

 16    Participation Notes had nothing to do with the United States.

 17    When one of these hedge funds and institutions buys or is

 18    considering an investment like that, they get loan

 19    offering -- they get offering documents that describe the

 20    investment.    You're going to see these offering documents, and

 21    you're going to see right on the front page to says that these

 22    are what are called "Reg S Securities."         They are not issued

 23    in the United States and they are not offered to

 24    U.S. investors.     They are what are called "offshore

 25    transactions" that are not reviewed by the U.S. Securities and

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 42 of 157 PageID #: 13666
                                                                          229
                        OPENING STATEMENT - MR. SCHACHTER

  1    Exchange Commission because they're offshore.

  2                The evidence will show that the foreign banks that

  3    were selling these Loan Participation Notes, Credit Suisse

  4    International and Vneshtorgbank, they did not market then in

  5    the United States except to hedge fund managers who would be

  6    buying them for offshore companies.        But let me explain that

  7    for a minute.

  8                The evidence is going to show that hedge fund

  9    managers, they manage money that is held by corporate

 10    entities.    And in exchange for making investment decisions for

 11    those corporate entities that are holding the money, those

 12    corporate entities pay the hedge fund managers a huge fee.

 13    They pay them two percent of all the money that the corporate

 14    entity holds and they also pay them 20 percent of all of the

 15    profits that are generated by those corporate entities that

 16    are holding the money.

 17                Now, sometimes those corporate entities are

 18    U.S. entities, but a lot of times those corporate entities are

 19    not.   They're based in Ireland or the Cayman Islands or

 20    someplace else in the world.       All of the investments, though,

 21    are made by that corporate entity that is holding the money.

 22                The evidence is going to show that Credit Suisse and

 23    Vneshtorgbank only marketed these LPNs to hedge fund managers

 24    who were managing money for offshore corporations.           A hedge

 25    fund employee may be sitting in the United States, but the

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 43 of 157 PageID #: 13667
                                                                          230
                        OPENING STATEMENT - MR. SCHACHTER

  1    evidence will show that the investor is not in the

  2    United States, the investor is the offshore company that is

  3    making the purchase.

  4                In fact, the very front cover that I mentioned a

  5    moment ago of the EMATUM LPN description said in all capital

  6    letters and in bold, "The notes may not be offered or sold

  7    within the United States, or it or for the account or benefit

  8    of United States persons."       The evidence will show that these

  9    LPN, these Loan Participation Notes, had nothing to do with

 10    the United States.

 11                Now, during this trial, the prosecution may even try

 12    to tell you about a fifth transaction that had even less to do

 13    with Jean Boustani.      Months and sometimes years after those

 14    hedge funds bought the EMATUM LPNs, sometimes those hedge

 15    funds made a decision to sell the LPNs to some other hedge

 16    fund and in those circumstances, the money went from one hedge

 17    fund to another hedge fund.

 18                Ladies and gentlemen, every single U.S. investor

 19    that you're going to hear about in this case comes into the

 20    picture months and sometimes years after Jean had been all

 21    done selling Privinvest fishing vessels to EMATUM.           Jean had

 22    absolutely nothing to do with anyone in this fifth set of

 23    transactions.     He would have no way of knowing that some hedge

 24    fund years later is going to sell its LPN to some other hedge

 25    fund and more importantly he would have no reason to care.

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 44 of 157 PageID #: 13668
                                                                          231
                        OPENING STATEMENT - MR. SCHACHTER

  1    There will be no evidence that Jean Boustani was trying to

  2    defraud these other hedge funds in this fifth transaction that

  3    he didn't know anything about and he had nothing to do with.

  4                The evidence is also going to show that these Loan

  5    Participation Notes were actually profitable.          You would have

  6    made 33 percent on your money if you bought an LPN when

  7    facially offered and held that investment today.           And that's

  8    because why have these LPNs grown in value because nothing can

  9    change the fact that Mozambique is sitting on some of the

 10    world's largest natural gas reserves and these investors

 11    believe that they will be able to repay their loans at the

 12    very high interest rates that they have to.          The prosecution

 13    is not going to be able to prove certainly not beyond a

 14    reasonable doubt that Jean Boustani had any intent to defraud

 15    any, any investor.

 16                The third project that the prosecution told you

 17    about is a short story.      It involved a Mozambican company

 18    named MAM.    Mozambique contracted with Privinvest to build

 19    shipyards in order to maintain the vessels that they had

 20    purchased and also to start a shipbuilding industry right

 21    there in Mozambique.

 22                Transaction 1.     Mozambique formed this

 23    government-owned company called MAM and that company agreed to

 24    pay Privinvest $500 million to build those shipyards, and to

 25    provide training for its citizens.

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 45 of 157 PageID #: 13669
                                                                          232
                        OPENING STATEMENT - MR. SCHACHTER

  1                Transaction 2.     MAM borrowed $500 million from the

  2    Russian bank Vneshtorgbank to build the shipyards.           That's it.

  3    Vneshtorgbank, you're going do learn, brought in a Portuguese

  4    bank to lend 100 million of the $500 million it was loaning

  5    out but there is no investors.        The evidence will leave you

  6    confused as to why you're even hearing anything about this MAM

  7    project because there are no investors.         VTB, Vneshtorgbank,

  8    did not sell any part of its loan to any investor in the

  9    United States or anywhere in the world.

 10                So the evidence will show that the MAM shipbuilding

 11    project could not possibly have been part of a conspiracy to

 12    defraud investors because there were no investors.           In all of

 13    these transactions, Jean Boustani had nothing to do with any

 14    investor who bought any part of any of these loans.           He didn't

 15    lie to any investor.      He didn't meet with any investor.        He

 16    didn't speak or e-mail with any investor.         The evidence will

 17    show that Jean Boustani did not defraud anyone.

 18                The evidence is also going to show to you, ladies

 19    and gentlemen, that these sophisticated investors who bought

 20    pieces of these loans Ms. Moeser said she talked about

 21    tricking investors.      You're going to see that these investors

 22    were in no way tricked, fooled, or defrauded by the fact that

 23    in this large public works project in the country of

 24    Mozambique that there were payments to government officials.

 25    These investors specialize in the debt of emerging market

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 46 of 157 PageID #: 13670
                                                                          233
                        OPENING STATEMENT - MR. SCHACHTER

  1    countries which include the most corrupt countries in the

  2    world.   This is what they do every day.

  3                The evidence is going to show that each and every

  4    investor all these investors were managing literally billions

  5    of dollars.    These are experts in their field.        Knowing all

  6    about these countries is how they make the millions of dollars

  7    that they do.

  8                Now, why did these sophisticated institutions decide

  9    to purchase the debt of a country like Mozambique?           Because if

 10    their calculus paid off, it paid off big.         The evidence is

 11    going to show that back in 2013 U.S. Treasury Bonds, safe

 12    investment, would earn about .6 percent, less than one

 13    percent.    That's because lending money to the United States

 14    Government, which is what you're doing when you buy a savings

 15    bond, is risk free.      The United States Government has never

 16    defaulted on its debts.

 17                But the evidence is going to show that investors,

 18    these investors, they're not interested in safe investment

 19    that is are going to earn .6 percent or even 1 percent or

 20    2 percent.

 21                The evidence will show that the institutions that

 22    bought the EMATUM Loan Participation Notes they wanted riskier

 23    investments.    Why?   Because there are greater returns if they

 24    had bet correctly.     These Mozambican loans paid 8 or 12 times

 25    or more what you could get investing in a U.S. Treasury Bond.

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 47 of 157 PageID #: 13671
                                                                          234
                        OPENING STATEMENT - MR. SCHACHTER

  1                And the evidence will show that one of the risks in

  2    these sophisticated emerging market investment experts that

  3    they take on that they accept that they know all about is

  4    there is significant corruption in these countries.

  5                One of the issues in this case is whether that the

  6    statements that the prosecution plucked out of the loan

  7    agreements did they actually matter to investors?           These

  8    sophisticated hedge funds were investing in loans for a large

  9    public works project in a very corrupt country.           And the

 10    evidence is going to show that they knew all about that.

 11                The evidence is going to show that these investors

 12    did not say it themselves, gee, I know that Mozambique is one

 13    of the most corrupt countries on earth.         But I see here on

 14    Page 42 of the 96-page loan agreement between Credit Suisse

 15    and the Mozambican company, that Mozambican company promises

 16    that there won't be any corruption so I guess I will now

 17    invest.

 18                The evidence will show that is not what happened.

 19    They made these investments with their eyes wide open to the

 20    risk of corruption.      Why do I say that?     There is a public

 21    rating called a Corruption Index, and the evidence will show

 22    that the corruption rating of Mozambique is available to

 23    anyone who wants to look at it.        And each and every one of

 24    these hedge funds knew exactly how corrupt Mozambique was.

 25    If, for a second, any of these sophisticated hedge funds

                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 48 of 157 PageID #: 13672
                                                                          235
                        OPENING STATEMENT - MR. SCHACHTER

  1    forgot to look up Mozambique's publicly available corruption

  2    rating, they all receive documents before they invested that

  3    specifically warn them of the significant risks of investing

  4    in Mozambique's debt.      You are going to see the written

  5    warnings that are provided to these hedge fund managers.

  6    You're going to see that the hedge funds were told directly

  7    one of the major risks was corruption is prevalent in

  8    Mozambique.    They were told that Mozambicans reported the

  9    highest incidents of bribery in the region.          The hedge funds

 10    were told that 68 percent of Mozambicans surveyed, reported

 11    having paid a bribe in the previous year.         That's the

 12    information provided to the investors.

 13                Ladies and gentlemen, the evidence is going to show

 14    that they knew the risks, they assumed the risks, and they

 15    bought these Loan Participation Notes knowing about the risks

 16    of corruption.     They were big boys.

 17                In fact, the evidence is going to show that Credit

 18    Suisse actually required that these banks and hedge funds that

 19    were buying the Loan Participation Notes during the initial

 20    offering they actually required them to sign something called

 21    a "Big Boy Letter."      In those letters, those banks and hedge

 22    funds say, We understand that our investment involves a high

 23    degree of risk.     We are highly sophisticated investors with

 24    extensive knowledge and experience in financial and business

 25    matters and expertise in assessing credit and all other

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 49 of 157 PageID #: 13673
                                                                          236
                        OPENING STATEMENT - MR. SCHACHTER

  1    relevant risks.     We have independently evaluated and conducted

  2    in-depth analysis on the merits, risks, and suitability of

  3    investing in the Loan Participation Notes and we assume the

  4    risks of purchasing these Loan Participation Notes.

  5                The evidence is going to show that these were the

  6    biggest of big boys.      They always knew that there was a

  7    significant risks that there could be payments to government

  8    officials.    They were not tricked.      It had nothing to do with

  9    why they were investing.

 10                Ms. Moeser also said that these investors were

 11    somehow defrauded because Privinvest overcharged for the ships

 12    and other equipment and training and intellectual property

 13    that it sold.

 14                The evidence is going to show that they are dead

 15    wrong about that.     When you consider the entire package that

 16    Privinvest provided to the country of Mozambique you are going

 17    do see that the prices charged were completely reasonable.

 18                THE COURT:    And you're going to see that, ladies and

 19    gentlemen of the jury, after openings statements are completed

 20    and after we actually begin to have evidence which will be

 21    after the lunch because I promised you we would have luncheon

 22    recess at 12:30.     It is now 12:35.

 23                Do not talk about the case.       And we will resume as

 24    promised at 1:45 p.m. Again.       At that point, counsel will be

 25    completing his opening statement and then he will have what

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 50 of 157 PageID #: 13674
                                                                          237
                        OPENING STATEMENT - MR. SCHACHTER

  1    both the prosecution and defense counsel have referred to

  2    which you have not seen yet, which you will, which is

  3    evidence.

  4                Okay.   So we're going to have our nice luncheon

  5    recess and return at 1:45 and thank you.

  6                (Jury exits courtroom at 12:       37p.m.)

  7                THE COURT:    You may be seated.     The jury has left

  8    the courtroom.

  9                Do we have any procedural issues to address before

 10    we take our luncheon recess?

 11                MR. BINI:    Your Honor, the Government would ask that

 12    you instruct the jury after the opening statements of the

 13    defense concludes that ignorance of United States law is

 14    absolutely not a defense.

 15                THE COURT:    I'm going to instruct the jury as to

 16    what the law is when this case concludes because I have a bad

 17    feeling that both sides are going to perhaps get so close to

 18    the line of invading the province of the Court that I will

 19    have to morph from the avuncular telephone salesman and

 20    sometimes to Lord Vader.       So I'm going to tell you folks right

 21    now that this is a trial and you're going to be presenting

 22    evidence and I look forward to seeing the evidence.           And I'm

 23    not going to start piecemeal instructing the jury right now

 24    because all they're hearing is argument from both sides.            And

 25    as I've said before, opening statements and closing statements

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 51 of 157 PageID #: 13675
                                                                          238
                        OPENING STATEMENT - MR. SCHACHTER

  1    are just argument, they will get the law from me.           But to the

  2    extent that counsel invades the province of the Court, they're

  3    inviting difficulties that they would perhaps best avoid.

  4                Anything else?

  5                MR. SCHACHTER:     No thank you, your Honor.

  6                MR. BINI:    No, Your Honor.     That's why we were

  7    raising it.    We thought the defense had started to invade your

  8    province, your Honor.

  9                THE COURT:    I'm very, very protective of my

 10    province.    I can consider it one of my crown jewels.

 11                MR. BINI:    Okay, your Honor.

 12                THE COURT:    Anything else?

 13                MR. JACKSON:    No thank you, Judge.

 14                THE COURT:    Thank you very much, everyone.

 15                (Luncheon recess taken; 12:40 p.m.)

 16                (Continued on the next page.)

 17

 18

 19

 20

 21

 22

 23

 24

 25

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 52 of 157 PageID #: 13676
                                                                          239
                                    PROCEEDINGS

  1                      A F T E R N O O N     S E S S I O N

  2                               (2:00 p.m.)

  3                THE COURTROOM DEPUTY:      All rise.    Judge Kuntz

  4    presiding.

  5                THE COURT:    The parties are all present, including

  6    the defendant.     You may be seated, ladies and gentlemen of the

  7    public, and counsel as well.

  8                Before we continue with the opening statement of

  9    defense counsel, I'm going to have my law clerk give a copy to

 10    each side of an under seal submission.         The attachments have

 11    been marked as Court 1, Court 2, and Court 3.

 12                (Court Exhibits 1, 2 & 3, were received in

 13    evidence.)

 14                THE COURT:    I'm going to ask each counsel to review

 15    it with their respective clients and then I'm going to ask

 16    counsel -- first the government and then defense -- how we

 17    should respond seriatim to Court 1, to Court 2, and to

 18    Court 3.    And, again, the documents are filed under seal.          You

 19    have copies respectively under seal, and I will take your

 20    thoughts after you've had an opportunity to review it and

 21    discuss them with your clients.

 22                (Pause in proceedings.)

 23                THE COURT:    Why don't you put on the white noise

 24    machine, Mr. Jackson, to help these folks out?

 25                (Pause in proceedings.)

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 53 of 157 PageID #: 13677
                                                                          240
                                    PROCEEDINGS

  1                THE COURT:    Counsel, ready to go back on the record?

  2                MR. BINI:    Yes, Your Honor.

  3                THE COURT:    All right.    You've had an opportunity to

  4    review filed under seal documents, Court's 1, 2, and 3 in

  5    evidence under seal.      I'll hear first from the government and

  6    then from defense counsel.       Shall we do them seriatim?

  7                MR. BINI:    Yes, Your Honor.

  8                THE COURT:    Or do you want to do them as a group?

  9                MR. BINI:    Well, I might just start as a group.

 10                THE COURT:    It's up to you.     That's fine.    Go ahead.

 11                MR. BINI:    Your Honor, as to all three of the

 12    individuals, these were issues, the length of trial is

 13    something that you made very clear during the selection

 14    process and raised any potential hardships.          So we think that

 15    at this point it would be inappropriate to release anyone on

 16    the basis of hardship since they had that opportunity to raise

 17    it yesterday.

 18                We would just also note that, of course, the

 19    government would be open if there was some way to accommodate

 20    the trial schedule to better -- to make it less onerous on the

 21    jurors.    The government would certainly be open to that.          But

 22    our fear is that if three jurors were released right now out

 23    of the 16 folks, you'd get 13 more notes indicating that they

 24    would -- that this is too long a trial.

 25                THE COURT:    I'll hear from defense counsel.        What's

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 54 of 157 PageID #: 13678
                                                                          241
                                    PROCEEDINGS

  1    your view?

  2                MR. JACKSON:    Your Honor, we share similar concerns.

  3    I think we essentially have the same view as the government.

  4                THE COURT:    All right.    Shall we call in the jury to

  5    resume the opening statement?

  6                MR. JACKSON:    Yes.   Thank you.

  7                THE COURT:    Okay.

  8                MR. SCHACHTER:     Your Honor, should I take the podium

  9    now?

 10                THE COURT:    I think that would be appropriate.

 11                MR. SCHACHTER:     Thank you, Your Honor.

 12                THE COURT:    You're very welcome.

 13                (Jury enters courtroom.)

 14                THE COURT:    Thank you, again, ladies and gentlemen

 15    of the jury.    I appreciate your promptness.        I hope you had a

 16    nice, enjoyable, and perhaps even relaxing lunch.           So please

 17    be seated and we're going to continue with the opening by

 18    defense counsel.     And, again, with respect to both sides,

 19    these are just arguments.       The evidence is yet to come.       I

 20    assure you the evidence is coming.

 21                So please continue, sir.

 22                MR. SCHACHTER:     Thank you, Your Honor.

 23                THE COURT:    Of course.

 24                MR. SCHACHTER:     Ladies and gentlemen, I want to

 25    thank you for your attention.       I have only about 15 minutes

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 55 of 157 PageID #: 13679
                                                                          242
                        OPENING STATEMENT - MR. SCHACHTER

  1    left.

  2                One of the things --

  3                THE COURT:    Be careful when you say that.       There's a

  4    clock up there.     But I used say I won't be much longer.         But

  5    it's up to you, counsel.       However you want to roll, that's

  6    fine.    I'm not giving any advice.      I'm just observing.      But

  7    they've got a clock.      So...

  8                MR. SCHACHTER:     I'm on the clock.

  9                THE COURT:    So to speak.

 10                MR. SCHACHTER:     So to speak.    The prosecutor, one of

 11    the things that she mentioned was that the investors were

 12    somehow defrauded because Privinvest overcharged for these

 13    ships.    A couple of things about that.

 14                First, I want to clear that Jean Boustani is a

 15    salesman who works at Privinvest.        He's not the owner of the

 16    company.

 17                The other thing I want to note is that the evidence

 18    is going to show that that suggestion, that allegation is

 19    going to be proven dead wrong.        When you consider the full

 20    package of ships and equipment and training and intellectual

 21    property that Privinvest provided, you're going to see that

 22    the charges were completely reasonable, and, in fact, you're

 23    going to hear in this case from a retired U.S. Admiral who

 24    also worked as a defense executive -- defense industry

 25    executive.    He's going to talk to you all about valuation.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 56 of 157 PageID #: 13680
                                                                          243
                        OPENING STATEMENT - MR. SCHACHTER

  1                But really more to the point, the value of the

  2    specific boats that Privinvest sold to these companies in

  3    Mozambique, is -- we're going to show that's more

  4    misdirection.     The evidence will show that the investors

  5    invested in these loans because they paid a super-high rate of

  6    return.

  7                The investors aren't buying boats.        None of the

  8    investors, as they were considering their investments, the

  9    evidence will show they didn't ask, "What kind of boats are

 10    these?" or "How much do these boats cost to make?" or -- none

 11    of the investors asked, "We'd like to speak to Privinvest

 12    about these boats so we can learn more about these boats."

 13                The reason that they didn't ask is because they

 14    weren't investing in boats.       They were placing a bet on the

 15    country of Mozambique.      It was an extremely risky bet.        They

 16    understood that, but they were making a tactical, strategic

 17    decision that, as they analyzed Mozambique, which is now

 18    sitting on a huge natural gas reserves, that their bet --

 19    their calculus was Mozambique, while risky, was likely to

 20    repay its debts.     That is the calculus that mattered to the

 21    investors, and that's why they placed that particular bet.

 22    The value of the boats had nothing to do with it.

 23                Now, the prosecutor also told you about former

 24    Credit Suisse bankers who have pled guilty and will now be

 25    government witnesses.      The prosecutor told you that these

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 57 of 157 PageID #: 13681
                                                                          244
                        OPENING STATEMENT - MR. SCHACHTER

  1    bankers were paid money by Privinvest, the company where Jean

  2    worked as a salesman.

  3                The evidence is going to show that those payments

  4    had nothing whatsoever to do with any fraud on any investors.

  5    There were payments to three Credit Suisse bankers.           The

  6    evidence is going to show that Privinvest paid them that money

  7    because the first one of them, who you'll be hearing from very

  8    soon, a man named Andrew Pearse, he proposed to Privinvest

  9    that he would start a new business with Privinvest, and the

 10    business that Pearse, the Credit Suisse banker, proposed was

 11    that he could help Privinvest make investments and also

 12    arrange for financing, loans, so that Privinvest could make

 13    similar sales to other countries in Africa and throughout the

 14    world.

 15                And the evidence is going to show that this was not

 16    just a proposal by Mr. Pearse, but he actually did it.            He

 17    actually formed this new business.        He left Credit Suisse and

 18    he started that new business, and the vast majority of the

 19    payments that you're going to hear about are after he has

 20    already started that new business with Privinvest, and that's

 21    why those payments were made.

 22                The second Credit Suisse banker that you're going to

 23    hear about, who is also a government witness, is a man named

 24    Surjan Singh.     The evidence is going to show that Pearse told

 25    Privinvest that it needed to pay several million dollars to

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 58 of 157 PageID #: 13682
                                                                          245
                        OPENING STATEMENT - MR. SCHACHTER

  1    Surjan Singh, who is extremely well compensated at Credit

  2    Suisse, in order to persuade him to leave Credit Suisse with

  3    him and join this new business that you're going to hear

  4    about.   It's called Palomar.      And you're going to hear that,

  5    in fact, Surjan Singh was involved in forming this new

  6    business, and that's why he received that money.

  7                The third Credit Suisse banker, who is now a

  8    government witness, is a woman named Detelina Subeva.            Now,

  9    the prosecutor said in her opening statement that payments to

 10    Credit Suisse bankers were to get them to approve the loans.

 11    The evidence is going to show that that is not true.

 12    Mr. Pearse paid this third Credit Suisse banker, Detelina

 13    Subeva, $2.2 million, not because of any fraud.           He gave her

 14    this money, the evidence will show, because he was having an

 15    affair with her since she joined Credit Suisse as a very new,

 16    young banker on his team and he wanted her, too, to leave

 17    Credit Suisse to join his new venture, Palomar, so they could

 18    be together.

 19                These payments, you will learn, had absolutely

 20    nothing to do with the fraud of investors.          In fact, Mr. Singh

 21    and Ms. Subeva, they were charged, just like Jean, with

 22    defrauding investors, and you are going to hear that they pled

 23    not guilty to defrauding investors.        They pled guilty only to

 24    money laundering --

 25                MR. BINI:    Objection, Your Honor.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 59 of 157 PageID #: 13683
                                                                          246
                        OPENING STATEMENT - MR. SCHACHTER

  1                THE COURT:    It's just argument.     The witnesses are

  2    going to be here.     There is going to be cross-examination.

  3    There's going to be a trial.       We'll get there.     So let him

  4    argue and then we'll have the trial on the evidence.

  5    Overruled.

  6                Go ahead.

  7                MR. SCHACHTER:     You're going to hear Mr. Singh and

  8    Ms. Subeva who pled guilty only to money laundering.           You're

  9    going to hear that their money laundering had absolutely

 10    nothing to do with Jean Boustani.

 11                Mr. Pearse, he did plead guilty to conspiracy to

 12    commit wire fraud, but the evidence is going to show that he

 13    only cut that deal to become a government witness after seeing

 14    Jean Boustani get arrested in another country, forcibly taken

 15    to the United States, and Mr. Pearse only pled guilty after he

 16    saw him incarcerated at the Metropolitan Detention Center in

 17    Brooklyn where he resides today.

 18                And Mr. Pearse only took that deal after he was

 19    offered the sweetest of sweetheart deals.         You're going to

 20    learn that Mr. Pearse faced 80 years in prison.           In exchange

 21    for agreeing to testify as a government witness, the

 22    prosecution let him plead guilty to one count of the

 23    four-count indictment that was filed against him.           He pled

 24    guilty to that one count and not guilty to the others.

 25                And you're going to learn that Mr. Pearse is

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 60 of 157 PageID #: 13684
                                                                          247
                        OPENING STATEMENT - MR. SCHACHTER

  1    planning on never spending a day in jail.         One of the reasons

  2    that he became a government witness is that, while

  3    Mr. Boustani is incarcerated thousands of miles from his

  4    family --

  5                MR. BINI:    Objection.

  6                THE COURT:    Look, he says that Mr. Pearse is hoping

  7    to never spend a day in jail.       I'll be the sentencing judge.

  8    I'm hoping for 40 acres and a mule, you know.          Maybe you get

  9    it; maybe you don't.      Okay?   I mean, really, counsel, you are

 10    starting to open some doors that you may not wish to have

 11    opened.

 12                Just so the record is clear, when someone pleads

 13    guilty in this court or in any federal court, they're a

 14    cooperator, as you will hear from both sides, it is the judge

 15    who determines what the sentence is.         He may hope never to

 16    spend a day in jail, just like I'm hoping for my 40 acres and

 17    a mule.    Okay?

 18                So why don't you move on and complete your opening

 19    argument and not talk about the sentence that this judge will

 20    impose on people who have pled guilty.         Because you don't know

 21    what this judge is going to do.

 22                MR. SCHACHTER:     Yes, Your Honor.

 23                When you listen to Mr. Pearse's testimony, which is

 24    going to come very soon --

 25                THE COURT:    I hope so.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 61 of 157 PageID #: 13685
                                                                          248
                        OPENING STATEMENT - MR. SCHACHTER

  1                MR. SCHACHTER:     -- you're going to see that it's not

  2    going to make any sense.       Mr. Pearse says that Privinvest paid

  3    him money because he tried to get Credit Suisse to reduce

  4    something called a subvention fee that Privinvest was going to

  5    pay Credit Suisse.     And you're going to learn that a

  6    subvention fee is a completely standard term in a loan where

  7    the money is going to a contractor, and more importantly,

  8    you're going to learn this subvention fee had absolutely

  9    nothing to do with defrauding investors.

 10                And none of these cooperating witnesses, not

 11    Mr. Pearse, not Mr. Singh, not Ms. Subeva, not a single one

 12    are going to say that Jean Boustani ever met with an investor,

 13    ever emailed an investor, or spoke to a single investor.

 14    There will be no evidence that Jean Boustani defrauded any

 15    investors.

 16                The prosecution has also accused Jean of one

 17    additional supposed misrepresentation and, again, the evidence

 18    is going to show that he's completely innocent of that charge.

 19                In 2016, Mozambique asked investors if they could

 20    restructure the EMATUM loan participation notes, and it

 21    proposed that these investors who held the LPNs exchange them

 22    for what are called Eurobonds.

 23                The prosecutor told you that Mozambique, certain of

 24    the banks, met with hedge funds in New York and also in London

 25    to discuss this Eurobond proposal.        Jean Boustani, you're

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 62 of 157 PageID #: 13686
                                                                          249
                        OPENING STATEMENT - MR. SCHACHTER

  1    going to learn, was not there.        He's never been to this

  2    country.    The prosecution has charged that investors were

  3    misled because Mozambique failed to accurately disclose its

  4    national debt, and the evidence will show the prosecution is

  5    completely wrong about that and, in fact, it appears that

  6    Mozambique did accurately disclose its national debt.

  7                More importantly, the evidence is going to show that

  8    Jean Boustani had nothing to do with how the Republic of

  9    Mozambique discloses its national debt.         It was drafted --

 10    that disclosure was drafted by bankers, lawyers, and officials

 11    in Mozambique.     When it came time to figure out how they were

 12    going to draft this legal disclosure about this Eurobond

 13    exchange, Credit Suisse was not turning to a boat salesman.

 14    The evidence is going show he did nothing wrong with respect

 15    to this Eurobond exchange.

 16                Now, ladies and gentlemen, this going to be a long

 17    trial and the subject matter is going to be confusing and

 18    detailed.    Sometimes it may be hard to figure out exactly why

 19    certain pieces of evidence are important or how they fit in.

 20    We are going to ask you to avoid misdirection and stay

 21    focused.

 22                The prosecution is going to try to do just what

 23    David Copperfield did to the people who were looking at the

 24    Statue of Liberty.     They are going to try to distract you from

 25    the fact that all of their evidence is about payments to

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 63 of 157 PageID #: 13687
                                                                          250
                        OPENING STATEMENT - MR. SCHACHTER

  1    government officials on the other side of the world.           It

  2    doesn't come close to proving the charges in this case, fraud

  3    and money laundering.      They are going to try to tilt the

  4    direction of this jury box to make you lose focus and make

  5    Jean's liberty disappear.

  6                We are asking you to stay focused on the issues that

  7    you are going to need to decide.        Nobody is asking you to like

  8    corruption, but that is not what Jean Boustani is charged

  9    with.   What we are asking you to do is follow closely the

 10    instructions on the law that Judge Kuntz will give you at the

 11    end of this case.     That will tell you -- explain to you what

 12    the prosecution actually has to prove to you beyond a

 13    reasonable doubt in order to prove the specific crimes that

 14    Jean is charged with.

 15                As you hear the witnesses and as you review the

 16    documents, ask yourself:       Does this evidence prove to you

 17    beyond a reasonable doubt that Jean wanted to defraud

 18    investors?    Does this evidence prove to you beyond a

 19    reasonable doubt that Jean intended to engage in money

 20    laundering?

 21                If you reject the misdirection, if you stay focused

 22    on the issues that you need to decide, if you stay focused on

 23    the specific crimes that Jean is charged with, you will render

 24    a verdict that is fair and just and you will find Jean not

 25    guilty of these crimes and send him back home to his family.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 64 of 157 PageID #: 13688
                                                                          251
                             PEARSE - DIRECT - BINI

  1                I thank you in advance for your time, your

  2    attention, and your service.

  3                THE COURT:    And now, ladies and gentlemen of the

  4    jury, that you've had argument, now you're going to get some

  5    evidence.    Okay.

  6                Government, please call your first witness.

  7                MR. BINI:    The government calls Andrew Pearse to

  8    testify.

  9                THE COURT:    Please have Mr. Pearse come forward to

 10    be sworn.

 11                THE COURTROOM DEPUTY:      Sir, please come forward.

 12    Raise your right hand.      I'll swear you in.

 13                (Witness sworn.)

 14    ANDREW PEARSE, called as a witness, having been first duly

 15    sworn/affirmed, was examined and testified as follows:

 16                THE WITNESS:    I do.

 17                THE COURT:    Please be seated, Mr. Pearse.       You'll

 18    see there is a microphone in front of you.          It will swivel to

 19    you as long as the green light is on.         And it looks like a

 20    snake, but it won't bite you.       So please state and spell your

 21    name and then counsel will inquire.

 22                THE WITNESS:    My name is Andrew Pearse.

 23                THE COURT:    Spell it, please.

 24                THE WITNESS:    A-N-D-R-E-W P-E-A-R-S-E.

 25                THE COURT:    Thank you.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 65 of 157 PageID #: 13689
                                                                          252
                             PEARSE - DIRECT - BINI

  1                You may inquire, counsel.

  2                MR. BINI:    Thank you, Your Honor.

  3    DIRECT EXAMINATION

  4    BY MR. BINI:

  5    Q     Mr. Pearse, from 2002 to September of 2013, what did you

  6    do for a living?

  7    A     I was an investment banker working for Credit Suisse in

  8    London.

  9    Q     What is Credit Suisse?

 10    A     Credit Suisse is a Swiss bank that has an international

 11    investment bank as part of it.

 12    Q     Where were you working for Credit Suisse?

 13    A     I worked in the London office of Credit Suisse, the

 14    investment bank.

 15    Q     You said that it was an international investment bank?

 16    A     Yes, sir, that's correct.

 17    Q     What is an international investment bank?

 18    A     An investment bank is unlike a normal bank in that its

 19    clients are companies and governments, and it does two primary

 20    functions:    One is to advise those clients in relation to

 21    their activities, mergers and acquisitions, for example.

 22                And on the other side, it raises capital for those

 23    clients.    It has activities in the bond market.         It may trade

 24    as well with foreign exchange or interest rates, but it

 25    doesn't accept deposits, that it's unlike a normal bank in

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 66 of 157 PageID #: 13690
                                                                          253
                             PEARSE - DIRECT - BINI

  1    that sense.

  2    Q     What was your position at Credit Suisse in the London

  3    office?

  4    A     By the time I left, I was a managing director at Credit

  5    Suisse.

  6    Q     Were you in a specific group?

  7    A     Yes.   I headed up a group called the global finance

  8    group.

  9    Q     What did the global finance group do?

 10    A     Its role was to provide loans to clients of Credit Suisse

 11    in emerging markets.

 12    Q     What's an emerging market?

 13    A     An emerging market is a market in a country which is less

 14    developed than western Europe and the United States, for

 15    example.

 16    Q     Is Mozambique an emerging market?

 17    A     Yes.   All of Africa is an emerging market.

 18    Q     Did there come a time that you left Credit Suisse?

 19    A     Yes, I did.

 20    Q     When was that Mr. Pearse?

 21    A     I left Credit Suisse in September of 2013.

 22    Q     Where did you go in September of 2013 for work?

 23    A     I left to establish a business called Palomar Capital

 24    Advisors.

 25                 THE COURT:   Would you spell that for the reporter,

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 67 of 157 PageID #: 13691
                                                                          254
                             PEARSE - DIRECT - BINI

  1    please.

  2                THE WITNESS:    Yes, Your Honor.     P-A-L-O-M-A-R.

  3    Capital is C-A-P-I-T-A-L.       Advisors is A-D-V-I-S-O-R-S.

  4    Q     What did you do at Palomar Capital Advisors, Mr. Pearse?

  5    A     I was the managing director of that business.          The

  6    business itself had two elements.        The first was to act as

  7    financial advisor to companies that were looking to raise

  8    money, and the second part was to act as an investment fund.

  9    Q     Are you familiar with a company called Privinvest?

 10    A     Yes, sir, I am.

 11    Q     Did Palomar do anything for Privinvest?

 12    A     Privinvest was the key client of Palomar.         It was also

 13    one of the owners or co-owners of Palomar.

 14    Q     Mr. Pearse, did you plead guilty to a crime in connection

 15    with your employment at Credit Suisse and Palomar?

 16    A     Yes, sir, I did.

 17    Q     What crime?

 18    A     Wire fraud conspiracy.

 19    Q     Did you also admit to conduct of another crime?

 20    A     Yes, I did.

 21    Q     What other crime?

 22    A     Conspiracy to commit money laundering.

 23    Q     Mr. Pearse, what did you do to commit wire fraud

 24    conspiracy?

 25    A     Whilst I was working at Credit Suisse and subsequently, I

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 68 of 157 PageID #: 13692
                                                                          255
                             PEARSE - DIRECT - BINI

  1    received millions of dollars in kickbacks and unlawful

  2    payments for my assistance in arranging three financing for

  3    projects in Mozambique --

  4    Q     How much --

  5                THE COURT:    Did you finish your answer?

  6                THE WITNESS:    I hadn't finished.

  7                THE COURT:    Why don't you go ahead and finish your

  8    answer.

  9                THE WITNESS:    I'm sorry, sir.     Thank you.

 10                Whilst -- those projects were -- or the financings

 11    for those projects were sold to international investors and

 12    those investors were not made aware of the fact that I had

 13    received kickbacks and unlawful payments in relation to them.

 14    Q     How much were the loans in the Mozambican companies?

 15    A     In total, just over $2 billion.

 16    Q     Did you commit that crime alone or with others?

 17    A     With others.

 18    Q     Do you recognize anyone in the courtroom today from your

 19    time at Credit Suisse and Palomar who was involved in the

 20    criminal conduct you described?

 21    A     Yes, I do.

 22    Q     Can you point that individual out and describe an article

 23    of clothing they're wearing?

 24    A     He's wearing a blue/gray suit and blue shirt.

 25                MR. BINI:    Indicating the defendant for the record,

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 69 of 157 PageID #: 13693
                                                                          256
                             PEARSE - DIRECT - BINI

  1    Your Honor.

  2                THE COURT:    The record will so reflect the witness

  3    has identified the defendant, Jean Boustani.

  4    Q     What role, if any, did the defendant, Jean Boustani, play

  5    in your criminal conduct?

  6    A     Mr. Boustani was the person that introduced the first

  7    project to me whilst I was at Credit Suisse.          He was an

  8    employee of Privinvest.      He was the contractor for each of the

  9    projects.    He was the person who had relationships with the

 10    Mozambican government officials that were involved in

 11    approving the project, and he was the person that helped to

 12    design the project and to maximize the size of the loans that

 13    were used to finance the project.

 14    Q     What were the loans that were involved in the criminal

 15    conduct?

 16    A     There were three loans that were made to three project

 17    companies in Mozambique.

 18    Q     What were their names?

 19    A     The first one was called Proindicus.

 20                THE COURT:    Would you spell that for the reporter,

 21    please.

 22                THE WITNESS:    Yes, Your Honor.     P-R-O-I-N-D-I-C-U-S.

 23                The second project was called EMATUM.

 24                THE COURT:    Would you spell that for the reporter.

 25                THE WITNESS:    E-M-A-T-U-M.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 70 of 157 PageID #: 13694
                                                                          257
                             PEARSE - DIRECT - BINI

  1                And the third project was called Mozambique Asset

  2    Management, otherwise known as MAM, M-A-M.

  3    BY MR. BINI:

  4    Q     What were the loans for, starting with Proindicus?

  5    A     Proindicus was a project to provide a coast guard system

  6    for Mozambique.     It was designed to protect their exclusive

  7    economic zone.

  8    Q     What's exclusive economic zone?        What does that mean?

  9    A     It's a part of the sea that goes out 200 miles from the

 10    coast of every country in which that country's coastline it

 11    abuts has the right to exploit the natural resources in the

 12    sea for that 200-mile radius.

 13    Q     What about the second loan, EMATUM?        What was that for?

 14    A     The EMATUM was to build a tuna fishing fleet.

 15    Q     What was MAM for?

 16    A     MAM was for two things:      Firstly, to build shipyards in

 17    Mozambique and, secondly, to provide maintenance for the

 18    vessels that had been supplied to EMATUM and Proindicus.

 19    Q     What relationship, if any, did Privinvest and the

 20    defendant have to these loans, Proindicus, EMATUM, and MAM?

 21    A     In all cases, Privinvest was the company that was to

 22    provide the goods and services for each of the projects to

 23    those companies.

 24    Q     And what relationship did EMATUM, MAM, and Proindicus

 25    have to the Mozambican government, if any?

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 71 of 157 PageID #: 13695
                                                                          258
                             PEARSE - DIRECT - BINI

  1    A      I'm sorry.   Can you repeat the question, please?

  2                THE COURT:    What relationship did they have to the

  3    Mozambican government, if any, including MAM?

  4                THE WITNESS:    All three companies were owned

  5    indirectly by the government of Mozambique.

  6    BY MR. BINI:

  7    Q      You said that there were three loans totaling $2 billion.

  8    Who was the borrower for the loans?

  9    A      The borrower in each case was the relevant company, the

 10    Mozambican company.

 11    Q      Who were the lenders for the $2 billion?

 12    A      The lenders were Credit Suisse and a Russian bank called

 13    VTB.

 14    Q      Who were the contractors for the projects?

 15    A      The contractors were Privinvest or a subsidiary of

 16    Privinvest.

 17    Q      Did the money go to the Mozambican companies directly,

 18    Mr. Pearse?

 19    A      No, it did not.

 20    Q      Where did the $2 billion go?

 21    A      The loan proceeds were paid directly to Privinvest net of

 22    the fees that were paid to banks.

 23    Q      Why was it paid directly to Privinvest?

 24    A      The relevant company, Mozambican company had signed an

 25    agreement to buy certain goods and services from Privinvest,

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 72 of 157 PageID #: 13696
                                                                          259
                             PEARSE - DIRECT - BINI

  1    and under the terms of that contract it was required to pay

  2    Privinvest an amount of money upfront which is equal to the

  3    amount that was borrowed.

  4    Q      How long was the construction period for these projects

  5    for the Mozambican companies?

  6    A      Between one and two years.

  7    Q      Were the loan funds paid to Privinvest as the contractor

  8    in installments or all at once?

  9    A      No.   The loan proceeds were paid all at once at the

 10    beginning of the project.

 11    Q      In your experience, was it typical for the contractor to

 12    be paid all at once?

 13    A      No.   In my experience that was not typical.

 14    Q      Why was that not typical in your experience?

 15    A      In my experience for a project which was to be provided

 16    over a number of years, it would be typical for the contractor

 17    to be paid in installments over that time period as the

 18    contractor delivered the goods and services under the

 19    contract.

 20    Q      Were outside investors involved in the three loans at

 21    all?

 22    A      Yes, they were.

 23    Q      In your experience, do international investment banks use

 24    outside investors?

 25    A      Yes, it's the business model of an investment bank to

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 73 of 157 PageID #: 13697
                                                                          260
                             PEARSE - DIRECT - BINI

  1    take risk, make a loan, and to transfer that risk of that loan

  2    to third parties as quickly as possible and to retain the fees

  3    in the middle.

  4    Q     How did the banks involve international investors in

  5    these loans?

  6    A     In the case of Proindicus, the original lending banks

  7    transferred parts of the loan to other banks' investors or --

  8    and/or insureds, received insurance policies to cover the risk

  9    from the international insurance market.

 10                 In relation to EMATUM, the loan was converted into

 11    bonds and sold by the lending banks to investors in the

 12    international bond market.

 13    Q     Did there come a time that the original EMATUM bond was

 14    reissued as a national bond?

 15    A     Yes.    In early 2016, the government of Mozambique

 16    exchanged the EMATUM bond into a bond -- a new bond that was

 17    issued directly by the Mozambican government.

 18    Q     Where were the investors in the loans and in that bond

 19    that was exchanged in 2016?

 20    A     The investors in all cases were international banks and

 21    investors that were clients of the relevant bank.

 22    Q     Did that include investors in the United States?

 23    A     Yes, sir, it did.

 24    Q     You testified a moment ago about the crime you pled

 25    guilty to committing in connection with these loans.           What

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 74 of 157 PageID #: 13698
                                                                          261
                             PEARSE - DIRECT - BINI

  1    crime was that again?

  2    A     Conspiracy to commit wire fraud.

  3    Q     How were the investors affected by the criminal conduct?

  4    A     The investors made a decision to invest without being

  5    aware of the fact that I had --

  6                MR. SCHACHTER:     Objection.

  7                THE COURT:    Overruled.

  8                Go ahead.    Complete your answer.

  9                THE WITNESS:    Can I start again?

 10                THE COURT:    Yes.

 11                THE WITNESS:    The investors invested in the loans

 12    and bonds without being aware that I had received kickbacks

 13    and unlawful payments in relation to approving those loans.

 14    BY MR. BINI:

 15    Q     What did you do that defrauded loan and bond investors?

 16    A     I did two things:     I received unlawful payments and

 17    kickbacks in relation to those.        I also helped to ensure that

 18    the bank's internal policies were avoided by providing false

 19    statements in relation to the diligence that the banks conduct

 20    in order to decide whether to make a loan, and that

 21    information was withheld from the investors.

 22    Q     What's diligence?

 23    A     When a bank is deciding whether to make a loan, it

 24    conducts a process to make sure it understands the risk that

 25    it is taking, the project that it is providing money to, and

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 75 of 157 PageID #: 13699
                                                                          262
                             PEARSE - DIRECT - BINI

  1    there's a long process to -- question and answers and

  2    background checks to ensure that the bank is making the

  3    correct decision before it makes a loan.

  4    Q     Did you assist to get these loans approved?

  5    A     Yes.   Whilst at Credit Suisse, I was in charge of the

  6    group that made the first loans to Proindicus.          And whilst I

  7    was still an employee of Credit Suisse, I helped to ensure

  8    that the diligence for the EMATUM loan was conducted in a way

  9    that I knew the bank would then accept to make the loan.

 10    Q     Were you paid for that assistance?

 11    A     Yes, sir, I was.

 12    Q     By whom?

 13    A     By Privinvest.

 14    Q     You testified a moment ago that the defendant was

 15    involved in these loans.       Where did the defendant work?

 16    A     He worked for Privinvest.

 17    Q     What was his position at Privinvest?

 18    A     He was the person who was responsible for developing

 19    their business in Africa.

 20    Q     What role did he play in the loans?

 21    A     He was person that introduced the project to Credit

 22    Suisse, the first project Proindicus.         He negotiated the terms

 23    of the loans on behalf of the Mozambican entity that became

 24    the borrower, and he was the person that negotiated and

 25    procured the guaranty from the minister of finance in relation

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 76 of 157 PageID #: 13700
                                                                          263
                             PEARSE - DIRECT - BINI

  1    to the three loans.

  2    Q     The minister of finance where?

  3    A     Mozambique.

  4    Q     Who was the minister of finance at the time of the

  5    original three loans?

  6    A     Manuel Chang.

  7                 THE COURT:   Would you spell that for the reporter.

  8                 THE WITNESS:   Yes, Your Honor.     M-A-N-U-E-L.     Second

  9    name is C-H-A-N-G.

 10    Q     Who was responsible for selling the loans and bonds to

 11    investors?

 12    A     Credit Suisse and VTB.

 13    Q     Were you involved in that process, Mr. Pearse?

 14    A     Whilst I was still working at Credit Suisse, the person

 15    who was responsible for selling the Proindicus loan worked for

 16    me.

 17    Q     Was the defendant involved in selling the loans and

 18    bonds?

 19    A     No, he was not.

 20    Q     Did you ever discuss the sale of the loans and bonds with

 21    the defendant?

 22    A     Yes.

 23    Q     Why?

 24    A     The sale of the loans and the sale of the bonds was

 25    designed to maximize the size of the loans that could be

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 77 of 157 PageID #: 13701
                                                                          264
                             PEARSE - DIRECT - BINI

  1    provided for the projects, and it was important to the

  2    defendant and to myself that we maximize the size of the loans

  3    and I knew that the only way to do that was to involve

  4    third-party investors.

  5    Q     By "third-party investors," do you mean the international

  6    investors who purchased interests in the loans and the bonds?

  7    A     I mean international banks and investors who, yes,

  8    ultimately acquired parts of the loans and the bonds.

  9    Q     Why was maximizing financing important to you and the

 10    defendant?

 11    A     I can only answer that in relation to myself.          But for

 12    myself it was because I was paid a percentage of the amount of

 13    the financing that we raised.       So I was economically

 14    incentivized to maximize the size of the loan.

 15    Q     Who was paying you a percentage of the amounts raised?

 16    A     Privinvest.

 17    Q     Was selling the loans and bonds important to the criminal

 18    scheme you've been describing?

 19    A     Yes.   Because in the absence of transferring or selling

 20    the loans and selling the bonds, the size of the loans would

 21    have been significantly smaller.

 22    Q     Would you have been able to raise $2 billion if you had

 23    not sold the loans and bonds to others?

 24    A     Not in my opinion, no.

 25    Q     You said that you received kickbacks and unlawful

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 78 of 157 PageID #: 13702
                                                                          265
                             PEARSE - DIRECT - BINI

  1    payments.    How much did you receive in kickbacks and unlawful

  2    payments, Mr. Pearse?

  3    A     I received $45 million.

  4    Q     Who paid the $45 million in kickbacks and unlawful

  5    payments to you, Mr. Pearse?

  6    A     Privinvest.

  7    Q     Who, if anyone, negotiated the payment of $45 million in

  8    kickbacks and unlawful payments to you?

  9    A     Jean Boustani.

 10    Q     Who, if anyone, determined how much money you would

 11    receive for your participation in this scheme?

 12    A     Jean Boustani and his boss, Iskandar Safa.

 13                THE COURT:    Would you spell that, if you could,

 14    please.

 15                THE WITNESS:    Yes, Your Honor.     I-S-K-A-N-D-A-R.

 16    Last name is S-A-F-A.

 17    Q     Where did you receive the money that was for the

 18    kickbacks and the unlawful payments from Privinvest?

 19    A     I received all of the money into a bank account I opened

 20    in the United Arab Emirates.

 21    Q     Where is the United Arab Emirates?

 22    A     It is a country in the Middle East across from Iran.

 23    Q     Why was that account in the United Arab Emirates?

 24    A     I opened that account in order to receive the payments

 25    from Privinvest and to conceal it from my family.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 79 of 157 PageID #: 13703
                                                                          266
                             PEARSE - DIRECT - BINI

  1    Q     Where did Privinvest -- what does Privinvest do?

  2    A     Privinvest is a shipbuilder.

  3    Q     Where does it build ships?

  4    A     To the best of my knowledge, it builds ships in the

  5    United Arab Emirates, France, and Germany.

  6    Q     I want to ask you about your bank account application in

  7    the United Arab Emirates.       Was your bank account application

  8    truthful?

  9    A     No, sir, it was not.

 10    Q     How was your bank application false?

 11    A     It was false as to whether I was a resident of the United

 12    Arab Emirates.     It was false as to my employer and the nature

 13    of my employment.     It was false as to the salary I was

 14    receiving for that employment.

 15    Q     What specifically did it say that was false?

 16    A     I described my employment as a tube welder.

 17                THE COURT:    As a what?    I'm sorry.

 18                THE WITNESS:    Sorry, Your Honor.      Tube welder.

 19                THE COURT:    Would you spell that?

 20                THE WITNESS:    T-U-B-E.    Welder is W-E-L-D-E-R.

 21                THE COURT:    What is a tube welder?

 22                THE WITNESS:    I believe, Your Honor, it's somebody

 23    who is a construction site welder.

 24                THE COURT:    Go ahead.

 25    BY MR. BINI:

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 80 of 157 PageID #: 13704
                                                                          267
                             PEARSE - DIRECT - BINI

  1    Q     Why did you describe your employment as a tube welder on

  2    this bank account application?

  3    A     In order to open a bank account in United Arab Emirates,

  4    you're required to be a resident of that country, and my

  5    residency permit described my employment as a tube welder.

  6    Q     Did anyone help you get that residency permit?

  7    A     Yes.

  8    Q     Who?

  9    A     Jean Boustani.

 10    Q     Did anyone help you set up this bank account with all

 11    this false information?

 12    A     Yes.

 13    Q     Who?

 14    A     Jean Boustani and Najib Allam.

 15    Q     Who is Najib Allam?

 16    A     He is the CFO, the chief financial officer, of

 17    Privinvest.

 18                 THE COURT:   Would you spell that name, please.

 19                 THE WITNESS:   Najib Allam, Your Honor?

 20                 THE COURT:   Yes, sir.

 21                 THE WITNESS:   N-A-J-I-B.    Second name, A-L-L-A-M.

 22                 THE COURT:   Go ahead.

 23    BY MR. BINI:

 24    Q     You said, Mr. Pearse, that you also admitted to money

 25    laundering conspiracy as part of your criminal conduct.            What

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 81 of 157 PageID #: 13705
                                                                          268
                             PEARSE - DIRECT - BINI

  1    did you do that was money laundering?

  2    A     I received millions of dollars in kickbacks and unlawful

  3    payments into my bank accounts in the United Arab Emirates.             I

  4    used those funds to pay another banker who was involved in the

  5    scheme, and I used that account to conceal the fact that those

  6    were the proceeds of a crime.

  7    Q     Were you and the defendant the only people involved in

  8    this criminal conduct?

  9    A     No, sir, we were not.

 10    Q     Who else was involved?

 11    A     There were a number of parties from the banks, from the

 12    Mozambican government, and from Privinvest.

 13    Q     You mentioned bankers.      Other than you, who were the main

 14    bankers involved in the criminal conduct?

 15    A     From Credit Suisse, the bankers were myself, Surjan

 16    Singh.

 17                THE COURT:    Spell it, please.

 18                THE WITNESS:    S-U-R-J-A-N.     Second name, S-I-N-G-H.

 19                Detelina Subeva.

 20                THE COURT:    Spell it, please.

 21                THE WITNESS:    D-E-T-E-L-I-N-A.     Second name,

 22    S-U-B-E-V-A.

 23                Adel Afiouni.

 24                THE COURT:    Spell it, please.

 25                THE WITNESS:    A-D-E-L.    Second name, A-F-I-O-U-N-I.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 82 of 157 PageID #: 13706
                                                                          269
                             PEARSE - DIRECT - BINI

  1                Said Freiha.

  2                THE COURT:    Spell it, please.

  3                THE WITNESS:    S-A-I-D.    Second name, F-R-E-I-H-A.

  4    Q     What role did the bankers you've just listed play in the

  5    criminal conduct?

  6    A     They all played a role in procuring that the bank made

  7    the loans that it made in relation to Proindicus and EMATUM.

  8    Q     Were the bankers secretly paid money?

  9    A     Yes, sir, they were.

 10    Q     By who or whom?

 11    A     By Privinvest.

 12                (Continued on the next page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 83 of 157 PageID #: 13707
                                                                          270
                          A. Pearse - Direct/Mr. Bini

  1    EXAMINATION BY

  2    MR. BINI:

  3    (Continuing.)

  4    Q     Did you discuss this with the defendant?

  5    A     Yes, I did.

  6    Q     Did the defendant know that other bankers at Credit

  7    Suisse were involved in the criminal conduct?

  8    A     Yes, he did.

  9    Q     How?

 10    A     In the case of Surjan Singh, I negotiated a payment to

 11    Surjan Singh on behalf of the defendant and Privinvest of,

 12    approximately, $4 million for Surjan help in procuring part of

 13    the EMATUM loan.

 14    Q     What about the other bankers?

 15    A     In relation to Detelina Subeva, I transferred to her

 16    $2.2 million.

 17    Q     What about the two other bankers you mentioned?

 18    A     Adel Afiouni and Said Freiha were the two bankers who

 19    introduced Privinvest to Credit Suisse.         They were

 20    relationship bankers.      They provided the bank with false

 21    information as to Privinvest which helped to ensure that

 22    Privinvest was taken on board as a client of Credit Suisse.

 23    And the defendant told me that Adel Afiouni and Said Freiha

 24    were silent partners in a company which Privinvest bought in

 25    an amount of money in excess of $10 million.

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 84 of 157 PageID #: 13708
                                                                          271
                          A. Pearse - Direct/Mr. Bini

  1    Q     The defendant said he bought a company with those bankers

  2    for more than $10 million?

  3    A     That's correct.     He said Privinvest bought a company.

  4    Q     Did you think that the number was high?

  5    A     Yes.   The company itself was a company which was very

  6    similar to Palomar, provided the same kind of services.            So it

  7    seemed to me strange that Privinvest would need another

  8    company that did the same thing and the valuation seemed very

  9    high.

 10    Q     Were those bankers still working at Credit Suisse when he

 11    described this conduct?

 12    A     Yes, they were.

 13    Q     In your time at Credit Suisse, are you familiar with

 14    whether you're allowed to have another company from which you

 15    receive millions of dollars?

 16    A     No, you're not.     And that is why the defendant described

 17    them as silent partners rather than being officially

 18    shareholders of the company.

 19    Q     What about bankers at other banks?        Did you learn

 20    anything from the defendant regarding their involvement in the

 21    criminal conduct?

 22    A     Yes, I did.

 23    Q     What, if anything, did the defendant tell you?

 24    A     The defendant told me that Privinvest had paid Makram

 25    Abboud.

                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 85 of 157 PageID #: 13709
                                                                          272
                          A. Pearse - Direct/Mr. Bini

  1    Q     Can you spell that.

  2    A     M-a-k-r-a-m.    A-b-b-o-u-d.     He was the most senior banker

  3    involved in the projects from VTB, $2 million.

  4    Q     What did the defendant say to you about that?

  5    A     He told me -- he discussed with me how Makram Abboud had

  6    been paid half of the amount that Surjan Singh had been paid

  7    at Credit Suisse for doing twice as much work.

  8    Q     What was the occasion for having that conversation?

  9    A     At the time in 2015, it coincided with the defendant

 10    being extremely disappointed that Credit Suisse had been

 11    unable to lend more money for the first project and he was

 12    disappointed with Surjan Singh for not being able to procure

 13    more money to be loaned from Credit Suisse.

 14    Q     You mentioned that Mozambican officials were involved in

 15    the criminal conduct.      Who were the Mozambican officials who

 16    were involved that you know of?

 17    A     Ones that I'm more aware were Antonio Do Rosario.

 18    Q     Who is Antonio Do Rosario?

 19    A     He was the chief executive and chairman of each of the

 20    three Mozambican project companies.

 21    Q     Did he have another government position?

 22    A     He was an officer in the Mozambican Secret Service.

 23    Q     What was his role in the criminal conduct?

 24    A     He was the CEO, chief executive officer, the person in

 25    the management of each of the companies responsible for each

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 86 of 157 PageID #: 13710
                                                                          273
                          A. Pearse - Direct/Mr. Bini

  1    of the three projects.

  2    Q     What other Mozambican officials, to your knowledge, were

  3    involved in the criminal conduct?

  4    A     Isaltina Lucas.

  5    Q     Who was Isaltina Lucas?

  6    A     She, at the time, was the national director of treasury

  7    which is a department within the ministry of finance in

  8    Mozambique.

  9    Q     What was her role in the conduct?

 10    A     She was the person who approved the projects to be

 11    ultimately guaranteed by the minister of finance.

 12    Q     What other Mozambican officials were involved?

 13    A     Adriano Maleiane.

 14    Q     Who is Adriano Maleiane?

 15    A     He is the current minister of finance of Mozambique.

 16    Q     What was his role in the conduct?

 17    A     He was the minister of finance who met with investors in

 18    2016 when Mozambique issued its Sovereign Bond and he failed

 19    to disclose to those investors the existence of loans to

 20    Proindicus and MAM and the fact that those loans had not been

 21    disclosed to the IMF.

 22    Q     What's the IMF?

 23    A     The IMF is an acronym to stands for the International

 24    Monetary Fund.

 25    Q     What role, if any, do they have in Mozambique?

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 87 of 157 PageID #: 13711
                                                                          274
                          A. Pearse - Direct/Mr. Bini

  1    A     As part of their role, they provide support and financial

  2    assistance to poor countries.

  3    Q     Are you familiar with someone named Manuel Chang?

  4    A     Yes, I am.

  5    Q     Who is he?

  6    A     He was the minister of finance for Mozambique at the time

  7    that the three loans were made in 2013 and 2014.

  8    Q     Did he have any role with respect to those loans?

  9    A     Yes, he was the minister of finance who signed the

 10    guarantees from the Government of Mozambique for each of the

 11    three loans.

 12    Q     Were there any other Mozambican government officials or

 13    their relatives who you dealt with during your criminal

 14    conduct?

 15    A     Yes.

 16    Q     Who?

 17    A     Armando Igambi Guebuza.

 18    Q     Who is Armando Igambi Guebuza?

 19    A     He is the son of the then-President of Mozambique.

 20    Q     Who was the President of Mozambique during the

 21    2013-2014time period?

 22    A     Armando Guebuza.

 23    Q     This individual was his son?

 24    A     They shared the same name.

 25    Q     What role did the son of the President of Mozambique play

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 88 of 157 PageID #: 13712
                                                                          275
                          A. Pearse - Direct/Mr. Bini

  1    in the criminal conduct?

  2    A     He introduced the defendant to his father and to the

  3    ministers in the Mozambican government who were necessary for

  4    the project to succeed.

  5    Q     Did the defendant ever comment further to you regarding

  6    the son of the president's role in the fraud?

  7    A     Yes.

  8    Q     What did he say to you?

  9    A     He told me that Privinvest had paid the son $50 million.

 10    Q     How did the defendant have occasion to tell you that he

 11    had paid $50 million to the son of the President of

 12    Mozambique?

 13    A     In 2015, the defendant told me a story about Armando

 14    Guebuza who, at this point in time, had been living for almost

 15    a year on the estate of Iskandar Safa in the south of France.

 16    And the defendant told me that Armando Guebuza had asked

 17    Privinvest to buy a house for himself and a prostitute that

 18    Armando had fallen in love with that had cost approximately 11

 19    million Euros.

 20    Q     And 11 million Euro house, how much is that in

 21    U.S. Dollars?

 22    A     At the time it was approximately 14 or 15 million U.S.

 23    Dollars.

 24    Q     Did the defendant comment on whether he had purchased

 25    this 14 million house at the son of the president's request?

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 89 of 157 PageID #: 13713
                                                                          276
                          A. Pearse - Direct/Mr. Bini

  1    A     The defendant told me they convinced Armando not to buy

  2    the house with the prostitute.

  3    Q     What, if anything else, did the defendant say?

  4    A     I expressed surprise at the amount of money that the

  5    house was supposed to cost, particularly, given the nature of

  6    the relationship.     And the defendant told me it was nothing,

  7    they paid him 50 which I took to mean 50 million.

  8    Q     Did the defendant tell you anything else about money

  9    going to the son of the President of Mozambique?

 10    A     Yes, sir.    The defendant told me of how Armando Guebuza

 11    had asked Privinvest for a hundred thousand dollars to take

 12    with him from the south of France back to Mozambique.            And he

 13    wanted to take it in a bag with him on the plane.

 14    Q     Did you --

 15                 Well, what happened?     Did you learn of what happened

 16    to the son of the president?

 17    A     Yes.    The money was provided to Armando.       And when

 18    transiting through Dubai, he was stopped by the authorities

 19    for having too much money.       And the defendant assisted in

 20    helping Armando clear the issue with the authorities in Dubai.

 21    Q     How do you know that?

 22    A     The defendant told me.

 23    Q     Did you ever meet someone named Teofilo Nhangumele?

 24    A     Yes, I did.

 25    Q     Who was that?

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 90 of 157 PageID #: 13714
                                                                          277
                          A. Pearse - Direct/Mr. Bini

  1    A     He was the person I met in January of 2013 the first time

  2    I went to Mozambique who was described as the representative

  3    of the Mozambican government who was in charge of the

  4    Proindicus project.

  5    Q     Who described him as that?

  6    A     He did and the defendant did.

  7    Q     Did the defendant ever make any comments regarding

  8    Teofilo Nhangumele's involvement in the Proindicus loans?

  9    A     At one stage, the defendant complained about having to

 10    pay Teofilo despite the fact that from February 2013 onwards,

 11    Teofilo had not been involved in the Proindicus project.

 12    Q     Did the defendant tell you how much he paid Teofilo

 13    Nhangumele?

 14    A     No, sir, he did not.

 15    Q     You mentioned Privinvest personnel being involved in the

 16    conduct.    Other than the defendant, who was involved in

 17    criminal conduct on Privinvest?

 18    A     Iskandar Safa, Najib Allam and David Langford.

 19    Q     What was Najib Allam's role?

 20    A     He was the chief financial officer of Privinvest.           He was

 21    the person that made payments to me in relation to kickbacks

 22    on all payments.

 23    Q     What was Iskandar Safa's role?

 24    A     He is the CEO of Privinvest.       He jointly owns the

 25    company.    He was the person that would find the projects and

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 91 of 157 PageID #: 13715
                                                                          278
                          A. Pearse - Direct/Mr. Bini

  1    he agreed the payment of the payments and kickbacks to me.

  2    Q     You mentioned David Langford.       Who is that?

  3    A     He is a lawyer that works for Iskandar Safa.

  4    Q     What was his role?

  5    A     He was the person who wrote the contracts for each of the

  6    projects and acted as an advisor to Iskandar Safa.

  7    Q     In total, how much did you receive for your participation

  8    in the fraud scheme Mr. Pearse?

  9    A     $45 million.

 10    Q     Do you know how much approximately the other bankers

 11    received?

 12    A     Yes, sir.

 13    Q     How do you know that?

 14    A     I know because, in the case of Surjan Singh, I negotiated

 15    a payment of $4 million by Privinvest with the defendant to

 16    Surjan Singh and I paid Surjan Singh $2 million.           In relation

 17    to Detelina Subeva, I paid her $2.2 million.

 18    Q     What about Makram Abboud?

 19    A     In relation to Makram Abboud, I was told by the defendant

 20    that Privinvest had paid him $2 million.         And I had a

 21    conversation with Makram in Dubai where he confirmed that he

 22    received payment in about 2015.

 23    Q     What did Makram Abboud say to you in about 2015?

 24    A     At that time, he was -- it was looking like the loans to

 25    the three companies were going to default.          And when I met

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 92 of 157 PageID #: 13716
                                                                          279
                          A. Pearse - Direct/Mr. Bini

  1    with him in Dubai he was very agitated.         And he said we're

  2    both fucked if this comes out because we were both paid by

  3    Privinvest.    Excuse me my language.

  4                THE COURT:    It's okay, we've heard it before.

  5    Q     How much did Armando Guebuza, the son of the president,

  6    receive?

  7    A     The defendant told me that Privinvest had paid him

  8    $50 million.

  9    Q     Do you know how much, approximately, the defendant

 10    received?

 11    A     I know that the defendant was my partner in Palomar

 12    Capital Advisors.     I know that I received $34 million in

 13    dividends in relation to being a partner in that business.            So

 14    I know the defendant received the same amount of money for

 15    Palomar's advisory services for EMATUM and MAM.

 16                MR. BINI:    Your Honor, I've gone past of the

 17    afternoon break.

 18                THE COURT:    Would you like to continue your direct

 19    examination after we take our 15-minute break?

 20                MR. BINI:    Yes, Your Honor.

 21                THE COURT:    Ladies and gentlemen, we're going to

 22    take our 15-minute break a little past the promised time.

 23                Please do not talk about the case.

 24                I am directing the witness you are still under oath.

 25    Do not talk to anyone about your testimony during the break.

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 93 of 157 PageID #: 13717
                                                                          280
                          A. Pearse - Direct/Mr. Bini

  1    When you come back, the first question I'm going to ask you,

  2    sir, is:    Did you talk to anyone about your testimony during

  3    the break?    And your answer had been better be:         No, Your

  4    Honor, I did not.

  5                We're going to take our break.       Thank you, ladies

  6    and gentlemen of the jury.       Do not talk about the case, just

  7    hope for the Yankees.      That's all I can say unless you're a

  8    Met fan or a Red Sox fan then hope for whatever you want.

  9                You may.

 10                (Jury exits courtroom at 3:       20p.m.)

 11                THE COURT:    You may step down, sir, thank you.

 12                (Witness leaves the witness stand.)

 13                THE COURT:    The jury has left the courtroom.        Do we

 14    have any procedural issues to talk about in the absence of the

 15    jury.

 16                MR. BINI:    Not from the Government.

 17                THE COURT:    Not from the Government.      For the

 18    defense?

 19                MR. JACKSON:    No, Your Honor.

 20                THE COURT:    All right.    See you in 15 minutes.

 21                MR. JACKSON:    Your Honor, I'm sorry, I'm really

 22    sorry, I spoke --

 23                THE COURT:    It's the Colombo:     Just one more thing.

 24                MR. JACKSON:     Yes, just one more thing.

 25                THE COURT:    Sit down everyone.     Go ahead.

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 94 of 157 PageID #: 13718
                                                                          281
                          A. Pearse - Direct/Mr. Bini

  1    Mr. Jackson.

  2                MR. JACKSON:    This is very small.      I wanted to alert

  3    the Court before I forgot.       We have agreed on certain e-mails

  4    that will be admissible throughout the trial.          It's my

  5    expectation that we will be able to agree on many, but some of

  6    them may implicate rulings that your Honor has already made.

  7                The Government has indicated they would have no

  8    objection, but I wanted to raise with the Court is it okay for

  9    us to just indicate now outside the presence the jury that all

 10    of our objections from motions in limine are preserved and we

 11    need not object again to the extent that we are now in

 12    agreement with the Government.

 13                THE COURT:    No, because sometimes my friends on the

 14    17th floor get confused about that.        So here's how you're

 15    going to do it.     The Government will move the admission of X

 16    and you will respond either "no objection"; or you will say

 17    "objection," not a speaking objection.         And then I will rule

 18    or you will say, "No objection beyond previously submitted."

 19                MR. JACKSON:    Thank you, your Honor.

 20                THE COURT:    So that's how we handle that to make it

 21    clear that you preserved your record which you also are not

 22    alienating the jury by objecting unduly.         So I get it, but we

 23    have to keep a nice clean record for my friends on the 17th

 24    floor.

 25                MR. JACKSON:    That's excellent, Judge, thank you.

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 95 of 157 PageID #: 13719
                                                                          282
                          A. Pearse - Direct/Mr. Bini

  1                THE COURT:    Thank you.    All right anything else.

  2                MR. BINI:    No, Your Honor.

  3                THE COURT:    All right.    Enjoy your break.

  4                (A recess in the proceedings was taken.)

  5                (Witness takes the witness stand.)

  6                THE COURT:    Please be seated.     We will bring in the

  7    jury now before we proceed with the examination.

  8                MR. JACKSON:    Excuse me, your Honor.

  9                THE COURT:    Yes.

 10                MR. JACKSON:    I believe there's a slight issue that

 11    your deputy has been informed about.         We've been notified.

 12                THE COURT:    Why don't you inform me about it.

 13                MR. JACKSON:    Sorry.    We've been notified by the

 14    U.S. Marshal Service that there's a computer issue with cell

 15    doors and so to may take a moment for Mr. Boustani to be

 16    brought back out.

 17                THE COURT:    Since you've outed him, does that matter

 18    so much?

 19                MR. JACKSON:    No, I just -- he can't come out until,

 20    I know you were about to bring the jury out I don't know how

 21    long it'll be.

 22                THE COURT:    My only point is you outed the fact that

 23    he's incarcerated.

 24                MR. JACKSON:    We're not hiding that.      I am letting

 25    the Court know it might be a few minutes before you can unlock

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 96 of 157 PageID #: 13720
                                                                          283
                          A. Pearse - Direct/Mr. Bini

  1    him.

  2                THE COURT:    Okay.   So we will await his arrival.

  3                (A brief pause in the proceedings was held.)

  4                (Continued on the next page.)

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 97 of 157 PageID #: 13721
                                                                          284
                                    PROCEEDINGS

  1                THE COURT:    Mr. Jackson, would you go ask the

  2    marshals how much longer it is going to take?

  3                THE COURTROOM DEPUTY:      Coming out in like 30

  4    seconds, Judge.

  5                THE DEFENDANT:     Sorry, Your Honor.

  6                THE COURT:    It's okay.

  7                All right, Mr. Jackson.      Would you tell the CSO to

  8    bring out the jury now.

  9                (Jury enters courtroom.)

 10                THE COURT:    Welcome back, ladies and gentlemen of

 11    the jury.    Again, I appreciate your patience.        We've been

 12    doing a little business while you were in the jury room.            So

 13    please be seated.

 14                And, again, I call your attention to the witness,

 15    Mr. Pearse.    Have you discuss your testimony with anyone

 16    during break?

 17                THE WITNESS:    I have not, Your Honor.

 18                THE COURT:    All right.    That's the right answer.

 19                And, again, I call your attention, ladies and

 20    gentlemen of the jury, to that clock.         It's going to be

 21    five o'clock in exactly 50 minutes, and that's when we're

 22    going to suspend for the day.       You can hold me to it.       Perhaps

 23    the lawyers were overhearing what I just said to you.            We'll

 24    see.

 25                Continue.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 98 of 157 PageID #: 13722
                                                                          285
                             PEARSE - DIRECT - BINI

  1                 MR. BINI:   Yes, Your Honor.

  2    Q     Mr. Pearse, before we broke, you had mentioned a guaranty

  3    with respect to the loans.       Who signed the guaranty for the

  4    loans in this case?

  5    A     In all three cases it was signed by the then-minister of

  6    finance, Manuel Chang.

  7    Q     Was a guaranty important in the loan process?

  8    A     Yes.

  9    Q     Why?

 10    A     Without the guaranty, the banks would not have lent the

 11    money.

 12    Q     Why not?

 13    A     Because the risks that the banks were prepared to take

 14    was sovereign risk.      The risk of the government, not the risk

 15    of the project.

 16    Q     When you say "sovereign risk," what government do you

 17    refer to?

 18    A     The government of Mozambique.

 19    Q     And was that guaranty important to outside investors?

 20    A     Yes.   It's the same, same principle.       Overall, as far as

 21    I was aware, all of the banks and investors who participated

 22    in these loans did so on the basis of the guaranty from the

 23    government of Mozambique.

 24    Q     You spoke about payments from Privinvest.         Who did you

 25    speak to at Privinvest regarding the payments to you?

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 99 of 157 PageID #: 13723
                                                                          286
                             PEARSE - DIRECT - BINI

  1    A     Jean Boustani and Iskandar Safa.

  2    Q     Why did you speak to Jean Boustani and Iskandar Safa?

  3    A     Those were the two individuals who negotiated and agreed

  4    to pay me the kickbacks and the unlawful payments.

  5    Q     I'd like to ask you a little bit about what happened to

  6    Proindicus, EMATUM, and MAM.       Who was supposed to pay the

  7    Proindicus loan back to investors?

  8    A     Proindicus was supposed to generate revenue from its

  9    operations to pay back the loans.

 10    Q     Who was supposed to pay the EMATUM loan back to the

 11    investors?

 12    A     EMATUM was supposed to finance a fishing fleet which

 13    would pay back the loans from the proceeds of sales of fish.

 14    Q     Who was supposed to pay the MAM loan back to investors?

 15    A     MAM was expected to generate revenue from selling ships

 16    and servicing the ships of Proindicus and EMATUM.

 17    Q     How were the companies supposed to actually make these

 18    payments?

 19    A     I'm sorry.    I don't understand the question, sir.

 20    Q     Were the companies, the Mozambican companies, were they

 21    projected to make revenue or profits?

 22    A     Yes, they were.     In each case there was a business plan

 23    prepared which showed -- was designed to show that the

 24    relevant company would generate hundreds of millions --

 25    hundreds of millions of dollars in profits.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 100 of 157 PageID #:
                                   13724                                287
                           PEARSE - DIRECT - BINI

1    Q    Would that have been enough to make the loan payments?

2    A    Yes.   Had the loan projections been correct, the project

3    company involved would have been able to repay the loan

4    itself.

5    Q    Did the project companies actually make any revenue?

6    A    Not that I'm aware of.

7    Q    What happened to the Proindicus, EMATUM, and MAM loans?

8    A    Proindicus failed to make the payments that were due on

9    the loan and they defaulted.       EMATUM was repaid through an

10   exchange of the EMATUM bond into the sovereign bond I

11   described earlier, and the MAM loan has defaulted as well.

12   Q    Who has to pay the 2 billion in loans back?

13   A    The guarantor, the government of Mozambique.

14   Q    Are you familiar with the size of Mozambique's economy?

15   A    Yes, I am.

16   Q    Is it a rich or a poor country?

17   A    It's a poor country.

18   Q    Are the 2 billion in loans significant for Mozambique?

19   A    Yes.   It is a large portion of its government budget.

20   Q    What do you mean by the government budget?

21   A    My understanding is that the total spending of the

22   government of Mozambique is approximately $2 billion.           That's

23   the same amount as the amount of the loan.

24   Q    I'd like to ask you some questions about your path to

25   working at Credit Suisse.      Where did you work before Credit

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 101 of 157 PageID #:
                                   13725                                288
                           PEARSE - DIRECT - BINI

1    Suisse, Mr. Pearse?

2    A    Before joining Credit Suisse, I was a lawyer in London.

3    Q    How long had you worked as a lawyer in London?

4    A    Approximately eight years.

5    Q    Where did you work?

6    A    Ultimately, I worked for a British law firm called

7    Freshfields.

8    Q    Did you have a specialty when you worked at Freshfields?

9    A    Yes, I did.

10   Q    And what was that?

11   A    I specialized in banking and structured finance.

12   Q    Did there come a time that you came to Credit Suisse?

13   A    Yes, I did.

14   Q    And approximately what year was that?

15   A    2000.

16   Q    While at Credit Suisse, were you allowed to earn money

17   outside of your salary from Credit Suisse?

18   A    Only if you disclosed outside earnings and it was

19   approved by the bank.

20   Q    And did you do that in this case?

21   A    Which case, sir?

22   Q    The kickbacks that you've been talking about earlier.

23   A    No, I did not disclose that to Credit Suisse.

24   Q    Other than with what you've been discussing here, did you

25   ever violate Credit Suisse's policy on receiving outside

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 102 of 157 PageID #:
                                   13726                                289
                           PEARSE - DIRECT - BINI

1    compensation or salary?

2    A    Yes, I did.

3    Q    And when was that?

4    A    In 2012.

5    Q    How did that occur?

6    A    I was working on a complicated transaction in Russia and

7    part of that transaction involved a derivative instrument.

8    Q    What's a derivative?

9    A    It's a complicated financial instrument which reflects

10   the price of an underlying asset.        It's difficult to explain

11   more simply without talking at length.

12   Q    Okay.    What did you receive in pay with respect to this

13   derivative?

14   A    In respect to the derivative transaction, I told a friend

15   of mine about the transaction and Credit Suisse was unable to

16   do that element of the transaction.        They were able to do some

17   part but not the rest, and he took that information and

18   received a broker fee from another bank for identifying to

19   that other bank the opportunity to enter into the derivative

20   with my client.

21   Q    Who is your friend who took advantage of this

22   information?

23   A    His name is Antanas Petriosus.

24              THE COURT:    Would you spell that, please.

25              THE WITNESS:     Yes, Your Honor.     A-N-T-A-N-A-S.     Last

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 103 of 157 PageID #:
                                   13727                                290
                           PEARSE - DIRECT - BINI

1    name is P-E-T-R-I-O-S-U-S.

2    Q    What payments, if any, did Mr. Petriosus make to you?

3    A    He shared with me part of the brokerage fee he received,

4    and I received $3 million.

5    Q    Did you make any other false statements in relation to

6    that transaction you were describing?

7    A    Yes, I did.

8    Q    What did you do?

9    A    In relation to part of the monies I received,

10   $1.65 million from Mr. Petriosus into my bank account with

11   Barclays Bank in Jersey and I falsely told the Barclays

12   bankers that I was receiving that money by way of a loan from

13   my friend.

14   Q    Did you continue to make false characterizations

15   regarding that loan into 2019?

16   A    Yes, I did.

17   Q    How so?

18   A    In 2019, post being arrested in the United Kingdom, I

19   continued to describe the 1.65 million as a loan in order to

20   conceal it and I made an attempt to repay that fictitious loan

21   to my friend.

22   Q    You said after you were arrested.        When were you arrested

23   in connection with this case?

24   A    Third of January, 2019.

25   Q    Where?

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 104 of 157 PageID #:
                                   13728                                291
                           PEARSE - DIRECT - BINI

1    A    In London, U.K.

2    Q    Did any other of your family members benefit from your

3    conduct with Mr. Petriosus?

4    A    Yes, they did.

5    Q    Can you explain that to the jury?

6    A    My father-in-law owned a furniture manufacturing business

7    in the Midlands of the United Kingdom and my friend made an

8    investment in 2013 in that company, which totaled £1 million

9    which is approximately $1.5 million.        It was approximately

10   $1.5 million in those days.

11   Q    Why did he do that?

12   A    He did that to invest in the company and he did that

13   because I asked him to do so.

14   Q    Did you receive any other benefits from Antanas

15   Petriosus?

16   A    Yes.    The $3 million that he promised me was not paid in

17   cash.   1.65 million was paid in cash.       He also bought me a

18   sports car.

19               THE COURT:   What kind?

20               THE WITNESS:    An Aston Martin, Your Honor.

21   Q    How much was that worth?

22   A    Approximately $300,000.

23   Q    Did he give you any other benefits to you or family

24   members?

25   A    He paid school's fees for my nephew for one year.           He

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 105 of 157 PageID #:
                                   13729                                292
                           PEARSE - DIRECT - BINI

1    provided me with cash from time to time totaling approximately

2    50 or $60,000, and I agreed to reduce the amount he owed me

3    for his involvement in helping to introduce VTB to Privinvest

4    for the EMATUM transaction.

5    Q    After you were arrested in London in connection with this

6    case, you indicated that you pled guilty to a crime.           Did you

7    plead guilty in connection with an agreement with the

8    government?

9    A    Yes, I did.

10               MR. BINI:    Your Honor, at this time I would ask

11   permission to hand up 3500-AP-3 and then a series of exhibits

12   that I might read into the record if that were permissible.

13               THE COURT:   Well, let's back up.      Any objection?

14   Are you offering 3500 in evidence or no?

15               MR. BINI:    I would offer it in evidence.

16               THE COURT:   All right.    Any objection to that

17   document coming into evidence, defense counsel?

18               MR. SCHACHTER:    No, Your Honor.

19               THE COURT:   It's admitted.     You may publish it to

20   the jury.    That's how I speed things up.

21               MR. BINI:    Great.

22               (Government Exhibit 3500-AP-3, was received in

23   evidence.)

24               (Exhibit published.)

25               MR. BINI:    If we can show 3500-AP-3.

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 106 of 157 PageID #:
                                   13730                                293
                           PEARSE - DIRECT - BINI

1                THE COURT:    Can you see it, ladies and gentlemen, on

2    the screen?    And also on the drop down.       Hopefully,

3    Mr. Jackson, you'll get it so the jury can see it.

4                THE COURTROOM DEPUTY:     Is it on the laptop or --

5                MR. BINI:     We're actually we're trying to use Trial

6    Director.

7                THE COURT:    Ladies and gentlemen of the jury, we

8    have a couple of systems.       So they have to indicate to my

9    court deputy which system they are using before.          You now see

10   it?   Okay.   So that's what we're going to periodically have to

11   do it.

12               Can you dim the lights a little bit so they can see

13   it better?

14               Can you see it, ladies and gentlemen of the jury?

15   Can you read it?     Yes?

16               ALL:   No.

17               THE COURT:    No.   It's still a little fuzzy?      Is that

18   a little better?

19               ALL:   Yes.

20               THE COURT:    Okay.   Again, you're the finders of the

21   facts.   So, as I said, I would say make sure you can see the

22   exhibits.

23               Go ahead.

24   BY MR. BINI:

25   Q     Mr. Pearse, what is 3500-AP-3?

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 107 of 157 PageID #:
                                   13731                                294
                           PEARSE - DIRECT - BINI

1    A    It is the first page of the agreement that I have with

2    the United States Government.

3    Q    What is your understanding of what you have to do under

4    this agreement with the United States Government?

5    A    My understanding is that I am required to provide the

6    government with all information that I have in relation to the

7    crimes that were committed and to tell the truth about those

8    matters in this court.

9    Q    If you look to paragraph 1, does it set out what you face

10   as a result of your plea?

11   A    Yes, it does.

12   Q    What do you understand the maximum term of imprisonment

13   that you face is?

14   A    Twenty years.

15   Q    Do you face a term of supervised release as a result of

16   your agreement with the government?

17   A    Yes, I do.

18   Q    How much?

19   A    Three years.

20   Q    Could you go to the second page of the agreement?           I'm

21   going to direct your attention to paragraph 1D and ask you if

22   you face a fine as a result of your guilty plea?

23   A    Yes, I do.

24   Q    What is the fine that you face?

25   A    The greater of $250,000 or twice the gross gain or twice

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 108 of 157 PageID #:
                                   13732                                295
                           PEARSE - DIRECT - BINI

1    the gross loss.

2    Q    Do you have any understanding of what twice the gross

3    gain or twice the gross loss could be in this case?

4    A    My understanding that in relation to the gross gain, that

5    would be twice as much money as I received in the course of my

6    conduct.   So $90 million.

7    Q    Do you face restitution?

8    A    Yes, I do.

9    Q    What do you understand restitution to be?

10   A    It is to repay losses which victims have suffered as a

11   result of my action.

12   Q    Do you have any understanding of what that might be in

13   this case?

14   A    I do not.

15   Q    How much are the loans in total?

16   A    $2 billion.

17   Q    I'd like to ask you about forfeiture.         Did you agree to

18   certain forfeitures as a result of your guilty plea?

19   A    Yes, I did.

20   Q    Is that set out in paragraph 1G?

21   A    That is part of it, yes.

22   Q    And what does it set out there?

23   A    It requires me to pay two and half million dollars to the

24   U.S. Government.

25   Q    Does it also require the forfeiture of certain properties

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 109 of 157 PageID #:
                                   13733                                296
                           PEARSE - DIRECT - BINI

1    set out in paragraphs 6 to 14?

2    A    Yes.    It requires me to pay the proceeds of certain

3    properties and to transfer all rights and interests in certain

4    assets.

5    Q    If we can go to page 4, paragraph 6, what is set out in

6    paragraph 6?

7    A    Paragraph 6 sets out the fact that I consent to pay two

8    and half million dollars as a forfeiture money judgment, plus

9    the proceeds of sale of Farsight Limited.

10   Q    What's Farsight Limited?

11   A    Farsight Limited is a company that has assets in South

12   Africa, and those properties are included in the -- in the

13   forfeiture.

14   Q    When did you acquire those properties?

15   A    2015.

16   Q    Is that after you received proceeds from your criminal

17   conduct?

18   A    Yes, I acquired those properties with the proceeds of the

19   crime.

20   Q    Do you have any idea what the South African properties

21   are worth, Farsight Limited?

22   A    To the best of my knowledge, they are worth between two

23   and $3 million.

24   Q    Looking to page 5 of your agreement, did you agree to

25   forfeit certain other interests that you have?

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 110 of 157 PageID #:
                                   13734                                297
                           PEARSE - DIRECT - BINI

1    A    Yes.    I agreed to forfeit my interests in all Palomar

2    companies.

3    Q    What are those companies?

4    A    There's a series of companies that -- the original

5    Palomar Capital Advisors company was the advisor on the

6    Mozambican loans and also Palomar companies which owned

7    primarily oil and gas concessions in Poland.

8    Q    Let me take a step back and ask you:         What does

9    "forfeiture" mean?     What do you understand that to mean?

10   A    I understand that to mean that I have to hand over to the

11   government everything which is identified as forfeitable.

12   Q    You mentioned a series of Palomar companies.          Do you have

13   any idea of the value of these companies which you've agreed

14   to forfeit and hand over to the government?

15   A    Yes.    I believe that the primary asset in these companies

16   is my interest in the Polish gas field, and I believe that to

17   be worth between 35 and $40 million.

18   Q    Why do you believe it's worth that amount of money for

19   your interest?

20   A    Since 2016 I have been attempting to sell the asset and

21   received a number of offers for the gas field, which were

22   approximately $17 million.

23   Q    How did you acquire these Palomar assets?

24   A    These assets, my share of these assets were acquired from

25   or using the funds that I had received as the proceeds of

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 111 of 157 PageID #:
                                   13735                                298
                           PEARSE - DIRECT - BINI

1    crime in relation to the matter at hand.

2    Q    One of the Palomar entities or companies listed in

3    Palomar natural resources.      What's that?

4    A    That is the company that owns the gas fields in Poland.

5    Q    And does -- is there any Palomar company that owns gas

6    fields or concessions in the United States?

7    A    Yes.   Palomar also acquired rights to explore oil fields

8    in New Mexico in 2013.

9    Q    Did you acquire those by yourself or with anyone else?

10   A    I acquired them with my partners at the time.

11   Q    Who were your partners at the time?

12   A    Iskandar Safa and Jean Boustani.

13   Q    The defendant?

14   A    Yes.

15   Q    How did you acquire your interests in that U.S. property?

16   A    I acquired my share of that property using monies that I

17   had received from Privinvest in relation to these projects,

18   which were the proceeds of the crime.

19   Q    I'd like to go back now in your agreement with the

20   government to page 3, paragraph 3.        Is there -- what is

21   paragraph 3 of your agreement with the government, Mr. Pearce?

22   A    Excuse me if I read it quickly.

23   Q    Please do.

24   A    This clause is my agreement not to appeal any conviction

25   which is imposed by this court unless it exceeds 20 years.

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 112 of 157 PageID #:
                                   13736                                299
                           PEARSE - DIRECT - BINI

1    Q    Do you mean any sentence that is up to 20 years you have

2    no right of appeal?

3    A    Yes, that's correct.

4    Q    If I could ask you to look at paragraph 4 of your

5    agreement with the government.       What do you understand this

6    paragraph to require of you under this agreement?

7    A    This paragraph requires me to provide truthful, complete

8    and accurate information that I have in relation to the matter

9    at hand.

10   Q    Does it require you to testify here today if the

11   government so requires?

12   A    Yes.

13   Q    If we could look to page 10 of your agreement with the

14   government, paragraph 18.      Mr. Pearce, in your own words what

15   do you understand this to require?

16   A    This is a restatement of the fact that I am required to

17   provide truthful and accurate information and testimony and

18   not to commit any further crimes.

19   Q    What do you understand can happen if you fail to give

20   truthful and accurate cooperation?

21   A    If I were to lie in the Court, the government would have

22   the ability to rip up the agreement.

23   Q    And what would you face then?

24   A    That would expose me to all four counts of the original

25   indictment, which I understand to have a total potential

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 113 of 157 PageID #:
                                   13737                                300
                           PEARSE - DIRECT - BINI

1    sentence of 50 years or more.

2    Q    Have you met with the government in connection with your

3    cooperation after signing this agreement?

4    A    Yes, I have.

5    Q    And if we go page 12, when did you sign this agreement to

6    plead guilty?

7    A    I signed the agreement on the second of July of 2019.

8    Q    And you met with the government before and after signing

9    this agreement with the government?

10   A    Yes, I met with the government in London prior to signing

11   it and subsequently.

12              (Continued on the next page.)

13

14

15

16

17

18

19

20

21

22

23

24

25

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 114 of 157 PageID #:
                                   13738                                301
                         A. Pearse - Direct/Mr. Bini

1    EXAMINATION BY

2    MR. BINI:

3    (Continuing.)

4    Q      What is your understanding of what the Government will

5    give you in return for your meeting your obligations under the

6    cooperation agreement, if anything?

7    A      In the event that I am -- the Court decides that I am

8    truthful, then the Government has a good-faith obligation to

9    write a letter to the Court.       I think it's called a 5K letter.

10   Q      What does the 5K letter do in your understanding?

11   A      It sets out how I have accepted responsibility for my

12   actions and provided the Government with full and complete and

13   truthful information in relation to my crime.

14   Q      Will the Government recommend a specific sentence for

15   you?

16   A      No.   No one has.

17   Q      Who decides if you get that 5K letter?

18   A      The Government does.

19   Q      Who decides your sentence?

20   A      His honor.

21   Q      What do you think could happen if you lie here today to

22   this jury and with this judge?

23   A      If I lie today, or at any time, the Government will take

24   away the cooperation agreement and I will be exposed to in

25   excess of 50 years in prison in a foreign country and all of

              Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 115 of 157 PageID #:
                                   13739                                302
                         A. Pearse - Direct/Mr. Bini

1    my assets, wherever they are, including the home my family

2    lives in will be forfeited by the Government.

3    Q      Mr. Pearse -- you can take that down, Ms. Dinardo.         Thank

4    you.

5                  When did you first hear about a deal in Mozambique?

6    A      Midway through 2012.

7    Q      What was that first deal to do?

8    A      This was the Proindicus transaction which was to build a

9    coast guard system for Mozambique for its exclusive use.

10   Q      What type of loan was going to be given for Proindicus?

11   A      Proindicus was a syndicated loan.

12   Q      What's a syndicated loan?

13   A      It is a loan which is documented to allow the bank to

14   sell parts of that loan to third-party banks and investors.

15   Q      What were the loan proceeds for the Proindicus loan

16   supposed to be used for?

17   A      They were supposed to be used to pay for the costs of

18   developing the project.

19   Q      And why -- well, first, let me ask:       Was Mozambique

20   interested in protecting its exclusive economic zone?

21   A      Yes, it was.

22   Q      Why?

23   A      Just prior to that, in late 2010, an enormous gas field

24   was discovered off the coast of Mozambique in the northern

25   parts of the country.

              Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 116 of 157 PageID #:
                                   13740                                303
                         A. Pearse - Direct/Mr. Bini

1    Q    Were those natural gas reserves valuable?

2    A    Yes, they're worth hundreds of billions of dollars.

3    Q    When you first became involved in the Proindicus loan,

4    did you think it was legitimate?

5    A    Absolutely I did, yes.

6    Q    Did anything occur that changed your thinking?

7    A    Yes.    The defendant offered to pay me a kickback.

8    Q    When did that occur, Mr. Pearse?

9    A    That occurred in February of 2013.

10   Q    Can you describe to the jury where you were at that time?

11   A    I was in Maputo which is the capital city of Mozambique.

12               THE COURT:   Would you spell that, please.

13               THE WITNESS:    Yes, your Honor.     M-a-p-u-t-o.

14   Q    Do you know approximately when in February of 2013 you

15   met with the defendant and had this kickback conversation?

16   A    Yes.    It was approximately the 26th of February 2013.

17   Q    And what was the nature of your conversation with the

18   defendant?

19               THE COURT:   Before you get there, how did the

20   conversation come about?

21               How did you come to be having the conversation?

22               THE WITNESS:    As part of the structure of the loan,

23   Credit Suisse, the lending bank, required the contractor to

24   subsidize the cost of the loan.       That subsidy is known

25   technically as a subvention fee.       During the course of

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 117 of 157 PageID #:
                                   13741                                304
                         A. Pearse - Direct/Mr. Bini

1    negotiating the loan, Credit Suisse asked for a high

2    subvention fee, much higher than was required by the bank in

3    order to meet the economic threshold for making the loan.

4               And whilst in Mozambique in that period, I

5    identified to the defendant that the bank could reduce the

6    amount of that fee, that subvention fee, by $11 million.

7    Q    You said subsidize the loan.        What does that mean,

8    subsidize the loan?

9    A    So the terms of loan that's been agreed between the bank

10   and the borrower, Proindicus and the Government of Mozambique,

11   had an interest rate which was lower than was required by the

12   bank in order to make the loan.       It was on terms which were

13   below market levels for Mozambique credit risk.

14   Q    So what was the subvention fee going to be for the

15   original Proindicus loan?

16   A    At that time, at that point, the 25th of February, 26th

17   of February, the subvention fee that had been proposed was

18   $49 million.

19   Q    And how much was the total Proindicus loan at that point?

20   A    At that time, it was $372 million.

21   Q    Was the entire $372 million going to go to Privinvest for

22   that?

23   A    Not quite, almost.      It was a fee, arranged fee of about

24   $6 million that was kept by the bank.

25   Q    And after that fee came out, would the rest of the

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 118 of 157 PageID #:
                                   13742                                305
                         A. Pearse - Direct/Mr. Bini

1    proceeds of the loan go to Privinvest?

2    A    The way it worked was that the bank also deducted the

3    subvention fee before it paid the money to Privinvest.

4    Q    So they deduct that $49 million from the total amount of

5    loan before sending it to the contractor?

6    A    No, they didn't because, ultimately, the amount of

7    subvention fee was lower.      But using your example, had it been

8    $49 million, yes, they would have deducted that first.

9    Q    What actually happened?

10   A    I made the defendant aware that that $49 million

11   subvention fee could be reduced.

12   Q    How much do you think it could be reduced by?

13   A    I knew it could be reduced by $11 million.

14   Q    What, if any, conversation did you have with the

15   defendant regarding reducing that fee?

16   A    At the time, I identified to the defendant that he had

17   not negotiated the subvention fee very well in accepting

18   $49 million as a fee.

19   Q    What did he say to you?

20   A    At the time, nothing.

21   Q    Did you have another conversation with the defendant

22   regarding this fee?

23   A    Yes.

24   Q    What did the defendant say to you?

25   A    The next day, the defendant approached me and asked me

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 119 of 157 PageID #:
                                   13743                                306
                         A. Pearse - Direct/Mr. Bini

1    about the fee and confirmed that it could be reduced by

2    $11 million and he asked me how he would like to split it

3    between us.

4    Q    What did you say?

5    A    I suggested 50/50.

6    Q    How much was the fee going to be reduced?

7    A    $11 million.

8    Q    How much was the defendant going to pay you?

9    A    Five and a half million dollars.

10   Q    Where were you working then?

11   A    Credit Suisse.

12   Q    Did you tell Credit Suisse that the defendant was paying

13   you $5.5 million for this $11 million reduction?

14   A    At that point, they hadn't paid me anything.

15   Q    Did you tell Credit Suisse personnel about your agreement

16   with the defendant?

17   A    No, I did not.

18   Q    When you said to the defendant to split it 50/50, what

19   did he say?

20   A    He agreed.

21   Q    What happened after your agreement with respect to the

22   subvention fee?

23   A    The subvention fee was reduced from $49 million

24   ultimately to $38 million.

25   Q    As a result of that lowering of the fee, did Privinvest

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 120 of 157 PageID #:
                                   13744                                307
                         A. Pearse - Direct/Mr. Bini

1    receive more or less funds from the Proindicus loan?

2    A    More.

3    Q    How much more?

4    A    $11 million more.

5    Q    Did the defendant pay you as he promised?

6    A    Yes.    I received the first installment of the five and a

7    half million dollars in April of 2013.

8    Q    After your first agreement regarding the subvention fee,

9    did you ever reach any other agreements with the defendant

10   regarding loans for Proindicus?

11   A    Yes, I reached an agreement with the defendant and his

12   boss, Iskandar Safa, to receive two and a half percent of the

13   amount of any increase in the Proindicus loans above the

14   original $372 million.

15   Q    When did you reach that agreement?

16   A    I reached that agreement in March of 2013.

17   Q    Where were you when you had conversations about that

18   agreement?

19   A    I was in the south of France on the estate of Iskandar

20   Safa.

21   Q    And what did Mr. Safa say to you about any other

22   Proindicus loans?

23   A    Iskandar Safa was the boss who made decisions as to who

24   would be paid.    In that meeting, he confirmed the agreement to

25   receive five and a half million dollars for reducing the

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 121 of 157 PageID #:
                                   13745                                308
                         A. Pearse - Direct/Mr. Bini

1    subvention fee.    I agreed to pay two and a half percent for

2    the loans that could be done.

3    Q    Were you working at Credit Suisse at this point?

4    A    Yes, I was.

5    Q    Were you disclosing to Credit Suisse personnel these

6    kickback arrangements?

7    A    I disclosed them to two of my colleagues but not to the

8    bank as was required by my employment contract.

9    Q    Who were the bankers who you disclosed this to?

10   A    Surjan Singh and Detelina Subeva.

11   Q    Why did you disclose to them?

12   A    They were friends of mine.       And in the case of Surjan

13   Singh I paid him part of that fee I received.

14   Q    How much in total did you receive in payments in relation

15   to the Proindicus loans?

16   A    In total, just under $12 million.

17   Q    And was for this for work that you assisted while you

18   were still at Credit Suisse?

19   A    Yes, it was.

20   Q    I'd like to ask you some questions about some of the

21   documents regarding the beginnings of the Proindicus loan.

22              MR. BINI:    Your Honor, at this time, I would seek to

23   move in Government's Exhibit 2070 and 2070-A.

24              THE COURT:    Any objection?

25              MR. JACKSON:     No objection.

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 122 of 157 PageID #:
                                   13746                                309
                         A. Pearse - Direct/Mr. Bini

1                THE COURT:   They're admitted.      You may publish it

2    the jury.

3                (Government Exhibits 2070 and 2070A, were received

4    in evidence.)

5                THE COURT:   Can you make it more legible so the jury

6    can see it.

7    Q    Mr. Pearse, what is this e-mail?

8    A    This is an e-mail from myself to Jean Boustani with

9    copies to Said Freiha, Surjan Singh, and Detelina Subeva.

10   Q    What is the date of this e-mail?

11   A    19 September, 2012.

12   Q    September 19, 2012?

13   A    Yes, sir.

14   Q    Okay.    What is the subject of this e-mail?

15   A    Subject is Mozambique.

16   Q    And you mentioned in the CC line -- well, first, who is

17   it to?

18   A    Jean Boustani.

19   Q    And who does it copy?

20   A    Said Freiha.

21   Q    Who is that?

22   A    Who was an employee of Credit Suisse who introduced

23   Privinvest to the bank.

24   Q    And was he one of the bankers you mentioned earlier?

25   A    Yes, he was.

              Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 123 of 157 PageID #:
                                   13747                                310
                         A. Pearse - Direct/Mr. Bini

1    Q    Who is Surjan Singh?

2    A    Surjan Singh was the managing director at Credit Suisse

3    who worked for me in the Global Finance Group that made loans.

4    Q    Who does Detelina Subeva?

5    A    She was an employee of Credit Suisse who was more junior

6    and also worked in the same team and worked for me at Credit

7    Suisse.

8    Q    Did you also have a romantic relationship with her?

9    A    Yes, I did.

10   Q    Did this e-mail attach something?

11   A    Yes, it attached a term sheet.

12   Q    What's a term sheet?

13   A    A term sheet is a document which summarizes the key terms

14   of the loan that is to be made by the bank.

15   Q    Why were you sending the key terms of the loan to the

16   defendant, Jean Boustani?

17   A    Jean Boustani was the person that had introduced the

18   project to Credit Suisse and he was the person who we sent

19   documents to.    It was the view that he would then send them to

20   the relevant people in Mozambique for approval.

21   Q    Are there any people from Mozambique on this e-mail?

22   A    No.

23   Q    If we can look it 2070-A.       What is this, Mr. Pearse?

24               THE COURT:   It's difficult to read.       Can you make it

25   more legible for the jury, please.

               Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                           Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 124 of 157 PageID #:
                                   13748                                311
                         A. Pearse - Direct/Mr. Bini

1                MR. BINI:   The top, Ms. Dinardo.

2    A    This is the first page of the term sheet which sets out

3    in this case the indicative terms of the proposed $350 million

4    financing for the Republic of Mozambique.

5    Q    Is this the origins of what would become the Proindicus

6    loan?

7    A    Yes.    The concept of the loan originally was envisaged to

8    be made directly to the Government of Mozambique and later

9    changed it to be made to Proindicus with a guaranty from the

10   Government of Mozambique.

11   Q    Had you met the defendant, Jean Boustani, by September of

12   2012?

13   A    Yes, I met him once.

14   Q    How did you have occasion to meet him?

15   A    I was in the United Arab Emirates for other business and

16   I was introduced to Jean Boustani about a week before this in

17   Abu Dhabi.

18   Q    And why had you met with the defendant in Abu Dhabi?

19   A    I had met with him in order to understand the project in

20   Mozambique better myself.      At this stage, I had personally not

21   worked on it, members of my team had.        And also to understand

22   who Privinvest were and why they were writing the project or

23   being contracted for the project in Mozambique.

24   Q    I can ask you to look at the third page of the term

25   sheet.   I'm going to ask you to look at the section that's

              Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 125 of 157 PageID #:
                                   13749                                312
                         A. Pearse - Direct/Mr. Bini

1    called "Syndication Assignment and Transfer."

2                MR. BINI:   If we could below that up for the jury,

3    Ms. Dinardo.

4    Q    Is this part of the term sheet that you sent the

5    defendant at the outset of this relationship?

6    A    Yes, it is.

7    Q    What is this clause?

8    A    This is the clause which identifies the proposed loan as

9    a syndicated loan because it's the clause under which the

10   lender, the bank, is entitled to sell parts of the loan to

11   other banks and investors.

12   Q    How long did you deal with the defendant in connection

13   with the criminal conduct?

14   A    I'm sorry, is the question how long had I known the

15   defendant?

16   Q    How long did you deal with him?

17   A    In total, from September of 2012 until the end of 2018.

18   Q    Over the course of your dealing with the defendant, did

19   you learn his professional background?

20   A    Yes.    The defendant told me certain things about himself.

21   Q    What did he tell you about his professional background?

22   A    He told me that he had worked for Deloitte prior to

23   working for Privinvest.

24   Q    What's Deloitte?

25   A    Deloitte is an international accountancy firm.

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 126 of 157 PageID #:
                                   13750                                313
                         A. Pearse - Direct/Mr. Bini

1    Q    What's an international accountancy firm?

2    A    It's a company that provides accountancy advice, audits

3    of companies.    It operates in a large number of companies I

4    think including the U.S.

5    Q    You can take down that exhibit, Ms. Dinardo.

6               You had mentioned Iskandar Safa and Najib Allam.

7    Had you met them by September of 212?

8    A    No.

9    Q    When did you first meet Iskandar Safa?

10   A    Towards the end of 2012.

11   Q    How did you meet him?

12   A    I met him, again, in the United Arab Emirates in

13   Abu Dhabi.

14   Q    Why did you meet with Iskandar Safa?

15   A    It was further along the due diligence process.           The

16   process by which I was getting information about the loan and

17   participants in the loan and I met him because he was the

18   owner of Privinvest.

19   Q    And did Credit Suisse have concerns about Iskandar Safa

20   being involved with the transaction?

21              MR. JACKSON:     Objection.

22              THE COURT:    If you know.

23              THE WITNESS:     At this stage, it was known to myself

24   and to the bank that Iskandar Safa had been involved in the

25   Lebanese hostage crisis in the 1980s and had been indicted in

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 127 of 157 PageID #:
                                   13751                                314
                         A. Pearse - Direct/Mr. Bini

1    France in the '90s.

2    Q    Did Credit Suisse have concerns then about his

3    involvement in a possible transaction in Mozambique?

4    A    One of the key things for banks after the financial

5    crisis of 2008 and 2009 was the focus on reputational risk, so

6    not to do transactions with people or parties which would have

7    a negative reputational effect on the bank.         So, yes, the

8    background of his clients were important to Credit Suisse.

9    Q    Did you ask Iskandar Safa about paying bribes?

10   A    I asked Iskandar Safa to describe to me the profitability

11   of the transaction of the Proindicus contract from their

12   perspective and I told him that I needed to know that

13   information in order to make sure that the bank wasn't getting

14   involved in a transaction which would involve corruption.

15   Q    And what, if anything, did Iskandar Safa say to you?

16   A    He told me that Privinvest does not pay bribes.

17   Q    By the way, was Iskandar Safa wealthy?

18   A    To the best of my knowledge, he was a billionaire.

19   Q    You spoke about Najib Allam.        How did you deal with him

20   and when did you first meet him?

21   A    I met with him in early 2013.        He was based, as far as I

22   was aware, at that time primarily in the United Arab Emirates.

23              THE COURT:    And speaking of time, it is 5:00 o'clock

24   and we are adjourning for the day.

25              I caution the witness you will continue tomorrow.

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 128 of 157 PageID #:
                                   13752                                315
                                 Proceedings

1    You are not to talk to anyone about your testimony we will

2    resume tomorrow at 9:30 a.m.

3               All the jurors, of course, will report downstairs

4    and then to the jury room, so we'll get started promptly at

5    9:30 tomorrow.

6               I thank you for your time and attention and, ladies

7    and gentlemen, I don't think the Yankees will be playing

8    baseball tonight but, you know, keep your fingers crossed.

9               Thank you.    We're adjourned for the day.        Do not

10   talk about the case yet, obviously, we're just getting

11   started.   Thank you.

12              (Jury exits courtroom at 5:02 p.m.)

13              THE COURT:    You may step down, Mr. Pearse.        Thank

14   you.

15              (Witness leaves the witness stand.)

16              THE COURT:    The jury has left the courtroom.

17              Do we have any procedural issues to address before

18   we adjourn for the day and resume tomorrow at 9:30 in the

19   morning.

20              Anything from the Government.

21              MR. BINI:    Your Honor, I just wanted to clarify.

22              THE COURT:    Why don't you sit down and use the

23   microphone when you speak rather than stand up because I can't

24   hear you properly.

25              Go ahead.

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 129 of 157 PageID #:
                                   13753                                316
                                 Proceedings

1               MR. BINI:    I just wanted to clarify.       With respect

2    to Mr. Pearse, of course, I will have no contact with him.            He

3    has a lawyer.    Is he permitted to speak to his attorney?

4               THE COURT:    No.

5               MR. BINI:    Okay.    Thank you, your Honor.

6               THE COURT:    You're welcome.     Not while he's a

7    witness.   He certainly is able to speak with his attorney

8    after he completes his testimony but not while he's on

9    examination.

10              MR. BINI:    Thank you, your Honor.

11              THE COURT:    Yes.    Anything else?

12              MR. SCHACHTER:      Yes, your Honor.

13              THE COURT:    From the Government.

14              MR. BINI:    Nothing from the Government.

15              THE COURT:    From the defense.      Please use the

16   microphone.

17              MR. SCHACHTER:      Yes, your Honor.    Your Honor, the

18   Government inquired regarding Mr. Safa's involvement in a

19   Lebanese hostage crisis.

20              THE COURT:    I was going to ask you to spell the name

21   for the reporter.

22              MR. SCHACHTER:      Sure Safa, S-a-f-a.

23              THE COURT:    Yes.

24              MR. SCHACHTER:      Your Honor in the Court's decision

25   and order dated October 3, 2019, the Court noted the following

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 130 of 157 PageID #:
                                   13754                                317
                                 Proceedings

1    on Page 5.

2                THE COURT:   Read it slowly.

3                MR. SCHACHTER:    "The Government does not intend to

4    offer evidence regarding the founder of Privinvest in its

5    direct case."

6                THE COURT:   Okay.    Go ahead.

7                MR. SCHACHTER:    The Government's questioning of

8    Mr. Pearse this afternoon and I anticipate, based on my

9    discussions with the Government, that they intend to go

10   further into this subject in violation of what they had

11   pledged to do and the Court noted in the Court's order.

12               I will speak further to the Government about this

13   over the evening, but we will be objecting to attempts to

14   elicit from Mr. Pearse what Credit Suisse did or did not think

15   about Mr. Safa's activities.

16               THE COURT:   What is the response of the Government

17   to the observation that defense counsel has made?

18               MR. BINI:    Your Honor, we had agreed not to put in a

19   report, a report of due diligence report that called Mr. Safa

20   a "Master of Kickbacks."      And we're not seeking to do that and

21   we will not seek to elicit that.       However, the concern that

22   the bank had regarding the involvement of Mr. Safa in the

23   transaction is relevant to the circumvention and also willful

24   blindness as to violations of the Antibribery Provisions of

25   the FCPA.    Both of them are SUAs of the money laundering

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 131 of 157 PageID #:
                                   13755                                318
                                 Proceedings

1    provision.

2               THE COURT:    I'm taking you are not seeking to admit

3    the report that you agree with the defense you would not seek

4    to admit; is that correct?

5               MR. BINI:    That's correct, your Honor.

6               THE COURT:    All right.    So what I'm going to direct

7    the parties to do is the following.        To the extent you can

8    stipulate in a written stipulation on this issue that you're

9    prepared to have go to the jury with respect to this issue, I

10   think that would probably be the better way to handle it

11   rather than to have World War III over the nature of this

12   gentleman and his background because if you can stipulate to

13   it, it's fine.    If you can't stipulate to it, then I might

14   have to revisit my earlier ruling with respect to the report

15   and reconsider whether or not to has to come in.

16              So it might be a good idea for all concerned to have

17   a linear approach to the issue of this gentleman and his

18   background.    Otherwise, we can wind up with all sorts of

19   collateral discussions about this gentleman and his

20   background.

21              I think it's in the interest of both sides, again,

22   just offering a suggestion, which parties are free to take or

23   not take to cabin the issue so we Don't wind up with having an

24   unnecessary battle.     We had enough necessary battles, we don't

25   need collateral battles.

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 132 of 157 PageID #:
                                   13756                                319
                                 Proceedings

1               MR. SCHACHTER:     We agree with the Court.       May I have

2    just a moment to speak to Mr. Jackson?

3               MR. BINI:    That's fine.     Mr. Schachter, I think,

4    really misquoted.

5               THE COURT:    Let's not go there.      Let's not go there.

6    It's the end of the day and I'm sure he didn't misquote

7    anything deliberately because after all I do have the text of

8    my orders and what parties have written.

9               I once had a young gentleman an attorney come in who

10   had filed a complaint in a civil case and he quoted a statute

11   as saying that in addition to the Government having a right of

12   action there was a private right of action.         And he quoted the

13   language of the statute.      And I being old school pulled the

14   statute from something called books which my law clerks laugh

15   at me for still using.      And the language wasn't in the book.

16   And I looked at something called a pocket part which they

17   really laughed at me because they didn't anyone still relied

18   on that.   I looked at the pocket part.       And then because

19   they're a lot brighter, they went to the computer.           And they

20   said it wasn't in the computer.

21              So when the letter came in on the civil request for

22   a motion, preconference motion to dismiss the complaint, and

23   the defendant stated that there was no prior right of action

24   in the statute, I turned to the lawyer who filed the complaint

25   and I said, You know, I looked at the book and I couldn't find

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 133 of 157 PageID #:
                                   13757                                320
                                 Proceedings

1    it, I look at the pocket part and couldn't find it.           More

2    importantly, my brilliant law clerks looked in the computer

3    and they couldn't find it.      And he said well, your Honor, it's

4    true it's not in the language that's written down in the

5    statute but it's in the spirit of the statute as drafted.

6               And I assured him that I knew it would take him less

7    than eight hours to return to his office and file a motion to

8    dismiss the complaint voluntarily with prejudice because I

9    knew that my efficient law clerks would not let the sun go

10   down without dismissing the complaint and imposing sanctions.

11   Something I told the senators I never, ever wanted to have to

12   do in any case.    I think within an hour we had that dismissal.

13   So I'm sensitive to my slow approach and very sensitive to my

14   law clerks' very fast approach.

15              MR. BINI:    Thank you, your Honor.

16              THE COURT:    That's a civil case.      Okay.   Anything

17   else.

18              MR. SCHACHTER:     Your Honor, with the point -- it's

19   not clear why the Government was inquiring about Mr. Safa's

20   involvement.

21              THE COURT:    Because it's the end of the day and

22   because it's early in the trial.       It may not be clear to you,

23   it may not even be clear to them.        It's certainly not clear to

24   me, but be careful what you ask for in terms of clarity

25   because it's a double-edged sword especially in an area like

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 134 of 157 PageID #:
                                   13758                                321
                                 Proceedings

1    this.   So if you want to push it, we can push it, but you may

2    not want to do that or you may want to.

3               MR. JACKSON:     Your Honor, there is just one issue

4    the witness made reference to Mr. Safa's alleged involvement

5    in a Lebanese hostage crisis and we do think that that, that

6    that shouldn't be allowed to stand.

7               THE COURT:    That is why I am respectfully suggesting

8    that you have an agreed-upon stipulation with respect to that

9    gentleman and that issue and that involvement, or I can decide

10   it.   I offered you a suggestion.      The suggestion is you talk

11   with the Government and come in with the stipulation on that

12   fact.   If you don't want to take my suggestion, don't and then

13   live with my ruling with respect to his background.           That is

14   your choice.    I am agnostic on that.      I am just telling you

15   something that might be helpful to both sides.

16              MR. JACKSON:     We agree, Judge, thank you.

17              THE COURT:    You're very welcome.

18              MR. BINI:    Thank you, your Honor.

19              THE COURT:    Anything else.

20              MR. BINI:    Not from the Government.

21              THE COURT:    Anything else from the defense.

22              MR. SCHACHTER:     No, your Honor.

23              THE COURT:    Thank you.    We're adjourned for the day.

24   Have a good evening everyone.

25              (Continued on the next page.)

             Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                         Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 135 of 157 PageID #:
                                   13759                                322


1               (Whereupon, the trial adjourned at 5:03 p.m. to

2    resume Thursday, October 17, 2019 at 9:30 a.m.)

3                                   I N D E X

4    WITNESS                                         PAGE

5
     OPENING STATEMENT       BY MS. MOESER            195
6
     OPENING STATEMENT       BY MR. SCHACHTER         205
7

8    ANDREW PEARSE

9    DIRECT EXAMINATION      BY MR. BINI              251

10

11                              E X H I B I T S

12   COURT                         PAGE
     1, 2 & 3                       239
13

14   GOVERNMENT                    PAGE
     3500-AP-3                      292
15   2070 and 2070A                 309

16

17

18

19

20

21

22

23

24

25

                     GEORGETTE K. BETTS, RPR, FCRR, CCR
                          Official Court Reporter
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 136 of 157 PageID #:                                              1
                                   13760
                                      267/20 268/17 268/20 268/24 269/2       $500 [4] 225/25 231/24 232/1 232/4
                                      284/16 289/24 291/19 303/12 303/21      $500 million [4] 225/25 231/24 232/1
(Jury exits courtroom at 12: [1]
                                      313/22                                   232/4
237/5
                                                                              $535 [1] 200/12
(Jury exits courtroom at 3: [1] 280/9 $
                                                                              $535 million [1] 200/12
MR. BINI: [44] 189/8 190/13 191/5
                                      $1.5 [2] 291/9 291/10                   $6 [1] 304/24
191/23 192/2 192/18 193/20 209/22
                                      $1.5 million [2] 291/9 291/10           $6 million [1] 304/24
237/10 238/5 238/10 240/1 240/6 240/8
                                      $1.65 [1] 290/10                        $60 [1] 220/14
240/10 245/24 247/4 251/6 252/1
                                      $1.65 million [1] 290/10                $60,000 [1] 292/2
255/24 279/15 279/19 280/15 282/1
                                      $10 [2] 270/25 271/2                    $622 [1] 198/18
284/25 292/9 292/14 292/20 292/24
                                      $10 million [2] 270/25 271/2            $622 million [1] 198/18
293/4 308/21 310/25 312/1 315/20
                                      $100 [1] 195/13                         $850 [2] 199/19 225/17
315/25 316/4 316/9 316/13 317/17
                                      $100 million [1] 195/13                 $850 million [2] 199/19 225/17
318/4 319/2 320/14 321/17 321/19
                                      $11 [6] 304/6 305/13 306/2 306/7        $90 [1] 295/6
MR. DI SANTO: [1] 189/20               306/13 307/4                           $90 million [1] 295/6
MR. JACKSON: [26] 189/14 190/18
                                      $11 million [6] 304/6 305/13 306/2
190/22 191/3 192/9 192/23 193/14                                              '
                                       306/7 306/13 307/4
193/18 238/12 241/1 241/5 280/18
                                      $12 [1] 308/16                          '90s [1] 314/1
280/20 280/23 281/1 281/18 281/24
                                      $12 million [1] 308/16
282/7 282/9 282/12 282/18 282/23
                                      $15 [2] 196/1 204/11                    -
308/24 313/20 321/2 321/15                                                    ---------------------------------x [2] 188/2
                                      $15 million [2] 196/1 204/11
MR. MC LEOD: [1] 189/22                                                        188/7
                                      $150 [1] 195/25
MR. SCHACHTER: [27] 189/16                                                    -against [1] 188/5
                                      $150 million [1] 195/25
193/11 204/20 204/22 209/23 210/2
                                      $17 [1] 297/22
216/19 238/4 241/7 241/10 241/21
                                      $17 million [1] 297/22
                                                                              .
241/23 242/7 242/9 246/6 247/21                                               .6 [2] 233/12 233/19
                                      $2 [16] 195/8 195/15 195/16 197/24
247/25 261/5 292/17 316/11 316/16                                             .6 percent [1] 233/12
                                       198/9 204/10 255/15 258/7 258/11
316/21 316/23 317/2 317/6 320/17
                                       258/20 264/22 272/3 278/16 278/20
321/21
                                       287/22 295/16
                                                                              1
MS. DONNELLY: [1] 189/18                                                      1 million [1] 291/8
                                      $2 billion [12] 195/8 195/15 195/16
MS. MOESER: [1] 195/5                  198/9 204/10 255/15 258/7 258/11       1.65 million [2] 290/19 291/17
THE COURT: [135] 189/12 189/23         258/20 264/22 287/22 295/16            10 [1] 299/13
190/16 190/20 191/1 191/6 191/8                                               100 [1] 232/4
                                      $2 million [4] 197/24 272/3 278/16
191/24 192/7 192/17 192/21 193/5                                              10019-6099 [1] 188/19
                                       278/20
193/13 193/16 193/19 193/21 193/25                                            11 [2] 275/18 275/20
                                      $2.2 [3] 245/13 270/16 278/17
194/2 204/16 209/24 236/17 237/6                                              11201 [1] 188/13
                                      $2.2 million [3] 245/13 270/16 278/17
237/14 238/8 238/11 238/13 239/4                                              12 [3] 190/16 233/24 300/5
                                      $250,000 [1] 294/25
239/13 239/22 239/25 240/2 240/7                                              12:30 [1] 236/22
                                      $3 [3] 290/4 291/16 296/23
240/9 240/24 241/3 241/6 241/9 241/11                                         12:35 [1] 236/22
                                      $3 million [3] 290/4 291/16 296/23
241/13 241/22 242/2 242/8 245/25                                              12:40 [1] 238/15
                                      $30,000 [1] 218/17
247/5 247/24 251/2 251/8 251/16                                               13 [1] 240/23
                                      $300,000 [1] 291/22
251/22 251/24 253/24 255/4 255/6                                              14 [7] 191/2 191/7 191/13 191/21
                                      $34 [1] 279/12
256/1 256/19 256/23 258/1 261/6 261/9                                          275/22 275/25 296/1
                                      $34 million [1] 279/12
263/6 265/12 266/16 266/18 266/20                                             1400 [1] 188/16
                                      $350 [2] 226/1 311/3
266/23 267/17 267/19 267/21 268/16                                            15 [1] 241/25
                                      $350 million [2] 226/1 311/3
268/19 268/23 269/1 279/3 279/17                                              15 million [1] 206/15
                                      $372 [3] 304/20 304/21 307/14
279/20 280/10 280/12 280/16 280/19                                            15 million U.S [1] 275/22
                                      $372 million [3] 304/20 304/21 307/14
280/22 280/24 281/12 281/19 281/25                                            15 minutes [1] 280/20
                                      $38 [1] 306/24
282/2 282/5 282/8 282/11 282/16                                               15-minute [2] 279/19 279/22
                                      $38 million [1] 306/24
282/21 283/1 283/4 284/5 284/9 284/17                                         16 [4] 188/5 190/7 216/3 240/23
                                      $4 [2] 270/12 278/15
289/23 291/18 292/12 292/15 292/18                                            1600 miles [1] 213/1
                                      $4 million [2] 270/12 278/15
292/25 293/6 293/16 293/19 303/11                                             17 [1] 322/2
                                      $40 [1] 297/17
303/18 308/23 308/25 309/4 310/23                                             17th [2] 281/14 281/23
                                      $40 million [1] 297/17
313/21 314/22 315/12 315/15 315/21                                            18 [1] 299/14
                                      $45 [4] 265/3 265/4 265/7 278/9
316/3 316/5 316/10 316/12 316/14                                              18-CR-681 [2] 188/2 189/5
                                      $45 million [4] 265/3 265/4 265/7
316/19 316/22 317/1 317/5 317/15                                              19 [2] 309/11 309/12
                                       278/9
318/1 318/5 319/4 320/15 320/20 321/6                                         1980s [1] 313/25
                                      $49 [6] 304/18 305/4 305/8 305/10
321/16 321/18 321/20 321/22                                                   1983 [1] 204/23
                                       305/18 306/23
THE COURTROOM DEPUTY: [6]                                                     1:45 [1] 237/5
                                      $49 million [6] 304/18 305/4 305/8
189/1 193/24 239/2 251/10 284/2 293/3                                         1:45 p.m [1] 236/24
                                       305/10 305/18 306/23
THE DEFENDANT: [1] 284/4                                                      1D [1] 294/21
                                      $5.5 [1] 306/13
THE WITNESS: [28] 251/15 251/21                                               1G [1] 295/20
                                      $5.5 million [1] 306/13
251/23 254/1 255/5 255/8 256/21
                                      $50 [4] 195/19 275/9 275/11 279/8       2
256/24 258/3 261/8 261/10 263/7
                                      $50 million [4] 195/19 275/9 275/11
265/14 266/17 266/19 266/21 267/18                                            2 billion [2] 287/12 287/18
                                       279/8
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 137 of 157 PageID #:                                    2
                                         13761
2                          50/50 [2] 306/5 306/18     accusing [1] 221/19
                                       5:00 o'clock [1] 314/23                acquire [4] 296/14 297/23 298/9
2 percent [1] 233/20
                                       5:02 [1] 315/12                         298/15
20 [2] 298/25 299/1
                                       5:03 [1] 322/1                         acquired [6] 264/8 296/18 297/24
20 percent [1] 229/14
                                       5K [3] 301/9 301/10 301/17              298/7 298/10 298/16
200 miles [3] 213/2 213/7 257/9
                                                                              acquisitions     [1] 252/21
200-mile [1] 257/12                    6                                      acres  [2]   247/8 247/16
2000 [1] 288/15
                                       6099 [1] 188/19                        acronym [1] 273/23
20001 [1] 188/16
                                       68 percent [1] 235/10                  across [2] 205/10 265/22
2002 [1] 252/5
                                       681 [2] 188/2 189/5                    act [4] 217/18 226/18 254/6 254/8
2008 [1] 314/5
                                                                              acted [1] 278/6
2009 [1] 314/5                         7                                      action [4] 295/11 319/12 319/12
2010 [4] 214/6 214/8 225/21 302/23     7,000 miles [1] 207/5                   319/23
2011 [2] 196/14 197/16                 718 [1] 188/23                         actions   [1] 301/12
2012 [7] 289/4 302/6 309/11 309/12     787 [1] 188/19                         active  [2]   221/5 221/13
 311/12 312/17 313/10
                                                                              activities   [3]  252/21 252/23 317/15
2013 [16] 198/4 233/11 252/5 253/21 8
                                                                              actor  [1]  221/14
 253/22 274/7 277/1 277/10 291/8 298/8 80 [1] 246/20
 303/9 303/14 303/16 307/7 307/16                                             addition [2] 203/23 319/11
                                       800 miles [1] 213/5                    additional [2] 224/11 248/17
 314/21                                804-2777 [1] 188/23                    address [2] 237/9 315/17
2013-2014time [1] 274/21
                                       9                                      Adel [3] 268/23 270/18 270/23
2014 [2] 200/10 274/7
                                                                              adjourn [1] 315/18
2014time [1] 274/21                    90 [1] 190/10                          adjourned [3] 315/9 321/23 322/1
2015 [6] 223/6 272/9 275/13 278/22     96-page [4] 217/7 217/12 218/5 234/14 adjourning [1] 314/24
 278/23 296/15                         99-page [2] 226/6 227/2                Admiral [1] 242/23
2016 [9] 196/14 201/5 201/13 201/21 9:30 [3] 188/5 315/5 322/2
 248/19 260/15 260/19 273/18 297/20 9:30 a.m [1] 315/2                        admissible [1] 281/4
                                                                              admission [1] 281/15
2018 [1] 312/17                        9:30 in [1] 315/18                     admit [3] 254/19 318/2 318/4
2019 [7] 188/5 290/15 290/18 290/24
 300/7 316/25 322/2                    A                                      admitted [3] 267/24 292/19 309/1
                                                                              Adriano [2] 273/13 273/14
2070 [2] 308/23 309/3                  A-b-b-o-u-d [1] 272/2                  advance [1] 251/1
2070-A [2] 308/23 310/23               A-D-E-L [1] 268/25                     advantage [1] 289/21
2070A [1] 309/3                        A-D-V-I-S-O-R-S [1] 254/3              advice [2] 242/6 313/2
20p.m [1] 280/10                       A-F-I-O-U-N-I [1] 268/25               advise [1] 252/20
212 [1] 313/7                          A-L-L-A-M [1] 267/21                   advisor [3] 254/7 278/6 297/5
24 [1] 225/4                           A-N-D-R-E-W [1] 251/24                 Advisors [5] 253/24 254/3 254/4
25th [1] 304/16                        A-N-T-A-N-A-S [1] 289/25                279/12 297/5
26th [2] 303/16 304/16                 a.m [3] 188/5 315/2 322/2              advisory    [1] 279/15
27 [1] 226/15                          Abboud [5] 271/25 272/5 278/18         affair [1]  245/15
271 [1] 188/12                          278/19 278/23                         affected   [1]   261/3
2777 [1] 188/23                        ability [2] 210/4 299/22               affirmed   [1]   251/15
2:00 [1] 239/2                         able [11] 198/17 201/3 222/10 231/11 Afiouni [3] 268/23 270/18 270/23
                                        231/13 264/22 272/12 281/5 287/3
3                                       289/16 316/7
                                                                              Africa [13] 195/11 209/21 211/1 211/3
30 [1] 284/3                                                                   211/7 211/9 214/14 222/15 224/8
                                       absence [2] 264/19 280/14               244/13 253/17 262/19 296/12
300 feet [1] 210/18                    absolutely [9] 212/17 220/24 221/1
33 percent [1] 231/6                                                          African  [1] 296/20
                                        230/22 237/14 245/19 246/9 248/8      after [31]    197/8 201/21 201/23 204/12
35 [1] 297/17                           303/5
3500 [1] 292/14                                                                217/20 219/9 219/10 227/8 230/13
                                       Abu [4] 210/23 311/17 311/18 313/13 230/20 236/19 236/20 236/21 237/12
3500-AP-3 [4] 292/11 292/22 292/25 Abu Dhabi [3] 311/17 311/18 313/13
 293/25                                                                        239/20 244/19 246/13 246/15 246/18
                                       abuts [1] 257/11                        279/19 290/22 292/5 296/16 300/3
36 [1] 215/24                          accept [4] 194/6 234/3 252/25 262/9
37p.m [1] 237/6                                                                300/8 304/25 306/21 307/8 314/4 316/8
                                       acceptable [2] 192/18 193/20            319/7
4                                      accepted [1] 301/11                    afternoon [2] 279/17 317/8
                                       accepting [1] 305/17                   against [3] 188/5 207/12 246/23
40 acres [2] 247/8 247/16              accommodate [1] 240/19
41 [2] 217/13 218/9                                                           Agent [2] 189/11 196/10
                                       account [11] 230/7 265/19 265/23       agitated [1] 279/1
42 [5] 217/13 218/9 226/12 226/14       265/24 266/6 266/7 267/2 267/3 267/10 agnostic [1] 321/14
 234/14                                 268/5 290/10
43 [2] 226/12 226/14                                                          ago [3] 230/5 260/24 262/14
                                       accountancy [3] 312/25 313/1 313/2 agree [8] 198/4 226/22 281/5 295/17
5                                      accounts [5] 204/7 208/16 208/16        296/24 318/3 319/1 321/16
                                        208/18 268/3                          agreed [23] 196/25 197/3 197/16
50 [7] 276/7 276/7 284/21 292/2 300/1 accurate [3] 299/8 299/17 299/20
 306/5 306/18                                                                  197/20 199/1 201/22 203/13 217/14
                                       accurately [2] 249/3 249/6              217/17 225/17 226/14 231/23 278/1
50 million [1] 197/20                  accused [2] 207/19 248/16
50 years [1] 301/25                                                            281/3 286/3 292/2 297/1 297/13 304/9
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 138 of 157 PageID #:                                       3
                                          13762
A                          anticipate [1] 317/8       Aston [1] 291/20
                                       Antonio [2] 272/17 272/18                   attach [1] 310/10
agreed... [4] 306/20 308/1 317/18
                                       anymore [1] 205/11                          attached [1] 310/11
 321/8
                                       AP [4] 292/11 292/22 292/25 293/25          attachments [1] 239/10
agreed-upon [1] 321/8
                                       apologies        [1]  194/7                 attack [1] 213/17
agreeing [2] 214/17 246/21
                                       apologize       [3]   190/3 194/6 221/3     attempt [1] 290/20
agreement [54] 192/16 202/3 217/8
                                       appeal    [2]     298/24 299/2              attempting [1] 297/20
 217/10 217/13 217/20 218/3 218/5
                                       appearances          [2]   188/11 189/7     attempts [1] 317/13
 218/7 218/12 219/3 221/21 226/6 226/7
                                       appears     [1]     249/5                   attendance [1] 194/4
 226/8 226/11 226/13 226/19 226/21
                                       application        [4]  266/6 266/7 266/10  attention [9] 205/20 206/10 207/10
 226/23 226/25 227/1 227/3 227/5
                                        267/2                                       241/25 251/2 284/14 284/19 294/21
 234/14 258/25 281/12 292/7 294/1
                                       appreciate        [2]  241/15 284/11         315/6
 294/4 294/16 294/20 296/24 298/19
                                       approach        [3]   318/17 320/13 320/14  attorney  [5] 196/6 196/9 316/3 316/7
 298/21 298/24 299/5 299/6 299/13
                                       approached          [1]  305/25              319/9
 299/22 300/3 300/5 300/7 300/9 301/6
 301/24 306/15 306/21 307/8 307/11     appropriate [2] 191/5 241/10                ATTORNEY'S [1] 188/11
                                       approval      [1]    310/20                 Attorneys [1] 196/8
 307/15 307/16 307/18 307/24
                                       approve      [8]    195/14 195/20 197/4     atum [1] 225/15
agreements [7] 200/21 202/14 203/25
                                        197/17 197/21 199/15 203/11 245/10 audience [7] 205/3 205/10 205/24
 219/1 222/3 234/7 307/9
                                       approved [6] 195/15 197/8 197/22             205/25 206/1 206/4 206/9
Ah [1] 191/7
                                        262/4 273/10 288/19                        audience's   [1] 205/20
ahead [11] 210/2 240/10 246/6 255/7
                                       approving        [2]   256/11 261/13        audits [1]  313/2
 261/8 266/24 267/22 280/25 293/23
 315/25 317/6                          approximately [15] 270/12 275/18            AUSA [2] 188/13 188/14
                                        275/22 278/10 279/9 287/22 288/4           authorities [2] 276/18 276/20
aided [1] 188/25
                                        288/14 291/9 291/9 291/22 292/1            available [2] 234/22 235/1
aircraft [3] 215/20 216/3 216/10
                                        297/22 303/14 303/16                       Avenue [2] 188/16 188/19
alert [1] 281/2
                                       April  [2]    201/21 307/7                  avoid [2] 238/3 249/20
alienating [1] 281/22
                                       April  2016      [1]  201/21                avoided [1] 261/18
Allam [6] 267/14 267/15 267/19
                                       Arab  [12]      210/16 265/20 265/21        avuncular [1] 237/19
 277/18 313/6 314/19
                                        265/23 266/5 266/7 266/12 267/3 268/3 await [1] 283/2
Allam's [1] 277/19
                                        311/15 313/12 314/22                       aware [13] 192/10 192/16 192/23
allegation [1] 242/18
                                       Arabia [1] 210/16                            192/25 193/1 255/12 261/5 261/12
allegations [1] 207/21
                                       Arabic [1] 210/4                             272/17 285/21 287/6 305/10 314/22
alleged [1] 321/4
                                       area [1] 320/25                             away [4] 207/5 222/7 224/19 301/24
allies [1] 210/15
                                       argue [1] 246/4
allow [1] 302/13                                                                   B
                                       argument [9] 195/4 204/18 204/18
allowed [3] 271/14 288/16 321/6
                                        210/1 237/24 238/1 246/1 247/19 251/4 back [21] 189/10 194/4 201/3 201/11
almost [4] 198/8 214/2 275/14 304/23                                                201/17 233/11 240/1 250/25 276/12
                                       arguments         [1] 241/19
alone [1] 255/16                                                                    280/1 282/16 284/10 286/7 286/9
                                       Armando        [11]    274/17 274/18 274/22
alongside [1] 209/22                                                                286/10 286/13 286/14 287/12 292/13
                                        275/13 275/16 275/18 276/1 276/10
alternate [1] 190/16                                                                297/8 298/19
                                        276/17 276/20 279/5
always [3] 223/21 224/2 236/6
                                       around     [5]     198/20 199/23 214/8      background [8] 262/2 312/19 312/21
am [14] 206/17 206/23 254/10 274/4                                                  314/8 318/12 318/18 318/20 321/13
                                        214/24 215/1
 279/24 282/24 287/15 294/5 299/16
                                       arrange     [1]    244/12                   bad [3] 208/14 211/14 237/16
 301/7 301/7 321/7 321/14 321/14
                                       arranged [1] 304/23                         bag [1] 276/13
am -- the [1] 301/7
                                       arrangements           [1]  308/6           bank [77] 197/23 197/24 197/25 198/3
AMERICA [4] 188/3 209/2 209/7 224/9                                                 199/9 200/12 202/8 203/11 204/5 204/6
                                       arranging       [1]   255/2
American [2] 210/15 221/19                                                          208/16 208/18 208/19 216/16 218/18
                                       arrested     [7]    201/25 209/5 246/14
amount [15] 259/2 259/3 264/12                                                      219/16 219/18 219/19 219/20 219/24
                                        290/18 290/22 290/22 292/5
 270/25 272/6 276/4 279/14 287/23
                                       arrival  [1]     283/2                       219/25 220/1 220/2 220/2 220/4 220/6
 287/23 292/2 297/18 304/6 305/4 305/6
                                       article  [1]     255/22                      220/15 222/12 222/14 226/2 232/2
 307/13
                                       Asia  [1]    209/21                          232/4 252/10 252/11 252/14 252/15
amounts [1] 264/15                                                                  252/17 252/18 252/18 252/25 258/12
                                       assessing        [1]   235/25
analysis [2] 220/18 236/2
                                       asset   [4]    257/1 289/10 297/15 297/20 259/25 260/21 261/23 262/2 262/9
analyzed [1] 243/17
                                       assets [6] 296/4 296/11 297/23 297/24 265/19 266/6 266/7 266/10 267/2 267/3
and/or [1] 260/8                                                                    267/10 268/3 269/6 270/20 288/19
                                        297/24 302/1
Andrew [4] 244/8 251/7 251/14 251/22                                                289/18 289/19 290/10 290/11 302/13
                                       Assignment          [1]  312/1
Angela [2] 189/11 196/10                                                            303/23 304/2 304/5 304/9 304/12
                                       assist   [1]    262/4
another [13] 199/8 200/11 209/5                                                     304/24 305/2 308/8 309/23 310/14
                                       assistance        [3]   255/2 262/10 274/2
 225/13 230/17 246/14 254/19 268/4
                                       Assistant [1] 196/7                          312/10 313/24 314/7 314/13 317/22
 271/7 271/14 272/21 289/18 305/21
                                       assisted [2] 276/19 308/17                  bank's [1] 261/18
answer [7] 190/21 255/5 255/8 261/8
                                       associates [1] 204/1                        banker [16] 198/12 198/13 198/14
 264/11 280/3 284/18
                                       assume [1] 236/3                             198/16 199/12 199/14 218/3 228/6
answers [2] 212/3 262/1                                                             244/10 244/22 245/7 245/12 245/16
                                       assumed        [1]   235/14
Antanas [2] 289/23 291/14                                                           252/7 268/4 272/2
                                       assure    [2]     192/14 241/20
Antibribery [1] 317/24
                                       assured [1] 320/6                           bankers [34] 195/19 197/3 198/2
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 139 of 157 PageID #:                                   4
                                         13763
B                          blindness [1] 317/24       brilliant [1] 320/2
                                         blocked [1] 206/7                     bring [4] 207/12 282/6 282/20 284/8
bankers... [31] 199/10 199/14 200/6
                                         blue [2] 255/24 255/24                British [1] 288/6
200/18 200/25 203/3 203/7 203/9
                                         blue/gray [1] 255/24                  broke [3] 223/12 223/14 285/2
203/12 243/24 244/1 244/5 245/10
249/10 268/13 268/14 268/15 269/4        board [1] 270/22                      broker [1] 289/18
269/8 270/6 270/14 270/17 270/18         boat [2] 228/6 249/13                 brokerage [1] 290/3
270/20 271/1 271/10 271/19 278/10        boats [18] 196/20 198/23 199/2 199/6 Brooklyn [3] 188/4 188/13 246/17
                                         199/19 200/2 200/23 201/20 203/20     brought [7] 191/13 191/22 193/23
290/12 308/9 309/24
                                         210/25 243/2 243/7 243/9 243/10        209/6 221/18 232/3 282/16
banking [1] 288/11
                                         243/12 243/12 243/14 243/22           budget [2] 287/19 287/20
banks [28] 195/20 196/4 197/3 197/9
200/20 202/25 219/23 222/15 229/2        bold [1] 230/6                        build [13] 196/21 200/11 218/18
235/18 235/21 248/24 258/22 259/23       bond [19] 199/21 199/21 199/23         224/24 225/3 226/17 231/18 231/24
                                         202/11 227/20 233/15 233/25 252/23     232/2 257/14 257/16 266/3 302/8
260/4 260/6 260/11 260/20 261/19
                                         260/12 260/13 260/14 260/16 260/16 builds [1] 266/4
264/7 268/11 271/19 285/10 285/13
                                         260/16 260/18 261/15 273/18 287/10 built [2] 201/19 216/3
285/21 302/14 312/11 314/4
                                         287/10                                bunch [1] 208/13
banks' [1] 260/7
                                         bonds [13] 227/14 233/11 260/11       burden [1] 194/11
Barclays [2] 290/11 290/11
                                         261/12 263/10 263/18 263/20 263/24 buried [1] 217/12
baseball [1] 315/8
                                         264/6 264/8 264/17 264/20 264/23      business [25] 195/10 195/12 209/4
based [8] 210/15 210/23 216/16
216/16 220/18 229/19 314/21 317/8        book [3] 218/4 319/15 319/25           211/10 211/18 225/14 225/16 235/24
                                         books [2] 218/2 319/14                 244/9 244/10 244/17 244/18 244/20
basis [2] 240/16 285/22
                                         borrow [1] 216/17                      245/3 245/6 253/23 254/5 254/6 259/25
battle [1] 318/24
                                         borrowed [4] 219/10 225/25 232/1       262/19 279/13 284/12 286/22 291/6
battles [2] 318/24 318/25
                                         259/3                                  311/15
beam [1] 191/16
                                         borrower [11] 219/18 219/21 220/3     businesses [1] 208/14
became [4] 215/10 247/2 262/23 303/3
                                         220/5 220/12 220/17 220/19 258/8      bust [2] 201/4 222/20
become [2] 246/13 311/5
                                         258/9 262/24 304/10                   buy [10] 198/20 199/6 218/25 219/25
befall [1] 224/12
                                         boss [3] 265/12 307/12 307/23          220/8 225/12 233/14 258/25 275/17
begin [1] 236/20
                                         bought [12] 221/25 228/9 230/14        276/1
beginning [2] 197/16 259/10
                                         231/6 232/14 232/19 233/22 235/15     buying [4] 227/18 229/6 235/19 243/7
beginnings [1] 308/21
                                         270/24 271/1 271/3 291/17             buys [1] 228/17
behalf [7] 189/16 189/17 189/19
                                         BOUSTANI [75] 188/6 189/6 189/16
189/21 189/23 262/23 270/11
                                         189/18 189/20 189/22 189/23 189/25 C
behind [4] 194/18 194/23 194/25
                                         195/7 206/14 206/18 206/20 206/25     C-A-P-I-T-A-L [1] 254/3
200/21
                                         207/3 207/11 207/24 208/2 208/15      C-H-A-N-G [1] 263/9
believes [2] 192/4 192/19
                                         208/22 208/25 209/5 209/11 211/21     cabin [1] 318/23
below [2] 304/13 312/2
                                         211/25 212/2 217/2 217/5 217/6 219/13 Cadman [1] 188/12
benefit [2] 230/7 291/2
                                         220/22 221/1 221/17 221/18 221/22     calculation [1] 220/18
benefits [2] 291/14 291/23
                                         222/6 222/9 222/11 222/19 225/19      calculus [3] 233/10 243/19 243/20
best [4] 238/3 266/4 296/22 314/18
                                         226/20 226/24 227/4 228/4 228/13      California [3] 213/4 213/7 213/14
bet [5] 233/24 243/14 243/15 243/18
                                         230/13 231/1 231/14 232/13 232/17     California's [1] 213/4
243/21
                                         242/14 246/10 246/14 247/3 248/12     Californias [1] 213/9
bets [1] 227/25
                                         248/14 248/25 249/8 250/8 256/3 256/4 call [4] 241/4 251/6 284/14 284/19
better [6] 240/20 280/3 293/13 293/18
                                         256/6 265/9 265/12 267/9 267/14       called [42] 195/10 196/17 196/20
311/20 318/10
                                         282/15 286/1 286/2 298/12 309/8        196/21 197/19 198/3 199/21 200/7
Betts [1] 188/23                                                                205/19 209/19 210/7 210/11 210/17
                                         309/18 310/16 310/17 311/11 311/16
between [14] 196/14 202/4 219/3                                                 225/6 225/13 226/2 226/2 227/14
220/25 221/5 222/3 223/14 226/8          Boustani's [2] 218/10 226/24
                                         box [1] 250/4                          227/14 228/11 228/22 228/24 231/23
234/14 259/6 296/22 297/17 304/9
                                         Boy [1] 235/21                         234/21 235/20 245/4 248/4 248/22
306/3
                                         boys [2] 235/16 236/6                  251/14 253/7 253/23 254/9 256/19
big [6] 201/6 210/24 233/10 235/16
235/21 236/6                             break [9] 206/23 279/17 279/19 279/22 256/23 257/1 258/12 288/6 301/9 312/1
                                         279/25 280/3 280/5 282/3 284/16        317/19 319/14 319/16
bigger [3] 198/16 198/16 199/18
                                         Breaking [1] 208/14                   calling [1] 214/13
biggest [2] 198/15 236/6
                                         bribe [2] 196/25 235/11               calls [3] 190/9 202/8 251/7
bill [1] 225/21
                                         bribery [1] 235/9                     capital [8] 230/5 252/22 253/23 254/3
billion [14] 195/8 195/15 195/16 198/9
204/10 255/15 258/7 258/11 258/20        bribes [22] 195/13 195/23 196/1 197/7 254/4 279/12 297/5 303/11
                                         197/11 197/16 197/20 198/24 199/1     Captain [1] 213/16
264/22 287/12 287/18 287/22 295/16
                                         199/2 200/5 200/9 200/16 200/20       car [4] 208/13 218/17 218/19 291/18
billionaire [1] 314/18
                                         201/21 202/15 202/22 203/24 204/4     care [1] 230/25
billions [3] 214/17 233/4 303/2
                                         204/6 314/9 314/16                    careful [2] 242/3 320/24
BINI [6] 188/13 189/9 196/8 270/2
                                         bribing [1] 199/7                     carefully [1] 203/16
301/2 322/9
                                         brief [1] 283/3                       case [37] 195/6 203/18 207/8 207/10
bit [4] 194/5 206/7 286/5 293/12                                                207/12 209/13 209/17 211/16 223/23
                                         briefly [2] 190/25 209/12
bite [1] 251/20                                                                 230/19 234/5 236/23 237/16 242/23
                                         brighter [1] 319/19
blank [1] 208/9                                                                 250/2 250/11 258/9 260/6 270/10
                                         brightly [1] 205/5
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 140 of 157 PageID #:                                    5
                                         13764
C                          clerks [4] 191/16 319/14 320/2 320/9 company's [1] 217/20
                                         clerks' [1] 320/14                     compensated [1] 245/1
case... [18] 278/14 279/23 280/6 285/4
                                         client [5] 190/24 193/9 254/12 270/22 compensation [1] 289/1
 286/22 288/20 288/21 290/23 292/6
                                          289/20                                complained [1] 277/9
 295/3 295/13 308/12 311/3 315/10
 317/5 319/10 320/12 320/16              clients [8] 239/15 239/21 252/19       complaint [5] 319/10 319/22 319/24
                                          252/20 252/23 253/10 260/21 314/8      320/8 320/10
cases [3] 257/21 260/20 285/5
                                         clock [4] 242/4 242/7 242/8 284/20     complete [5] 216/6 247/18 261/8
CASEY [3] 188/21 189/19 209/9
                                         close [3] 194/22 237/17 250/2           299/7 301/12
cash [4] 208/14 291/17 291/17 292/1
                                         closely [1] 250/9                      completed [1] 236/19
caught [1] 196/4
                                         closing [1] 237/25                     completely [8] 207/18 212/14 212/16
cause [2] 188/8 189/5
                                         clothing [1] 255/23                     236/17 242/22 248/6 248/18 249/5
caution [1] 314/25
                                         co [2] 203/5 254/13                    completes [1] 316/8
Cayman [1] 229/19
                                         co-conspirators [1] 203/5              completing [1] 236/25
CC [1] 309/16
                                         co-owners [1] 254/13                   complicated [2] 289/6 289/9
CCR [1] 188/23
                                         coast [7] 196/19 213/13 213/14 257/5 computer [5] 188/25 282/14 319/19
cell [1] 282/14
                                          257/10 302/9 302/24                    319/20 320/2
Center [1] 246/16
                                         coastal [9] 196/18 212/5 212/23 214/7 computer-aided [1] 188/25
central [1] 216/6
                                          215/4 215/17 215/18 215/21 218/13     conceal [4] 202/15 265/25 268/5
CEO [2] 272/24 277/24
                                         coastline [6] 196/19 213/1 213/3        290/20
certain [10] 248/23 249/19 258/25
                                          213/4 216/4 257/10                    concept [1] 311/7
 281/3 295/18 295/25 296/2 296/3
 296/25 312/20                           code [1] 197/19                        concern [1] 317/21
                                         coincided [1] 272/9                    concerned [1] 318/16
certainly [6] 192/16 228/12 231/13
 240/21 316/7 320/23                     collateral [2] 318/19 318/25           concerns [3] 241/2 313/19 314/2
                                         colleagues [5] 191/14 191/17 191/19 concessions [2] 297/7 298/6
CFO [1] 267/16
                                          209/9 308/7                           concludes [2] 237/13 237/16
chairman [1] 272/19
                                         collect [1] 191/21                     conduct [27] 202/1 254/19 255/20
Chang [3] 263/6 274/3 285/6
                                         Colombo [1] 280/23                      256/5 256/15 261/3 261/19 267/25
change [3] 201/12 201/22 231/9
                                         colonized [1] 215/11                    268/8 268/14 269/5 270/7 271/11
changed [2] 303/6 311/9
                                         colony [1] 215/12                       271/21 272/15 272/23 273/3 273/9
characterizations [1] 290/14
                                         comfortable [1] 211/16                  273/16 274/14 275/1 277/16 277/17
charge [4] 215/2 248/18 262/5 277/3
                                         coming [6] 213/21 223/9 224/23          291/3 295/6 296/17 312/13
charged [15] 202/2 202/5 202/9
                                          241/20 284/3 292/17                   conducted [2] 236/1 262/8
 202/12 207/1 207/11 207/16 209/16
                                         command [1] 216/6                      conducts [1] 261/24
 211/22 236/17 245/21 249/2 250/8
 250/14 250/23                           comment [2] 275/5 275/24               confer [1] 190/24
                                         comments [1] 277/7                     confirmed [3] 278/21 306/1 307/24
charges [5] 202/17 207/14 207/19
 242/22 250/2                            commercial [2] 214/3 225/4             confused [2] 232/6 281/14
                                         Commission [1] 229/1                   confusing [1] 249/17
cheat [1] 208/4
                                         commit [13] 202/4 202/6 202/10         confusion [2] 192/5 192/6
check [2] 191/10 193/22
                                          202/13 207/16 207/17 207/18 246/12 connect [1] 210/5
checks [1] 262/2
                                          254/22 254/23 255/16 261/2 299/18     connection [8] 202/1 254/14 260/25
chickens [4] 197/20 197/21 206/15
 207/9                                   committed [2] 222/11 294/7              290/23 292/5 292/7 300/2 312/12
                                         committing [1] 260/25                  consent [1] 296/7
chief [4] 267/16 272/19 272/24 277/20
                                         communications [1] 223/21              consider [3] 236/15 238/10 242/19
China [1] 214/3
                                         companies [33] 214/16 214/23 215/2 considering [2] 228/18 243/8
choice [1] 321/14
                                          215/3 223/7 223/10 229/6 243/2 252/19 conspiracies [1] 202/3
chose [1] 194/14
                                          254/7 255/14 256/17 257/23 258/4      conspiracy [14] 202/3 202/5 202/9
Christians [1] 209/22
                                          258/17 259/5 272/20 272/25 278/25      202/12 207/16 207/17 207/17 232/11
circle [1] 205/8
                                          286/17 286/20 286/20 287/5 297/2       246/11 254/18 254/22 254/24 261/2
circumstances [1] 230/16
                                          297/3 297/4 297/6 297/12 297/13        267/25
circumvention [1] 317/23
                                          297/15 298/2 313/3 313/3              conspirators [1] 203/5
citizen [2] 207/3 209/3
                                         companies's [1] 226/19                 conspired [3] 211/25 212/2 222/9
citizens [1] 231/25
                                         company [72] 195/10 195/15 196/13 constructed [1] 215/25
city [1] 303/11
                                          197/1 197/10 198/5 198/8 199/7 200/22 construction [5] 212/6 217/15 223/15
civil [5] 209/18 223/13 319/10 319/21
                                          207/4 210/7 210/8 210/9 210/24 211/14 259/4 266/23
 320/16
                                          212/22 215/8 215/10 215/16 216/14     consulting [1] 203/25
claimed [3] 200/14 201/2 203/22
                                          217/8 217/14 217/17 218/6 218/8 219/4 contact [1] 316/2
claims [2] 217/6 217/19
                                          219/9 219/13 222/4 222/14 224/17      contained [3] 198/21 200/1 200/13
clarify [2] 315/21 316/1
                                          225/11 225/12 226/9 226/12 226/22     continue [8] 193/3 239/8 241/17
clarity [1] 320/24
                                          226/25 227/11 227/13 227/16 230/2      241/21 279/18 284/25 290/14 314/25
clause [4] 298/24 312/7 312/8 312/9
                                          231/17 231/23 231/23 234/15 234/15 continued [7] 216/19 238/16 269/12
clean [1] 281/23
                                          242/16 244/1 254/9 257/21 258/9        283/4 290/19 300/12 321/25
clear [9] 240/13 242/14 247/12 276/20
                                          258/10 258/24 258/24 270/24 271/1     Continuing [2] 270/3 301/3
 281/21 320/19 320/22 320/23 320/23
                                          271/3 271/5 271/5 271/8 271/14 271/18 contract [9] 212/22 216/11 219/11
clearly [1] 224/6
                                          277/25 286/24 287/3 291/8 291/12       225/2 225/4 259/1 259/19 308/8 314/11
clerk [1] 239/9
                                          296/11 297/5 298/4 298/5 313/2        contracted [2] 231/18 311/23
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 141 of 157 PageID #:                                     6
                                        13765
C                          241/23 295/5 303/25 312/18 315/3 cultural [1] 209/19
                                        316/2                                    cultures [1] 210/5
contractor [10] 215/17 222/14 248/7
                                       court [33] 188/1 188/23 189/1 190/6       current [1] 273/15
 256/8 259/7 259/11 259/16 259/18
                                        191/11 191/11 192/13 193/4 193/18        curtain [3] 205/9 205/16 206/4
 303/23 305/5
                                        237/18 238/2 239/11 239/11 239/11        cut [1] 246/13
contractors [2] 258/14 258/15
                                        239/12 239/17 239/17 239/18 247/13
contracts [3] 195/16 197/2 278/5
                                        247/13 281/3 281/8 282/25 293/9 294/8 D
contributions [2] 211/5 218/21
                                        298/25 299/21 301/7 301/9 316/25         D-E-T-E-L-I-N-A [1] 268/21
control [1] 216/6
                                        317/11 319/1 322/12                      D.C [1] 188/16
conversation [8] 272/8 278/21 303/15
                                       Court   1  [2]  239/11 239/17             dangerous [1] 213/14
 303/17 303/20 303/21 305/14 305/21
                                       Court   2  [2]  239/11 239/17             dark [1] 205/2
conversations [1] 307/17
                                       Court   3  [2]  239/11 239/18             date [1] 309/10
converted [1] 260/10
                                       Court's    [3]  240/4 316/24 317/11       dated [1] 316/25
conviction [1] 298/24
                                       Courthouse       [1] 188/3                David [9] 204/23 205/1 205/12 205/18
convince [2] 201/9 201/12                                                         205/19 205/23 249/23 277/18 278/2
                                       courtroom      [13]  194/2 206/25 207/22
convinced [5] 197/9 199/6 199/8
                                        208/6 211/19 221/19 237/8 241/13         day [14] 193/3 208/5 233/2 247/1
 200/11 276/1
                                        255/18 280/13 284/9 315/12 315/16         247/7 247/16 284/22 305/25 314/24
cooperate [1] 203/13                                                              315/9 315/18 319/6 320/21 321/23
                                       cover  [2]   230/4 260/8
cooperating [2] 203/14 248/10
                                       CR  [2]   188/2 189/5                     days [1] 291/10
cooperation [4] 299/20 300/3 301/6
                                       create [2] 196/18 204/1                   dead [2] 236/14 242/19
 301/24
                                       created    [1]  196/15                    deal [22] 196/17 196/19 196/21 196/24
cooperator [1] 247/14                                                             198/14 198/19 199/4 199/13 199/15
                                       creating    [1]  208/6
copies [2] 239/19 309/9                                                           200/7 201/12 201/14 201/23 201/23
                                       credit  [110]    198/3 198/10 198/12
Copperfield [7] 204/24 205/1 205/12                                               204/2 246/13 246/18 302/5 302/7
                                        198/19 199/8 199/10 199/11 199/13
 205/18 205/19 205/23 249/23
                                        199/15 216/15 217/7 218/3 218/7 219/4 312/12 312/16 314/19
copy [3] 221/21 239/9 309/19
                                        219/10 219/12 219/14 220/23 220/25 dealing [1] 312/18
corporate [8] 229/9 229/11 229/12
                                        221/20 222/3 222/4 222/13 224/16         deals [6] 196/15 197/14 200/8 202/2
 229/13 229/15 229/17 229/18 229/21
                                        226/1 226/5 226/8 226/11 226/21           202/23 246/19
corporations [3] 211/6 222/15 229/24
                                        226/23 227/10 227/17 228/4 228/11        dealt [1] 274/13
correct [7] 252/16 262/3 271/3 287/2
                                        229/3 229/22 234/14 235/17 235/25        debt [8] 227/19 227/22 232/25 233/9
 299/3 318/4 318/5
                                        243/24 244/5 244/10 244/17 244/22         235/4 249/4 249/6 249/9
correctly [1] 233/24
                                        245/1 245/2 245/7 245/10 245/12          debts [4] 223/9 227/25 233/16 243/20
corrupt [8] 198/14 200/3 217/18
                                        245/15 245/17 248/3 248/5 249/13         decent [1] 209/14
 226/18 233/1 234/9 234/13 234/24
                                        252/7 252/9 252/10 252/12 252/13         decide [9] 198/7 211/19 220/8 220/14
corruption [12] 211/5 211/7 234/4                                                 233/8 250/7 250/22 261/20 321/9
                                        253/2 253/4 253/10 253/18 253/21
 234/16 234/20 234/21 234/22 235/1
                                        254/15 254/25 255/19 256/7 258/12        decided [4] 201/9 214/7 222/23
 235/7 235/16 250/8 314/14
                                        262/5 262/7 262/21 263/12 263/14          224/24
corvettes [1] 210/11
                                        268/15 270/6 270/19 270/22 271/10        decides [3] 301/7 301/17 301/19
cost [7] 210/19 211/10 211/17 243/10
                                        271/13 272/7 272/10 272/13 287/25        deciding [1] 261/23
 275/18 276/5 303/24
                                        287/25 288/2 288/12 288/16 288/17        decision [9] 219/12 219/14 221/20
costs [1] 302/17                                                                  223/24 230/15 243/17 261/4 262/3
                                        288/23 288/25 289/15 303/23 304/1
counsel [32] 189/7 190/4 190/5                                                    316/24
                                        304/13 306/11 306/12 306/15 308/3
 190/11 190/12 190/18 192/8 193/10
                                        308/5 308/18 309/22 310/2 310/5 310/6 decisions [2] 229/10 307/23
 194/8 194/10 194/14 194/17 195/3
                                        310/18 313/19 314/2 314/8 317/14         deduct [1] 305/4
 204/17 204/19 236/24 237/1 238/2
                                       crime   [17]   202/4 207/1 209/16 222/11 deducted [2] 305/2 305/8
 239/7 239/9 239/14 239/16 240/1 240/6
                                        254/14 254/17 254/19 254/21 255/16 deeply [1] 206/18
 240/25 241/18 242/5 247/9 251/21
                                        260/24 261/1 268/6 292/6 296/19 298/1 default [3] 220/17 224/14 278/25
 252/1 292/17 317/17
                                        298/18 301/13                            defaulted [3] 233/16 287/9 287/11
count [3] 246/22 246/23 246/24
                                       crimes    [8]  202/2 204/16 211/21 250/13 defendant [134] 188/7 188/18 195/7
countries [17] 211/6 211/8 211/18                                                 195/8 195/13 195/16 195/19 195/24
                                        250/23 250/25 294/7 299/18
 213/18 214/4 214/15 224/8 227/19
                                       criminal    [38]  188/8 188/15 189/5       196/2 196/4 196/12 196/14 196/22
 227/24 228/1 233/1 233/1 233/6 234/4
                                        195/24 196/15 196/23 197/5 197/18         196/25 197/2 197/5 197/9 197/16
 234/13 244/13 274/2
                                        199/1 199/5 199/20 200/10 201/1 201/5 197/18 197/20 197/22 198/2 198/6
country [31] 195/11 207/5 209/4 209/5                                             198/8 198/12 198/13 198/15 198/17
                                        201/8 202/1 202/25 203/6 203/25
 211/2 211/5 211/15 212/25 213/21
                                        255/20 256/5 256/14 261/3 264/17          198/25 199/6 199/11 199/14 199/16
 214/9 214/11 215/2 215/7 222/19
                                        267/25 268/8 268/14 269/5 270/7           199/20 200/4 200/8 200/10 200/17
 225/22 227/22 232/23 233/9 234/9
                                        271/21 272/15 272/23 273/3 274/13         200/18 200/22 201/1 201/5 201/8
 236/16 243/15 246/14 249/2 253/13
                                        275/1 277/17 296/16 312/13                201/11 201/20 201/24 202/2 202/5
 257/10 265/22 267/4 287/16 287/17
                                       crisis [4] 313/25 314/5 316/19 321/5       202/9 202/12 202/16 202/24 203/4
 301/25 302/25
                                       cross [3] 209/3 209/21 246/2               203/10 203/21 203/22 203/25 204/6
country's [1] 257/10                                                              204/9 204/15 239/6 255/25 256/3 256/4
                                       cross-examination [1] 246/2
counts [1] 299/24                                                                 257/20 262/14 262/15 263/17 263/21
                                       cross-section [1] 209/21
couple [2] 242/13 293/8                                                           264/2 264/10 268/7 270/4 270/6 270/11
                                       crossed     [1]  315/8
course [14] 193/9 193/14 209/12                                                   270/23 271/1 271/16 271/20 271/23
                                       crown    [1]   238/10
 210/13 212/24 220/16 220/22 240/18
                                       CSO [2] 193/23 284/7                       271/24 272/4 272/9 275/2 275/5 275/10
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 142 of 157 PageID #:                                         7
                                        13766
D                          Dhabi [4] 210/23 311/17 311/18 244/25 255/1 268/2 271/15 275/21
                                      313/13                                      275/23 276/11 286/25 295/23 296/8
defendant... [48] 275/13 275/16
                                      difference [2] 219/5 221/4                  303/2 306/9 307/7 307/25
275/24 276/1 276/3 276/6 276/8 276/10
                                      different [5] 202/17 210/5 212/14           done [6] 196/24 198/19 199/13 211/20
276/19 276/22 277/6 277/7 277/9
                                      212/16 219/24                               230/21 308/2
277/12 277/16 278/15 278/19 279/7
279/9 279/11 279/14 298/13 303/7      difficult [3] 190/24 289/10 310/24          DONNELLY [3] 188/21 189/19 209/10
303/15 303/18 304/5 305/10 305/15     difficulties    [1] 238/3                   doors [2] 247/10 282/15
                                      diligence    [5]    261/19 261/22 262/8     dotted [1] 216/4
305/16 305/21 305/24 305/25 306/8
                                      313/15 317/19                               double [1] 320/25
306/12 306/16 306/18 307/5 307/9
307/11 310/16 311/11 311/18 312/5     dim [1] 293/12                              double-edged [1] 320/25
                                                        189/10 196/11 302/3       doubt [8] 194/12 211/20 211/25 212/2
312/12 312/15 312/18 312/20 319/23 DiNardo [6]
                                      311/1 312/3 313/5                           231/14 250/13 250/17 250/19
defendant's [3] 201/15 203/6 203/8
                                      direct [6] 211/7 252/3 279/18 294/21        down [9] 280/11 280/25 293/2 302/3
defense [28] 190/5 190/12 190/17
                                      317/5 318/6                                 313/5 315/13 315/22 320/4 320/10
192/8 192/19 194/14 194/15 195/3
204/19 211/4 215/9 237/1 237/13       directing    [1] 279/24                     downstairs [1] 315/3
237/14 238/7 239/9 239/16 240/6       direction    [1] 250/4                      draft [2] 218/5 249/12
                                      directly  [9]    197/9 198/5 211/10 235/6   drafted [3] 249/9 249/10 320/5
240/25 241/18 242/24 242/24 280/18
                                      258/17 258/21 258/23 260/17 311/8           dramatically [1] 223/6
292/17 316/15 317/17 318/3 321/21
                                      director [5] 253/4 254/5 273/6 293/6        drilling [1] 214/19
defraud [12] 208/8 211/25 217/3 219/3
                                      310/2                                       drop [1] 293/2
222/9 224/15 227/4 231/2 231/14
232/12 232/17 250/17                  directs  [1] 205/20                         dropped [2] 205/16 206/4
                                      DISANTO       [3] 188/21 189/21 209/10      drug [1] 213/21
defrauded [7] 196/3 228/14 232/22
236/11 242/12 248/14 261/15           disappear      [3] 204/24 205/15 250/5      Dubai [4] 276/18 276/20 278/21 279/1
                                      disappeared        [1] 206/9                due [4] 201/6 287/8 313/15 317/19
defrauding [9] 196/16 202/6 202/10
207/19 207/25 221/19 245/22 245/23    disappointed        [2] 272/10 272/12       duly [1] 251/14
                                      disclose    [5]    249/3 249/6 273/19       dump [1] 213/23
248/9
                                      288/23 308/11                               duplicate [1] 206/8
degree [1] 235/23
                                      disclosed      [4] 273/21 288/18 308/7      during [18] 202/19 206/16 208/24
delay [3] 190/3 193/3 194/5
                                      308/9                                       209/12 209/17 210/13 212/10 212/24
delayed [1] 223/16
                                      discloses [1] 249/9                         220/22 230/11 235/19 240/13 274/13
deliberately [1] 319/7
                                      disclosing [1] 308/5                        274/20 279/25 280/2 284/16 303/25
delivered [6] 215/24 216/3 216/5
                                      disclosure [2] 249/10 249/12                Dutch [3] 227/11 227/13 227/16
216/9 216/10 259/18
                                      discovered [2] 214/11 302/24
Deloitte [3] 312/22 312/24 312/25                                                 E
                                      discovery [1] 225/23
department [5] 188/15 196/7 196/8
                                      discuss [5] 239/21 248/25 263/20            E-M-A-T-U-M [1] 256/25
215/9 273/7
                                      270/4 284/15                                e-mail [7] 232/16 309/7 309/8 309/10
departments [1] 211/4                                                              309/14 310/10 310/21
                                      discussed       [1] 272/5
deposit [1] 214/12
                                      discussing       [2] 203/24 288/24          e-mailed [1] 228/8
deposited [1] 208/15
                                      discussion       [1] 190/25                 e-mails [1] 281/3
deposits [2] 214/16 252/25
                                      discussions        [2] 317/9 318/19         Eagle [1] 225/6
depth [1] 236/2
                                      dismiss    [2]    319/22 320/8              Eagles [1] 227/7
deputy [2] 282/11 293/9
                                      dismissal [1] 320/12                        early [3] 260/15 314/21 320/22
derivative [5] 289/7 289/8 289/13
                                      dismissing [1] 320/10                       earn [3] 233/12 233/19 288/16
289/14 289/19
                                      distance [1] 213/15                         earnings [1] 288/18
descended [1] 214/16
                                      distinct [1] 212/20                         earth [1] 234/13
describe [6] 228/19 255/22 267/1
                                      distract [3] 205/21 205/21 249/24           East [4] 188/12 209/20 210/16 265/22
290/19 303/10 314/10
                                      distracted [1] 206/10                       EASTERN [2] 188/1 188/12
described [8] 255/20 266/16 267/5
                                      distracting [2] 205/23 207/10               economic [4] 257/7 257/8 302/20
271/11 271/16 277/2 277/5 287/11
                                      distributed [1] 227/16                       304/3
describing [2] 264/18 290/6
                                      DISTRICT [4] 188/1 188/1 188/9              economically [1] 264/13
description [1] 230/5
                                      188/12                                      economy [1] 287/14
design [1] 256/12
                                      dividends      [1] 279/13                   edged [1] 320/25
designed [3] 257/6 263/25 286/23
                                      DIVISION     [1]    188/15                  effect [2] 222/22 314/7
despite [1] 277/10
                                      Do  Rosario      [2]  272/17 272/18         effects [1] 223/8
destroyed [1] 212/24
                                      Docket   [1]     189/5                      efficient [1] 320/9
detailed [1] 249/18
                                      document [5] 199/25 200/13 221/8            eight [2] 288/4 320/7
Detelina [8] 245/8 245/12 268/19
                                      292/17 310/13                               either [1] 281/16
270/15 278/17 308/10 309/9 310/4
                                      documented         [1] 302/13               element [1] 289/16
Detention [1] 246/16
                                      documents [15] 198/21 204/2 204/3           elements [1] 254/6
determined [1] 265/10
                                      204/8 221/8 221/11 221/16 228/19            elicit [2] 317/14 317/21
determines [1] 247/15
                                      228/20 235/2 239/18 240/4 250/16            Em [1] 225/13
develop [1] 214/18
                                      308/21 310/19                               email [3] 188/24 208/3 209/1
developed [1] 253/14
                                      dollars  [27] 198/11 199/16 200/4           emailed [2] 208/18 248/13
developing [2] 262/18 302/18
                                      201/14 201/20 203/22 206/20 210/19          emails [5] 202/8 202/18 203/24 207/7
development [1] 223/7                                                              207/9
                                      214/17 214/23 220/15 233/5 233/6
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 143 of 157 PageID #:                                    8
                                         13767
E                          evaluated [1] 236/1        exploited [1] 196/2
                                       evening [2] 317/13 321/24                exploiting [1] 196/16
EMATUM [46] 196/20 199/4 199/5
                                       event [2] 204/25 301/7                   explore [1] 298/7
 199/18 201/6 201/7 201/14 201/18
                                       events [2] 207/12 208/24                 expose [1] 299/24
 202/11 203/21 212/5 224/18 224/18
                                       everything    [2]   216/11 297/11        exposed [1] 301/24
 224/20 225/13 225/17 225/25 226/9
                                       evidence    [115]    195/4 195/5 196/14  expressed [1] 276/4
 226/14 226/23 230/5 230/14 230/21
                                        196/22 197/15 199/4 200/7 201/7         extend [1] 213/2
 233/22 248/20 256/23 257/13 257/14
                                        202/17 203/18 204/13 204/15 207/15 extensive [1] 235/24
 257/18 257/20 257/24 260/10 260/13
                                        207/20 207/23 208/7 208/12 208/22       extent [3] 238/2 281/11 318/7
 260/16 262/8 269/7 270/13 279/15
                                        209/13 210/1 211/8 211/11 211/24        extremely [5] 225/5 227/18 243/15
 286/6 286/10 286/12 286/16 287/7
                                        212/13 212/20 214/6 214/20 214/25        245/1 272/10
 287/9 287/10 292/4
                                        215/23 217/24 218/6 218/11 218/25       eye   [1] 199/19
EMATUM's [1] 227/6
                                        219/2 219/23 220/10 220/21 221/24       eye-popping    [1] 199/19
emerging [9] 227/19 227/22 232/25
                                        222/2 222/6 222/8 222/17 222/24 223/3 eyes [1] 234/19
 234/2 253/11 253/12 253/13 253/16
                                        223/5 223/19 224/1 224/6 224/12
 253/17
                                        224/13 224/15 225/18 225/20 226/20 F
Emirates [12] 210/17 265/20 265/21
                                        227/1 228/15 229/2 229/8 229/22 230/1 F-R-E-I-H-A [1] 269/3
 265/23 266/5 266/7 266/12 267/3 268/3
                                        230/8 231/1 231/4 232/5 232/10 232/16 face [7] 294/9 294/13 294/15 294/22
 311/15 313/12 314/22
                                        232/18 233/3 233/10 233/17 233/21        294/24 295/7 299/23
employee [6] 218/20 229/25 256/8
                                        234/1 234/10 234/11 234/18 234/21       faced [2] 213/20 246/20
 262/7 309/22 310/5
                                        235/13 235/17 236/5 236/14 236/20       faces [1] 201/25
employees [1] 210/23
                                        237/3 237/22 237/22 239/13 240/5        facially [1] 231/7
employer [1] 266/12
                                        241/19 241/20 242/17 243/4 243/9        fact [22] 208/24 209/4 224/4 224/5
employment [7] 254/15 266/13 266/14                                              230/4 231/9 232/22 235/17 242/22
                                        244/3 244/6 244/15 244/24 245/11
 266/16 267/1 267/5 308/8
                                        245/14 246/4 246/12 248/14 248/17        245/5 245/20 249/5 249/25 255/12
empresa [1] 225/14                                                               261/5 268/5 273/20 277/10 282/22
                                        249/4 249/7 249/14 249/19 249/25
end [9] 204/12 208/8 212/3 220/20                                                296/7 299/16 321/12
                                        250/16 250/18 251/5 292/14 292/15
 250/11 312/17 313/10 319/6 320/21
                                        292/17 292/23 309/4 317/4               facts [2] 217/24 293/21
engage [1] 250/19
                                       exactly [5] 218/15 223/5 234/24          fail [2] 201/23 299/19
engaged [2] 195/19 204/9
                                        249/18 284/21                           failed [3] 249/3 273/18 287/8
engaging [1] 207/25
                                       examination [7] 246/2 252/3 270/1        fair [1] 250/24
England [1] 210/21
                                        279/19 282/7 301/1 316/9                faith [1] 301/8
English [2] 210/3 221/4
                                       examined [1] 251/15                      fake [3] 200/21 202/14 203/24
Enjoy [1] 282/3
                                       example    [5]   204/2 220/14 252/21     fallen [1] 275/18
enjoyable [1] 241/16
                                        253/15 305/7                            false [12] 203/1 207/21 261/18 266/10
enormous [1] 302/23                                                              266/11 266/12 266/13 266/15 267/11
                                       exceeds   [1]   298/25
enough [2] 287/1 318/24                                                          270/20 290/5 290/14
                                       excellent   [1]   281/25
enrich [1] 196/15
                                       except  [1]   229/5                      falsely [5] 197/6 200/14 200/15 204/3
ensure [4] 261/17 262/2 262/7 270/21                                             290/11
                                       excess [2] 270/25 301/25
enter [2] 219/9 289/19
                                       exchange     [9]   199/15 229/1 229/10   familiar [4] 254/9 271/13 274/3 287/14
entered [3] 212/22 225/2 225/3
                                        246/20 248/21 249/13 249/15 252/24 family [6] 247/4 250/25 265/25 291/2
enterprise [1] 225/14                                                            291/23 302/1
                                        287/10
enters [3] 194/2 241/13 284/9
                                       exchanged      [2]  260/16 260/19        fan [2] 280/8 280/8
entire [3] 206/1 236/15 304/21
                                       exclusive [4] 257/6 257/8 302/9          far [5] 212/7 222/23 222/25 285/20
entities [8] 229/10 229/11 229/12                                                314/21
                                        302/20
 229/15 229/17 229/18 229/18 298/2
                                       excuse   [4]  190/15 279/3 282/8 298/22 FARR [1] 188/18
entitled [2] 208/7 312/10
                                       executive [4] 242/24 242/25 272/19       Farsight [4] 296/9 296/10 296/11
entity [3] 229/14 229/21 262/23                                                  296/21
                                        272/24
environmental [1] 213/23
                                       exhibit [4]   292/22 292/24 308/23       fast [1] 320/14
envisaged [1] 311/7
                                        313/5                                   father [2] 275/2 291/6
equal [1] 259/2
                                       exhibits  [4]   239/12 292/11 293/22     father-in-law [1] 291/6
equipment [7] 198/23 199/3 200/23
                                        309/3                                   FBI [2] 189/11 196/9
 211/1 216/13 236/12 242/20
                                       existed  [1]   225/19                    FCPA [1] 317/25
especially [1] 320/25
                                       existence    [1]  273/19                 FCRR [1] 188/23
ESQ [7] 188/17 188/17 188/20 188/20
                                       exits [1]  315/12                        fear [1] 240/22
 188/21 188/21 188/22
                                       expectation     [1]  281/5               February [6] 277/10 303/9 303/14
essentially [1] 241/3                                                            303/16 304/16 304/17
                                       expected    [3]   222/24 223/18 286/15
establish [1] 253/23
                                       experience     [7]  215/20 235/24 259/11 February 2013 [1] 277/10
estate [2] 275/15 307/19
                                        259/13 259/14 259/15 259/23             federal [1] 247/13
Euro [1] 275/20
                                       expertise [1] 235/25                     fee [30] 229/12 248/4 248/6 248/8
Eurobond [3] 248/25 249/12 249/15                                                289/18 290/3 303/25 304/2 304/6 304/6
                                       experts [5] 202/20 203/19 227/23
Eurobonds [1] 248/22                                                             304/14 304/17 304/23 304/23 304/25
                                        233/5 234/2
Europe [3] 209/21 222/16 253/14                                                  305/3 305/7 305/11 305/15 305/17
                                       explain  [6]   203/20 203/20 229/6
European [2] 222/12 222/14                                                       305/18 305/22 306/1 306/6 306/22
                                        250/11 289/10 291/5
Euros [1] 275/19                                                                 306/23 306/25 307/8 308/1 308/13
                                       exploit [1] 257/11
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 144 of 157 PageID #:                                 9
                                         13768
F                          follows [1] 251/15         G
                                       fooled [1] 232/22
feeling [1] 237/17                                                            gain [3] 294/25 295/3 295/4
                                       forcibly [2] 209/6 246/14
fees [4] 211/6 258/22 260/2 291/25                                            GALLAGHER [1] 188/18
                                       Ford [4] 218/17 218/18 218/19 218/25
feet [1] 210/18                                                               gas [16] 214/12 214/16 214/18 223/6
                                       foreign [3] 229/2 252/24 301/25
fell [1] 223/6                                                                223/8 224/23 225/23 231/10 243/18
                                       forfeit [3] 296/25 297/1 297/14
few [2] 227/2 282/25                                                          297/7 297/16 297/21 298/4 298/5
                                       forfeitable [1] 297/11
fictitious [1] 290/20                                                         302/23 303/1
                                       forfeited [1] 302/2
field [4] 233/5 297/16 297/21 302/23                                          gave [3] 205/12 210/4 245/13
                                       forfeiture [5] 295/17 295/25 296/8
fields [3] 298/4 298/6 298/7                                                  gee [1] 234/12
                                        296/13 297/9
fifth [3] 230/12 230/22 231/2                                                 generate [4] 224/9 286/8 286/15
                                       forfeitures [1] 295/18
figuratively [1] 222/7                                                        286/24
                                       forgot [2] 235/1 281/3
figure [2] 249/11 249/18                                                      generated [1] 229/15
                                       formed [5] 215/8 215/16 225/10
figured [1] 214/25                                                            generating [1] 215/6
                                        231/22 244/17
file [1] 320/7                                                                gentleman [5] 318/12 318/17 318/19
                                       former [1] 243/23
filed [5] 239/18 240/4 246/23 319/10                                          319/9 321/9
 319/24                                forming [1] 245/5
                                                                              gentlemen [29] 190/1 192/2 194/3
                                       forward [6] 191/15 191/15 204/20
finally [1] 203/19                                                            194/7 204/12 206/23 208/8 209/8 216/8
                                        237/22 251/9 251/11
finance [18] 226/15 227/6 253/7 253/9                                         221/9 223/23 227/21 230/18 232/19
 256/13 262/25 263/2 263/4 273/7       fought [2] 212/25 223/13               235/13 236/19 239/6 241/14 241/24
 273/11 273/15 273/17 274/6 274/9      found [2] 192/6 210/6                  249/16 251/3 279/21 280/6 284/10
 285/6 286/12 288/11 310/3             founder [1] 317/4                      284/20 293/1 293/7 293/14 315/7
                                       four [4] 212/10 224/20 246/23 299/24
financial [14] 196/3 202/18 203/20                                            Georgette [1] 188/23
 204/2 220/7 220/11 220/24 235/24      four-count [1] 246/23
                                                                              Georgetteb25 [1] 188/24
                                                   214/11
 254/7 267/16 274/1 277/20 289/9 314/4 fourth [1]                             German [2] 210/14 210/22
                                       France [5] 266/5 275/15 276/12
financing [5] 244/12 255/2 264/9                                              Germany [1] 266/5
                                        307/19 314/1
 264/13 311/4                                                                 giant [2] 206/1 218/20
                                       fraud [25] 195/8 195/19 196/5 201/19
financings [1] 255/10                                                         given [2] 276/5 302/10
                                        202/6 202/10 202/14 202/21 204/10
find [9] 195/17 197/23 198/10 215/16                                          global [3] 253/7 253/9 310/3
                                        207/17 207/17 217/7 218/10 223/23
 250/24 277/25 319/25 320/1 320/3                                             globe [2] 207/6 207/13
                                        226/21 244/4 245/13 245/20 246/12
finders [1] 293/20                                                            gmail.com [1] 188/24
                                        250/2 254/18 254/23 261/2 275/6 278/8
fine [6] 240/10 242/6 294/22 294/24                                           goes [1] 257/9
                                       frauds [1] 203/13
 318/13 319/3                                                                 good [12] 189/12 189/13 189/15
                                       free [2] 233/15 318/22
fingers [2] 205/14 315/8                                                      189/18 194/3 204/21 204/22 220/19
                                       Freiha [5] 269/1 270/18 270/23 309/9 226/3 301/8 318/16 321/24
finish [2] 255/5 255/7
                                        309/20
finished [1] 255/6                                                            good-faith [1] 301/8
                                       French   [2] 210/3 210/14
firm [3] 288/6 312/25 313/1                                                   goods [3] 257/22 258/25 259/18
                                       Freshfields [2] 288/7 288/8
first [41] 190/4 190/12 194/10 196/17                                         government [112] 188/11 190/4
 196/25 197/14 198/22 200/1 200/8      friend [5] 289/14 289/21 290/13        190/12 192/4 192/18 193/20 194/11
                                        290/21 291/7
 202/5 202/18 216/2 217/25 219/8 225/5                                        195/2 197/1 197/17 200/5 203/3 203/14
 239/16 240/5 242/14 244/7 251/6       friends [3] 281/13 281/23 308/12       206/14 211/10 211/15 211/17 215/16
 251/14 254/6 256/6 256/19 262/6       frigates [1] 210/10                    217/22 218/22 218/23 223/2 225/11
                                                  205/1 228/21 230/4 251/18
 262/22 272/11 277/1 280/1 294/1 302/5 front [4]                              226/5 231/23 232/24 233/14 233/15
                                                    279/2
 302/7 302/19 303/3 305/8 307/6 307/8 fucked [1]                              236/7 237/11 239/16 240/5 240/19
 309/16 311/2 313/9 314/20             full [2] 242/19 301/12                 240/21 241/3 243/25 244/23 245/8
                                       fully [1] 227/8
Firstly [1] 257/16                                                            246/13 246/21 247/2 250/1 251/6 251/7
                                       functions [1] 252/20
fish [4] 214/4 224/25 224/25 286/13                                           256/10 257/25 258/3 258/5 260/15
                                       fund [20] 200/12 219/24 220/7 220/10 260/17 268/12 272/21 274/10 274/12
fishing [16] 196/20 199/6 200/2 212/5
                                        220/14 220/16 220/17 229/5 229/8
 214/3 224/24 225/3 225/4 225/8 225/11                                        275/3 277/3 280/16 280/17 281/7
                                        229/12 229/23 229/25 230/16 230/17
 225/21 226/17 227/7 230/21 257/14                                            281/12 281/15 285/14 285/16 285/18
                                        230/17 230/24 230/25 235/5 254/8
 286/12                                                                       285/23 287/13 287/19 287/20 287/22
                                        273/24
fit [1] 249/19                                                                292/8 292/22 294/2 294/4 294/6 294/16
                                       funded [1] 197/8
five [6] 212/11 224/20 284/21 306/9                                           295/24 297/11 297/14 298/20 298/21
 307/6 307/25                          funding [1] 197/5                      299/5 299/11 299/14 299/21 300/2
                                       funds [28] 207/20 219/15 220/23
five o'clock [1] 284/21                                                       300/8 300/9 300/10 301/4 301/8 301/12
                                        221/22 222/5 222/22 227/18 228/6
fleet [7] 212/6 224/25 225/3 225/21                                           301/14 301/18 301/23 302/2 304/10
                                        228/7 228/8 228/9 228/9 228/17 230/14
 226/17 257/14 286/12                                                         309/3 311/8 311/10 315/20 316/13
                                        230/15 231/2 234/8 234/24 234/25
floor [2] 281/14 281/24                                                       316/14 316/18 317/3 317/9 317/12
                                        235/6 235/9 235/18 235/22 248/24
focus [4] 210/25 226/10 250/4 314/5                                           317/16 319/11 320/19 321/11 321/20
                                        259/7 268/4 297/25 307/1
focused [4] 249/21 250/6 250/21                                               322/14
                                       furniture [1] 291/6
 250/22                                                                       Government's [2] 308/23 317/7
                                       further [9] 193/1 193/3 193/4 224/19
folks [3] 237/20 239/24 240/23                                                government-owned [3] 215/16 225/11
                                        275/5 299/18 313/15 317/10 317/12
follow [1] 250/9                                                              231/23
                                       future [4] 219/22 220/1 220/3 220/16
followed [3] 196/23 199/5 200/8                                               governments [4] 211/1 211/3 211/11
                                       fuzzy [1] 293/17
following [2] 316/25 318/7                                                    252/19
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 145 of 157 PageID #:                                 10
                                       13769
G                         220/23 221/22 222/5 222/22 227/18 I
                                       228/6 228/7 228/8 228/9 228/9 228/17
granted [1] 205/13                                                           I-S-K-A-N-D-A-R [1] 265/15
                                       229/5 229/8 229/12 229/23 229/24
gray [1] 255/24                                                              idea [5] 211/17 222/3 296/20 297/13
                                       230/14 230/14 230/15 230/16 230/17
Great [1] 292/21                                                              318/16
                                       230/23 230/24 231/2 234/8 234/24
greater [2] 233/23 294/25                                                    identified [4] 256/3 297/11 304/5
                                       234/25 235/5 235/6 235/9 235/18
Greece [1] 210/22                                                             305/16
                                       235/21 248/24
greed [1] 195/6                                                              identifies [1] 312/8
                                       held [4] 229/9 231/7 248/21 283/3
green [1] 251/19                                                             identifying [1] 289/18
                                       helicopter [3] 205/7 205/16 206/7
grew [1] 209/17                                                              Igambi [2] 274/17 274/18
                                       help [8] 212/23 215/21 224/10 239/24
gross [5] 294/25 295/1 295/2 295/3                                           ignorance [1] 237/13
                                       244/11 267/6 267/10 270/12
295/4                                                                        II [2] 188/9 189/3
                                       helped [4] 256/11 261/17 262/7
group [8] 240/8 240/9 253/6 253/7                                            III [1] 318/11
                                       270/21
253/8 253/9 262/6 310/3                                                      illegal [2] 197/19 225/8
                                       helpful [1] 321/15
growing [1] 210/4                                                            imagery [1] 216/5
                                       helping [2] 276/20 292/3
grown [1] 231/8                                                              imagine [3] 208/6 213/6 213/8
                                       hide [2] 204/1 208/13
guaranteed [1] 273/11                                                        IMF [3] 273/21 273/22 273/23
                                       hiding [2] 200/20 282/24
guarantees [1] 274/10                                                        implicate [1] 281/6
                                       high [8] 215/25 221/4 231/12 235/22
guarantor [1] 287/13                                                         important [12] 205/21 212/11 217/23
                                       243/5 271/4 271/9 304/1
guaranty [8] 262/25 285/2 285/3 285/7                                         223/22 224/5 249/19 264/1 264/9
285/10 285/19 285/22 311/9             higher [2] 228/2 304/2                 264/17 285/7 285/19 314/8
                                       highest [1] 235/9
guard [3] 196/19 257/5 302/9                                                 importantly [5] 220/21 230/25 248/7
                                       highlight [1] 217/23
Guebuza [7] 274/17 274/18 274/22                                              249/7 320/2
275/14 275/16 276/10 279/5             highly [1] 235/23
                                                                             impose [1] 247/20
                                       himself [5] 196/1 204/11 210/6 275/17
guess [1] 234/16                                                             imposed [1] 298/25
                                       312/20
guided [1] 190/11                                                            imposing [1] 320/10
                                       HIRAL [3] 188/14 189/9 196/8
guilty [26] 202/16 203/12 204/16 208/1                                       imprisonment [1] 294/12
211/21 217/6 226/21 243/24 245/23      hire [1] 218/23
                                                                             improper [1] 192/15
245/23 246/8 246/11 246/15 246/22      hoisted [1] 205/9
                                                                             in [530]
                                                 284/22
246/24 246/24 247/13 247/20 250/25 hold [1]                                  in-depth [1] 236/2
                                       holding [3] 229/11 229/16 229/21
254/14 260/25 292/6 292/7 294/22                                             inappropriate [1] 240/15
                                       holds [1] 229/14
295/18 300/6                                                                 incarcerated [3] 246/16 247/3 282/23
                                       home [2] 250/25 302/1
                                                                             incentivized [1] 264/14
H                                      honestly [2] 195/13 195/18
                                                                             incidents [1] 235/9
hadn't [2] 255/6 306/14                honor [74] 189/12 189/15 189/18
                                                                             include [2] 233/1 260/22
half [9] 213/4 272/6 295/23 296/8      190/14 190/19 190/23 191/4 191/24
                                                                             included [1] 296/12
306/9 307/7 307/12 307/25 308/1        192/3 192/10 192/24 193/13 193/16
                                                                             including [9] 197/1 199/24 201/9
hand [6] 251/12 292/11 297/10 297/14 193/19 193/21 209/10 209/23 237/11       202/17 202/20 239/5 258/3 302/1 313/4
298/1 299/9                            238/5 238/6 238/8 238/11 240/2 240/7
                                                                             inclusively [1] 224/1
handle [3] 216/12 281/20 318/10        240/11 241/2 241/8 241/11 241/22
                                                                             increase [1] 307/13
happen [3] 223/25 299/19 301/21        245/25 247/22 252/2 254/2 256/1
                                                                             incredibly [1] 215/25
happened [11] 203/9 206/22 218/15      256/22 263/8 265/15 266/18 266/22
                                                                             independently [1] 236/1
223/5 234/18 276/15 276/15 286/5       267/19 279/16 279/20 280/4 280/19
                                                                             Index [1] 234/21
287/7 305/9 306/21                     280/21 281/6 281/19 282/2 282/8 284/5
                                                                             Indian [3] 215/14 215/15 216/1
happening [2] 213/12 216/7             284/17 285/1 289/25 291/20 292/10
                                                                             indicate [2] 281/9 293/8
happy [1] 193/10                       292/18 301/20 303/13 308/22 315/21
                                                                             indicated [2] 281/7 292/6
hard [1] 249/18                        316/5 316/10 316/12 316/17 316/17
                                                                             indicating [2] 240/23 255/25
hardship [1] 240/16                    316/24 317/18 318/5 320/3 320/15
                                                                             indicative [1] 311/3
hardships [1] 240/14                   320/18 321/3 321/18 321/22
                                                                             indicted [1] 313/25
harm [1] 224/12                        HONORABLE [2] 188/9 189/3
                                                                             indictment [2] 246/23 299/25
having [9] 235/11 245/14 251/14 272/8 hope [6] 203/15 241/15 247/15 247/25 indicus [1] 215/14
276/19 277/9 303/21 318/23 319/11      280/7 280/8
                                                                             indirectly [1] 258/5
head [1] 205/7                         Hopefully [1] 293/2
                                                                             individual [2] 255/22 274/23
headed [1] 253/7                       hoping [4] 224/10 247/6 247/8 247/16
                                                                             individuals [2] 240/12 286/3
hear [26] 194/10 196/12 197/14 200/10 horizon [1] 224/23                     industry [2] 231/20 242/24
202/19 202/20 203/6 203/19 206/15      hostage [3] 313/25 316/19 321/5
                                                                             inflated [1] 200/24
210/12 228/10 230/19 240/5 240/25      hostilities [1] 223/12
                                                                             influence [1] 218/23
242/23 244/19 244/23 245/3 245/4       hour [1] 320/12
                                                                             inform [1] 282/12
245/22 246/7 246/9 247/14 250/15       hours [1] 320/7
                                                                             information [14] 192/15 192/17
302/5 315/24                           house [5] 275/17 275/20 275/25 276/2
                                                                              235/12 261/21 267/11 270/21 289/17
heard [6] 204/13 206/15 206/24         276/5
                                                                              289/22 294/6 299/8 299/17 301/13
208/24 221/7 279/4                     huge [6] 205/5 213/1 214/15 228/1
                                                                              313/16 314/13
hearing [4] 203/23 232/6 237/24 244/7 229/12 243/18                          informed [1] 282/11
hedge [41] 207/20 219/15 219/24        hundred [3] 215/12 220/15 276/11
                                                                             initial [1] 235/19
220/7 220/10 220/14 220/16 220/17      hundreds [7] 198/11 201/13 203/21
                                                                             innocent [2] 207/18 248/18
                                       210/19 286/24 286/25 303/2
    Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 146 of 157 PageID #:                                11
                                       13770
I                                         232/8 232/14 232/15 232/15 232/16      293/3 319/2
                                          233/4 248/12 248/13 248/13            jail [3] 247/1 247/7 247/16
inquire [7] 190/19 190/21 193/6
                                         investors [110] 196/3 196/16 198/1     January [2] 277/1 290/24
 193/11 193/18 251/21 252/1
                                          198/20 198/21 199/23 199/24 201/9     Japan [1] 214/3
inquired [1] 316/18
                                          201/9 201/12 201/13 201/16 201/16     JEAN [121] 188/6 195/7 206/14 206/17
inquiring [1] 320/19
                                          201/18 201/22 201/22 202/6 202/10      206/19 206/25 207/3 207/11 207/12
inquiry [3] 193/1 193/5 193/15
                                          202/21 202/24 203/1 204/3 207/25       207/16 207/19 207/24 208/2 208/7
inside [3] 199/12 203/7 203/9
                                          208/3 208/4 208/4 212/1 212/9 212/14 208/11 208/15 208/22 208/25 209/5
insiders [1] 202/20
                                          212/17 217/3 217/5 219/5 219/8 219/15 209/6 209/11 209/12 209/14 209/16
insists [1] 194/24
                                          221/1 221/7 221/8 221/12 221/15        209/17 209/22 210/4 210/7 211/21
installment [1] 307/6
                                          221/16 221/19 222/8 224/20 227/4       211/25 212/2 212/7 212/13 212/17
installments [2] 259/8 259/17
                                          228/14 228/24 231/10 232/5 232/7       215/19 217/2 217/4 217/6 217/25 218/2
instead [5] 195/12 195/18 201/19
                                          232/12 232/12 232/19 232/21 232/21     218/7 218/10 219/2 219/4 219/13
 203/4 215/3
                                          232/25 233/4 233/17 233/18 234/7       220/22 221/1 221/17 221/18 221/19
institution [2] 220/8 220/11
                                          234/11 235/12 235/23 236/10 242/11     221/21 221/22 221/24 222/1 222/2
institutional [1] 219/15
                                          243/4 243/7 243/8 243/11 243/21 244/4 222/6 222/9 222/10 222/19 222/25
institutions [8] 220/24 221/22 222/5
                                          245/20 245/22 245/23 248/9 248/15      223/19 223/25 223/25 223/25 224/2
 228/3 228/6 228/17 233/8 233/21
                                          248/19 248/21 249/2 250/18 255/11      224/6 224/10 224/12 224/13 224/15
instruct [2] 237/12 237/15
                                          255/12 259/20 259/24 260/4 260/7       224/19 225/19 226/20 226/22 226/24
instructing [1] 237/23
                                          260/11 260/18 260/20 260/21 260/22     226/24 227/4 228/4 228/7 228/7 228/8
instructions [1] 250/10
                                          261/3 261/4 261/11 261/15 261/21       228/13 228/13 230/13 230/20 230/21
instrument [2] 289/7 289/9
                                          263/11 264/4 264/5 264/6 264/7 273/17 231/1 231/14 232/13 232/17 242/14
insurance [2] 260/8 260/9
                                          273/19 285/19 285/21 286/7 286/11      244/1 245/21 246/10 246/14 248/12
insureds [1] 260/8
                                          286/14 302/14 312/11                   248/14 248/16 248/25 249/8 250/8
intellectual [3] 226/16 236/12 242/20
                                         inviting [1] 238/3                      250/14 250/17 250/19 250/23 250/24
intend [2] 317/3 317/9
                                         invoices [3] 200/21 202/14 203/24       256/3 256/4 265/9 265/12 267/9 267/14
intended [2] 223/25 250/19
                                         involve [3] 260/4 264/3 314/14          286/1 286/2 298/12 309/8 309/18
intent [1] 231/14
                                         involved [34] 206/18 206/20 212/13      310/16 310/17 311/11 311/16
interceptor [1] 210/12
                                          212/20 222/12 224/20 231/17 245/5     Jean's [3] 210/25 212/8 250/5
interest [9] 219/20 220/13 228/2
                                          255/19 256/10 256/14 259/20 262/15 Jersey [2] 206/6 290/11
 231/12 252/24 297/16 297/19 304/11
                                          263/13 263/17 268/4 268/7 268/10      jewels [1] 238/10
 318/21
                                          268/14 270/7 272/3 272/14 272/16      job [2] 210/6 211/20
interested [2] 233/18 302/20
                                          273/3 273/12 277/11 277/15 277/16     join [4] 191/13 191/17 245/3 245/17
interests [5] 264/6 296/3 296/25 297/1
                                          287/3 289/7 303/3 313/20 313/24       joined [1] 245/15
 298/15
                                          314/14                                joining [1] 288/2
internal [1] 261/18
                                         involvement [9] 271/20 277/8 292/3     jointly [1] 277/24
international [28] 195/9 197/25 198/3
                                          314/3 316/18 317/22 320/20 321/4      judge [13] 188/9 194/24 238/13 239/3
 199/8 200/12 216/15 218/4 220/25
                                          321/9                                  247/7 247/14 247/19 247/21 250/10
 221/20 222/13 226/1 226/8 227/17
 229/4 252/10 252/15 252/17 255/11       involves [2] 212/10 235/22              281/25 284/4 301/22 321/16
 259/23 260/4 260/9 260/12 260/20        involving [1] 212/16                   judgment [1] 296/8
 264/5 264/7 273/23 312/25 313/1         Iran [1] 265/22                        July [1] 300/7
                                         Ireland [1] 229/19                     junior [1] 310/5
introduce [1] 292/3
                                         Isaltina [2] 273/4 273/5               juror [16] 190/8 190/15 190/16 190/20
introduced [7] 256/6 262/21 270/19
 275/2 309/22 310/17 311/16              ish [1] 194/24                          191/1 191/2 191/2 191/6 191/7 191/8
                                         Iskandar [21] 265/12 275/15 277/18      191/12 191/21 192/6 192/14 193/7
invade [2] 194/19 238/7
                                          277/23 278/3 278/6 286/1 286/2 298/12 193/18
invades [1] 238/2
                                          307/12 307/19 307/23 313/6 313/9      jurors [8] 190/3 190/7 190/7 193/8
invading [1] 237/18
                                          313/14 313/19 313/24 314/9 314/10      194/20 240/21 240/22 315/3
invest [6] 199/22 227/21 227/22
                                          314/15 314/17                         jury [46] 188/10 190/8 191/13 191/22
 234/17 261/4 291/12
                                         Islands [1] 229/19                      193/3 193/23 194/2 194/4 209/12
invested [5] 202/23 203/5 235/2 243/5
 261/11                                  isn't [5] 208/12 220/5 222/2 222/10     236/19 237/7 237/12 237/15 237/23
                                          224/13                                 241/4 241/13 241/15 250/4 251/4 280/6
investing [6] 233/25 234/8 235/3
 236/3 236/9 243/14                      issue [11] 211/16 211/18 276/20         280/13 280/15 281/9 281/22 282/7
                                          282/10 282/14 318/8 318/9 318/17       282/20 284/8 284/9 284/11 284/12
investment [24] 197/25 198/3 199/9
                                          318/23 321/3 321/9                     284/20 291/5 292/20 293/3 293/7
 216/16 222/18 222/23 228/18 228/20
 229/10 231/7 233/12 233/18 234/2        issued [5] 227/13 227/16 228/22         293/14 301/22 303/10 309/2 309/5
                                          260/17 273/18                          310/25 312/2 315/4 315/12 315/16
 235/22 252/7 252/11 252/14 252/15
 252/17 252/18 254/8 259/23 259/25       issues [8] 213/21 234/5 237/9 240/12 318/9
                                          250/6 250/22 280/14 315/17            justice [4] 188/15 196/7 196/9 201/25
 291/8
                                         it'll [1] 282/21
investments [6] 222/25 229/20 233/23                                            K
                                         itself [4] 224/25 254/6 271/5 287/4
 234/19 243/8 244/11
                                                                                KATHERINE [3] 188/17 189/10 196/9
investor [23] 208/2 208/8 212/7 219/3    J                                      keep [3] 195/24 281/23 315/8
 221/25 222/2 222/9 222/18 224/12
                                         JACKSON [11] 188/20 189/16 191/12 keeps [1] 219/18
 224/15 230/1 230/2 230/18 231/15
                                          193/22 209/9 239/24 281/1 284/1 284/7 kept [1] 304/24
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 147 of 157 PageID #:                                            12
                                    13771
K                          317/25                     linear [1] 318/17
                                       law [13] 191/16 208/23 237/13 237/16 liquified [1] 214/18
key [6] 198/21 200/1 254/12 310/13
                                        238/1 239/9 250/10 288/6 291/6 319/14 list [3] 208/6 208/7 208/9
 310/15 314/4
                                        320/2 320/9 320/14                             listed [2] 269/4 298/2
kickback [3] 303/7 303/15 308/6
                                       lawyer       [6]   218/2 278/3 288/2 288/3      listen [2] 203/16 247/23
kickbacks [32] 195/20 195/23 196/1
                                        316/3 319/24                                   lit [1] 205/5
 197/12 199/1 199/2 200/5 200/9 200/16
                                       lawyers        [2]   249/10 284/23              literally [6] 201/13 205/25 207/5
 200/18 200/20 201/21 202/15 202/22
                                       lazy   [1]     206/2                             217/12 222/7 233/4
 203/10 204/5 204/6 255/1 255/13
                                       lead   [2]     195/9 196/12                     little [10] 194/5 201/10 206/3 206/7
 261/12 261/17 264/25 265/1 265/4
                                       learn    [20]     200/22 209/18 212/10           279/22 284/12 286/5 293/12 293/17
 265/8 265/18 268/2 277/21 278/1 286/4
                                        212/17 212/24 213/25 216/2 223/11               293/18
 288/22 317/20
                                        226/4 232/3 243/12 245/19 246/20               live  [4] 205/3 205/3 209/22 321/13
kid [1] 204/25
                                        246/25 248/5 248/8 249/1 271/19                lives   [1] 302/2
kind [8] 196/19 199/21 209/14 216/2
                                        276/15 312/19                                  living   [2] 252/6 275/14
 225/5 243/9 271/6 291/19
                                       learned       [1]   214/9                       loan   [157]
kinds [1] 202/17
                                       least [1] 204/11                                loaned [1] 272/13
Kingdom [2] 290/18 291/7
                                       leave     [4]    194/19 232/5 245/2 245/16      loaning [1] 232/4
knew [14] 197/18 198/2 198/25 200/4
                                       leaves      [2]    280/12 315/15                loans [79] 197/4 197/6 197/6 199/9
 203/2 234/10 234/24 235/14 236/6
                                       Lebanese          [10]   207/3 207/4 209/3       200/5 200/19 201/3 201/11 203/2
 262/9 264/3 305/13 320/6 320/9
                                        209/18 210/8 211/14 222/14 313/25               203/11 204/4 220/23 227/11 231/11
knots [1] 207/14
                                        316/19 321/5                                    232/14 232/20 233/24 234/8 243/5
know [33] 190/6 190/10 191/9 193/1
                                       Lebanon          [5]  209/17 209/18 209/20       244/12 245/10 253/10 255/14 256/12
 193/4 194/5 194/13 202/22 213/16
                                        210/4 210/15                                    256/14 256/16 257/4 257/20 258/7
 224/4 231/3 234/3 234/12 247/8 247/20
                                       left [9]     237/7 242/1 244/17 253/4            258/8 259/20 260/5 260/18 260/25
 270/6 272/16 276/21 278/10 278/13
                                        253/18 253/21 253/23 280/13 315/16              261/11 261/13 262/4 262/6 262/15
 278/14 279/9 279/11 279/12 279/14
                                       legal    [1]    249/12                           262/20 262/23 263/1 263/5 263/10
 282/20 282/20 282/25 303/14 313/22
                                       legible      [2]   309/5 310/25                  263/17 263/20 263/24 263/25 264/2
 314/12 315/8 319/25
                                       legitimate        [1]  303/4                     264/6 264/8 264/17 264/20 264/20
knowing [4] 190/25 230/23 233/5
                                       lend    [3]    228/3 232/4 272/11                264/23 269/7 273/19 273/20 274/7
 235/15
                                       lender [1] 312/10                                274/8 274/11 277/8 278/24 285/3 285/4
knowledge [5] 235/24 266/4 273/2
                                       lenders [3] 198/10 258/11 258/12                 285/22 286/9 286/13 287/7 287/12
 296/22 314/18
                                       lending [5] 222/13 233/13 260/6                  287/18 295/15 297/6 307/10 307/13
known [4] 257/2 303/24 312/14 313/23
                                        260/11 303/23                                   307/22 308/2 308/15 310/3
knows [2] 211/4 221/17
                                       length      [2]    240/12 289/11                lobbying      [1] 211/6
Kremlin [1] 226/4
                                       lenient      [1]   203/15                       lobbyists      [1] 218/23
KUNTZ [4] 188/9 189/3 239/3 250/10
                                       lent [1] 285/10                                 located [1] 210/21
L                                      Leo [1] 209/15                                  locations [1] 191/10
ladies [29] 190/1 192/2 194/3 194/7    less   [10]      203/22    218/8 220/11  223/9  London [11] 216/17 226/1 248/24
 204/12 206/23 208/8 209/8 216/8 221/9  230/12       233/12    240/20  253/13  307/1    252/8 252/13 253/2 288/2 288/3 291/1
 223/23 227/21 230/18 232/18 235/13     320/6                                           292/5 300/10
 236/18 239/6 241/14 241/24 249/16     lesson       [1]   225/13                       long   [17] 191/8 196/18 205/12 210/18
 251/3 279/21 280/5 284/10 284/19      letter   [6]     235/21    301/9 301/9 301/10    213/2    213/5 225/19 240/24 249/16
 293/1 293/7 293/14 315/6               301/17       319/21                             251/19     259/4 262/1 282/21 288/3
Langford [2]   277/18 278/2            letters     [2]    230/6   235/21                312/12     312/14 312/16
language [6] 215/12 217/11 279/3       letting     [1]    282/24                       longer     [4]  206/5 220/4 242/4 284/2
 319/13 319/15 320/4                   levels     [1]    304/13                        look   [11]    234/23 235/1 237/22 247/6
laptop [1] 293/4                       liberty     [14]    204/24   205/2  205/4 205/6  294/9    299/4   299/13 310/23 311/24
large [10] 210/10 210/21 211/9 211/14 205/7 205/11 205/13 205/15 205/17                 311/25 320/1
 214/2 225/21 232/23 234/8 287/19       205/25 206/5 206/9 249/24 250/5                looked [7] 203/8 205/6 206/8 319/16
 313/3                                 Liberty's       [1]   205/7                      319/18 319/25 320/2
larger [1] 226/17                      lie [5]     208/4    232/15   299/21  301/21    looking     [9] 205/4 205/22 206/5 206/5
largest [3] 210/9 214/11 231/10         301/23                                          225/7 249/23 254/7 278/24 296/24
Last [2] 265/16 289/25                 lied [4] 195/21 197/5 201/8 221/24              looks [1] 251/19
late [1] 302/23                        lies  [8]     195/6    198/21  198/25  200/1    Lord [2] 211/4 237/20
later [9] 192/13 193/4 195/5 212/8      200/3     200/9     200/13   203/1             Lord Vader [1] 237/20
 212/15 217/22 219/12 230/24 311/8     life [2]     209/6    209/16                    lose [2] 205/13 250/4
laugh [1] 319/14                       light   [1]     251/19                          loss [2] 295/1 295/3
laughed [1] 319/17                     lights     [4]    205/8   205/17 206/8  293/12  losses [1] 295/10
launder [1]  212/2                     likely    [1]    243/19                         lot [5] 206/12 206/15 220/20 229/18
laundered [4] 196/3 200/18 200/19      Lillian     [2]   189/10    196/10               319/19
 208/12                                limine      [1]   281/10                        loud   [3] 205/12 205/24 206/2
laundering [14] 195/8 202/13 204/10    Limited       [4]   296/9   296/10  296/11      love   [2]   194/22 275/18
 207/18 207/25 245/24 246/8 246/9       296/21                                         lower [2] 304/11 305/7
 250/3 250/20 254/22 267/25 268/1      line [3] 201/1 237/18 309/16                    lowering [1] 306/25
                                       line -- well [1] 309/16                         LPN [4] 230/5 230/9 230/24 231/6
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 148 of 157 PageID #:                               13
                                        13772
L                          mastermind [1] 195/7        297/17 297/22 304/6 304/18 304/20
                                       Matlock [1] 192/1                     304/21 304/24 305/4 305/8 305/10
LPNs [6] 228/10 229/23 230/14 230/15
                                       matter [6] 223/24 234/7 249/17 282/17 305/13 305/18 306/2 306/7 306/9
 231/8 248/21
                                       298/1 299/8                           306/13 306/13 306/23 306/24 307/4
Lucas [2] 273/4 273/5
                                       mattered [1] 243/20                   307/7 307/14 307/25 308/16 311/3
lunch [2] 236/21 241/16
                                       matters [2] 235/25 294/8              millions [16] 198/11 199/16 200/4
luncheon [4] 236/21 237/4 237/10
 238/15                                maximize [4] 256/12 263/25 264/2      200/17 201/14 201/20 203/21 206/20
                                       264/14                                210/19 214/23 233/6 255/1 268/2
lying [2] 218/24 222/1
                                       maximizing [1] 264/9                  271/15 286/24 286/25
M                                      maximum [1] 294/12                    mind [1] 209/3
M-a-k-r-a-m [1] 272/2                  maybe [3] 220/5 247/8 247/9           mine [2] 289/15 308/12
M-A-M [1] 257/2                        MCLEOD [3] 188/22 189/23 209/10       minister [9] 262/25 263/2 263/4
M-A-N-U-E-L [1] 263/8                  me -- he [1] 272/5                    273/11 273/15 273/17 274/6 274/9
M-a-p-u-t-o [1] 303/13                 mean [13] 193/17 219/16 247/9 257/8 285/5
ma'am [2] 191/15 191/18                264/5 264/7 276/7 287/20 297/9 297/9 ministers [1] 275/3
machine [1] 239/24                     297/10 299/1 304/7                    ministry [1] 273/7
magician [2] 204/23 205/20             meaning [1] 215/14                    minute [3] 229/7 279/19 279/22
mail [7] 232/16 309/7 309/8 309/10     means [3] 215/14 225/14 225/15        minutes [5] 190/10 241/25 280/20
309/14 310/10 310/21                   meant [2] 223/7 223/10                282/25 284/21
mailed [1] 228/8                       mechanical [1] 188/24                 misdirected [1] 206/11
mails [1] 281/3                        meet [10] 202/24 209/21 232/15        misdirection [5] 205/19 207/9 243/4
main [1] 268/13                        276/23 304/3 311/14 313/9 313/11      249/20 250/21
maintain [1] 231/19                    313/14 314/20                         misled [1] 249/3
maintenance [1] 257/17                 meeting [2] 301/5 307/24              misquote [1] 319/6
major [2] 204/25 235/7                 MEHTA [3] 188/14 189/9 196/8          misquoted [1] 319/4
majority [1] 244/18                    melting [1] 209/19                    misrepresentation [1] 248/17
Makram [6] 271/24 272/5 278/18         members [3] 291/2 291/24 311/21       miss [1] 201/7
278/19 278/21 278/23                   mental [2] 208/5 208/9                missing [1] 190/20
Maleiane [2] 273/13 273/14             mentioned [12] 230/4 242/11 268/13 model [1] 259/25
MAM [21] 196/21 200/7 212/6 231/18     270/17 272/14 277/15 278/2 285/2      MOESER [11] 188/17 189/9 196/6
231/23 232/1 232/6 232/10 257/2        297/12 309/16 309/24 313/6            206/12 217/11 221/7 227/14 227/20
257/15 257/16 257/20 257/24 258/3      mergers [1] 252/21                    232/20 236/10 322/5
273/20 279/15 286/6 286/14 286/15      merits [1] 236/2                      Molly [1] 196/6
287/7 287/11                           message [1] 208/3                     moment [10] 189/11 191/21 192/12
man [3] 199/12 244/8 244/23            messages [1] 190/9                    193/2 193/12 230/5 260/24 262/14
manage [1] 229/9                       met [22] 201/15 208/2 209/12 228/7    282/15 319/2
management [2] 257/2 272/25            248/12 248/24 273/17 277/1 278/25     Monetary [1] 273/24
managers [5] 229/5 229/9 229/12        280/8 300/2 300/8 300/10 303/15       money [96] 195/8 195/17 195/21
229/23 235/5                           311/11 311/13 311/18 311/19 313/7     195/25 196/4 197/9 197/11 197/23
managing [5] 229/24 233/4 253/4        313/12 313/17 314/21                  198/1 198/4 198/7 198/13 198/22 199/2
254/5 310/2                            Metropolitan [1] 246/16               199/20 200/1 200/16 200/17 200/19
Manuel [3] 263/6 274/3 285/6           Mexico [1] 298/8                      200/19 200/25 202/13 202/13 203/2
manufactures [1] 210/10                MICHAEL [3] 188/20 189/17 209/8       203/11 204/4 204/10 207/18 207/25
manufacturing [1] 291/6                microphone [3] 251/18 315/23 316/16 208/12 208/13 208/15 208/19 208/20
many [6] 199/24 202/17 211/6 211/8     middle [6] 209/20 210/16 217/12       212/2 216/17 218/18 219/10 219/25
211/9 281/5                            227/2 260/3 265/22                    220/2 220/4 220/11 220/20 222/13
Maputo [1] 303/11                      Midlands [1] 291/7                    223/9 223/17 224/22 228/3 228/11
March [1] 307/16                       Midway [1] 302/6                      229/9 229/11 229/13 229/16 229/21
MARGARET [2] 188/17 189/9              might [11] 191/10 193/1 220/6 220/17 229/24 230/16 231/6 233/13 244/1
MARK [3] 188/13 189/9 196/8            240/9 282/25 292/12 295/12 318/13     244/6 245/6 245/14 245/24 246/8 246/9
marked [1] 239/11                      318/16 321/15                         248/3 248/7 250/3 250/19 254/8 254/22
market [14] 227/19 227/22 229/4        mile [1] 257/12                       258/17 259/2 261/25 265/10 265/17
232/25 234/2 252/23 253/12 253/13      miles [8] 207/5 213/1 213/2 213/5     265/19 267/24 268/1 269/8 270/25
253/13 253/16 253/17 260/9 260/12      213/7 222/7 247/3 257/9               272/11 272/13 276/4 276/8 276/17
304/13                                 million [79] 195/13 195/19 195/25     276/19 279/14 285/11 288/16 290/12
marketed [2] 227/16 229/23             196/1 197/20 197/24 198/18 199/19     295/5 296/8 297/18 305/3 317/25
markets [1] 253/11                     200/12 204/11 206/15 225/17 225/25 monies [2] 290/9 298/16
married [1] 209/14                     226/1 231/24 232/1 232/4 232/4 244/25 monitor [1] 225/8
Marshal [1] 282/14                     245/13 265/3 265/4 265/7 270/12       monitored [1] 213/8
marshals [1] 284/2                     270/16 270/25 271/2 272/3 275/9       monitoring [5] 212/5 212/23 214/8
Martin [1] 291/20                      275/11 275/19 275/20 275/22 275/25    217/16 218/14
Mason [1] 192/1                        276/7 278/9 278/15 278/16 278/17      months [6] 212/15 219/9 219/10
massive [1] 204/10                     278/20 279/8 279/12 290/4 290/10      219/11 230/13 230/20
Master [1] 317/20                      290/19 291/8 291/9 291/10 291/16      more [32] 197/25 198/13 201/10
                                       291/17 295/6 295/23 296/8 296/23      201/16 202/4 203/15 204/18 211/7
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 149 of 157 PageID #:                                    14
                                       13773
M                         246/15 246/18 246/20 246/25 247/6 never [23] 192/1 203/5 208/2 208/2
                                      248/2 248/11 251/9 251/17 252/5         208/11 208/18 208/25 209/2 209/6
more... [24] 230/25 233/25 240/23
                                      253/20 254/4 254/14 254/23 258/18       209/16 221/21 221/24 222/1 222/9
243/1 243/3 243/12 248/7 249/7 271/2
                                      263/13 265/2 265/5 267/24 278/8         228/7 228/8 228/8 233/15 247/1 247/7
272/11 272/13 272/17 280/23 280/24
                                      284/15 285/2 288/1 293/25 302/3 303/8 247/15 249/1 320/11
289/11 300/1 307/1 307/2 307/3 307/4
                                      309/7 310/23 315/13 316/2 317/8         new [22] 188/1 188/4 188/12 188/13
309/5 310/5 310/25 320/1
                                      317/14                                  188/16 188/19 188/19 199/24 201/10
morning [8] 189/12 189/13 189/15
                                      Mr. Pearse's   [1]  247/23              201/15 206/6 244/9 244/17 244/18
189/18 194/3 204/21 204/22 315/19
                                      Mr. Petriosus   [3]  290/2 290/10 291/3 244/20 245/3 245/5 245/15 245/17
morph [1] 237/19
                                      Mr. Safa [3] 307/21 317/19 317/22       248/24 260/16 298/8
most [4] 220/21 233/1 234/13 272/2
                                      Mr. Safa's  [4]  316/18 317/15 320/19   news   [1] 206/24
Mostly [1] 227/18
                                      321/4                                   next  [7]   216/19 238/16 269/12 283/4
Mother [1] 194/19
                                      Mr. Schachter    [1] 319/3              300/12 305/25 321/25
motion [3] 319/22 319/22 320/7
                                      Mr. Singh [3] 245/20 246/7 248/11       Nhangumele [2] 276/23 277/13
motions [1] 281/10
                                      Ms.  Moeser   [7]  206/12 217/11 221/7 Nhangumele's [1] 277/8
movable [1] 206/2
                                      227/14 227/20 232/20 236/10             nice [3] 237/4 241/16 281/23
move [4] 215/25 247/18 281/15 308/23
                                      Ms.  Subeva   [3]  245/21 246/8 248/11 nickel [1] 214/5
moved [4] 205/25 206/3 206/6 206/7
                                      much [32] 199/19 212/8 218/8 228/2 NIELSEN [3] 188/17 189/10 196/9
movie [1] 213/16
                                      238/14 242/4 243/10 255/4 255/14        nighttime [1] 205/2
Mozambican [47] 199/7 203/3 206/21
                                      265/1 265/10 272/7 275/20 276/19        Nobody [1] 250/7
207/1 212/22 216/14 217/8 217/14
                                      277/12 278/7 278/10 279/5 279/9         noise [1] 239/23
217/17 217/20 218/6 218/8 219/4 219/9
                                      282/18 284/2 291/21 294/18 295/5        none [5] 204/4 224/15 243/7 243/10
222/4 222/13 224/17 226/9 226/12
                                      295/15 304/2 304/19 305/12 306/6        248/10
226/18 226/22 231/17 233/24 234/15
                                      306/8 307/3 308/14                      normal    [2] 252/18 252/25
234/15 255/14 256/10 257/25 258/3
                                      mule  [2]  247/8 247/17                 northern     [2] 214/10 302/24
258/10 258/17 258/24 259/5 260/17
                                      music  [3]  205/12 205/24 206/2         note  [6]   192/3 192/7 208/5 217/21
262/23 268/12 272/14 272/15 272/20
272/22 273/2 273/12 274/12 275/3      Muslims [1] 209/22                      240/18 242/17
                                      myself  [7]  264/2 264/11 264/12 268/15 noted [2] 316/25 317/11
277/3 286/20 297/6
                                      309/8 311/20 313/23                     notes [16] 227/15 227/15 228/5 228/10
Mozambicans [4] 196/25 216/12
                                                                              228/16 229/3 230/6 230/9 231/5 233/22
235/8 235/10                          N                                       235/15 235/19 236/3 236/4 240/23
Mozambique [115] 195/11 195/14
                                      N-A-J-I-B [1] 267/21                    248/20
195/15 195/17 196/16 196/22 197/10
                                      Najib [7] 267/14 267/15 267/19 277/18 nothing [36] 192/4 208/10 208/10
197/17 197/21 197/22 198/5 199/6
                                      277/19 313/6 314/19                     208/17 212/17 213/13 214/2 217/5
200/11 200/23 206/14 207/8 209/4
                                      name [17] 196/6 208/16 209/8 251/21 219/4 219/12 219/13 220/24 221/1
211/12 211/15 212/25 213/1 213/6
                                      251/22 263/9 265/16 267/18 267/21       221/16 221/23 222/19 223/4 228/4
213/11 213/13 213/18 213/20 214/1
                                      268/18 268/21 268/25 269/3 274/24       228/13 228/16 230/9 230/22 231/3
214/1 214/5 214/7 214/8 214/11 214/13
                                      289/23 290/1 316/20                     231/8 232/13 236/8 243/22 244/4
214/16 214/17 214/25 215/2 215/8
                                      named [8] 204/23 209/15 231/18 244/8 245/20 246/10 248/9 249/8 249/14
215/11 215/13 215/20 223/9 223/12
                                      244/23 245/8 274/3 276/23               276/6 305/20 316/14
223/14 224/22 224/24 225/2 225/10
                                      names [1] 256/18                        notified   [2] 282/11 282/13
225/19 225/20 231/9 231/18 231/21
                                      national [8] 215/5 224/24 225/21        number     [11] 189/5 191/2 191/7 191/13
231/22 232/24 233/9 234/12 234/22
                                      249/4 249/6 249/9 260/14 273/6          191/21 202/19 259/16 268/11 271/4
234/24 235/8 236/16 243/3 243/15
                                      natural [12] 210/6 214/12 214/16        297/21 313/3
243/17 243/19 248/19 248/23 249/3
                                      214/18 223/8 224/23 225/23 231/10
249/6 249/9 249/11 253/16 255/3                                               O
                                      243/18 257/11 298/3 303/1
256/17 257/1 257/6 257/17 258/5
                                      nature [4] 266/12 276/5 303/17 318/11 o'clock [2] 284/21 314/23
260/15 263/3 273/8 273/15 273/18
                                      naval [3] 210/10 210/20 225/6           oath [1] 279/24
273/25 274/6 274/10 274/19 274/20
                                      navies [1] 210/14                       object [1] 281/11
274/25 275/12 276/9 276/12 277/2
                                      nearly [1] 195/15                       objecting [2] 281/22 317/13
285/18 285/23 287/13 287/18 287/22
                                      necessary [2] 275/3 318/24              objection [14] 209/23 245/25 247/5
302/5 302/9 302/19 302/24 303/11
                                      need [12] 192/13 192/14 193/4 212/7 261/6 281/8 281/16 281/17 281/17
304/4 304/10 304/13 309/15 310/20
                                      219/7 223/10 225/22 250/7 250/22        281/18 292/13 292/16 308/24 308/25
310/21 311/4 311/8 311/10 311/20
                                      271/7 281/11 318/25                     313/21
311/23 314/3
                                      needed [9] 199/12 201/9 201/16          objections [1] 281/10
Mozambique's [11] 195/12 196/18       206/19 213/8 214/21 216/17 244/25       obligation [1] 301/8
212/23 213/9 213/22 214/19 216/4
                                      314/12                                  obligations [1] 301/5
216/7 235/1 235/4 287/14
                                      negative [1] 314/7                      observation [1] 317/17
Mr. Boustani [9] 189/16 189/18
                                      negotiated [7] 262/22 262/24 265/7      observing [1] 242/6
189/20 189/22 189/23 189/25 247/3
                                      270/10 278/14 286/3 305/17              obviously [1] 315/10
256/6 282/15
                                      negotiating [1] 304/1                   occasion [3] 272/8 275/10 311/14
Mr. Jackson [8] 191/12 193/22 239/24
                                      neighborhood [1] 197/24                 occur [3] 289/5 303/6 303/8
281/1 284/1 284/7 293/3 319/2
                                      neighboring [1] 213/18                  occurred [2] 207/12 303/9
Mr. Pearce [2] 298/21 299/14
                                      nephew [1] 291/25                       occurs [1] 212/15
Mr. Pearse [35] 244/16 245/12 246/11
                                      net [1] 258/21                          Ocean [5] 215/15 215/15 216/1 225/6
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 150 of 157 PageID #:                                 15
                                       13774
O                         overhearing [1] 284/23     Paris [1] 209/19
                                        Overruled [4] 209/25 209/25 246/5     part [26] 196/2 203/7 209/20 213/14
Ocean... [1] 227/7
                                        261/7                                 214/10 227/3 232/8 232/11 232/14
October [3] 188/5 316/25 322/2
                                        overwhelmingly [1] 224/2              252/11 254/8 257/9 267/25 270/12
October 3 [1] 316/25
                                        owed [1] 292/2                        274/1 289/7 289/17 290/3 290/9 295/21
offer [2] 292/15 317/4
                                        own [5] 201/1 201/3 208/16 226/17     303/22 308/13 312/4 319/16 319/18
offered [6] 228/23 230/6 231/7 246/19
                                        299/14                                320/1
303/7 321/10
                                        owned [8] 215/8 215/16 225/11 226/4   participants [1] 313/17
offering [6] 228/19 228/19 228/20
                                        231/23 258/4 291/6 297/6              participated [1] 285/21
235/20 292/14 318/22
                                        owner [2] 242/15 313/18               participation [16] 227/15 227/15
offering -- they [1] 228/19
                                        owners [2] 254/13 254/13              228/5 228/10 228/16 229/3 230/9 231/5
offers [1] 297/21
                                        owns [3] 277/24 298/4 298/5           233/22 235/15 235/19 236/3 236/4
office [5] 188/11 190/8 252/13 253/3
320/7                                   Ozark [1] 208/14                      248/20 265/11 278/7
                                                                              particular [2] 218/8 243/21
officer [6] 191/11 191/12 267/16        P
272/22 272/24 277/20                                                          particularly [1] 276/5
                                        P-A-L-O-M-A-R [1] 254/2               parties [8] 223/14 239/5 260/2 268/11
officially [1] 271/17
                                        P-E-A-R-S-E [1] 251/24                314/6 318/7 318/22 319/8
officials [30] 195/14 197/1 197/17
                                        P-E-T-R-I-O-S-U-S [1] 290/1           partner [2] 279/11 279/13
199/7 200/6 200/18 200/25 203/3
                                        P-R-O-I-N-D-I-C-U-S [1] 256/22        partners [20] 195/24 196/15 196/23
206/14 206/21 207/2 207/4 207/8
                                        p.m [5] 236/24 238/15 239/2 315/12    197/5 197/11 197/18 199/1 199/20
211/10 211/15 211/17 217/22 218/22
                                        322/1                                 200/10 201/2 201/5 201/8 201/11
218/23 223/2 232/24 236/8 249/10
                                        package [2] 236/15 242/20             201/15 202/25 203/7 270/24 271/17
250/1 256/10 272/14 272/15 273/2
                                        page [28] 208/9 216/19 217/7 217/12 298/10 298/11
273/12 274/12
                                        218/5 226/6 227/2 228/21 234/14       parts [5] 260/7 264/8 302/14 302/25
offshore [5] 228/24 229/1 229/6         234/14 238/16 269/12 283/4 294/1      312/10
229/24 230/2
                                        294/20 296/5 296/24 298/20 299/13     party [4] 226/25 264/4 264/5 302/14
oil [8] 214/16 214/23 215/2 215/3       300/5 300/12 311/2 311/24 317/1
223/7 223/10 297/7 298/7                                                      pass [1] 202/25
                                        321/25 322/4 322/12 322/14            passive [2] 221/6 221/9
old [2] 209/15 319/13
                                        page 10 [1] 299/13                    past [2] 279/16 279/22
once [9] 195/18 197/22 208/18 209/6
                                        page 12 [1] 300/5                     path [1] 287/24
259/8 259/9 259/12 311/13 319/9
                                        page 3 [1] 298/20                     patience [1] 284/11
onerous [1] 240/20
                                        page 4 [1] 296/5                      patrol [2] 214/24 225/7
ones [2] 215/21 272/17
                                        Page 42 [1] 234/14                    pattern [4] 196/23 197/13 199/5 200/9
onwards [1] 277/10
                                        page 5 [2] 296/24 317/1               pause [4] 191/3 239/22 239/25 283/3
open [7] 189/1 208/13 234/19 240/19
                                        pages [5] 217/13 217/14 218/9 226/12 pay [54] 195/25 197/11 197/16 197/20
240/21 247/10 267/3
                                        226/14                                199/1 200/5 200/16 200/17 200/20
opened [3] 247/11 265/19 265/24
                                        paid [50] 195/13 195/19 198/24 203/10 200/25 201/3 201/10 201/16 203/3
opening [15] 191/23 193/24 194/10       204/6 217/21 217/22 219/11 222/24     211/6 214/5 214/17 216/17 217/15
194/13 195/1 195/2 206/13 236/25
                                        223/1 227/8 233/10 233/10 233/24      218/13 218/16 220/11 220/14 222/14
237/12 237/25 239/8 241/5 241/17
                                        235/11 243/5 244/1 244/6 245/12 248/2 223/9 225/17 227/24 228/2 229/12
245/9 247/18
                                        258/21 258/22 258/23 259/7 259/9      229/13 229/14 231/24 244/25 248/5
openings [1] 236/19                     259/12 259/17 262/10 264/12 265/4     259/1 268/4 277/10 286/4 286/6 286/9
operate [3] 215/18 216/12 225/11        269/8 271/24 272/6 272/6 275/9 275/11 286/10 286/13 286/14 287/12 289/12
operates [1] 313/3                      276/7 277/12 278/16 278/17 278/20     295/23 296/2 296/7 302/17 303/7 306/8
operations [1] 286/9                    279/2 279/7 291/16 291/17 291/25      307/5 308/1 314/16
opinion [1] 264/24                      305/3 306/14 307/24 308/13            paying [11] 199/10 201/20 202/13
opportunity [4] 239/20 240/3 240/16
                                        Palomar [20] 245/4 245/17 253/23      206/20 211/17 214/23 215/3 223/1
289/19
                                        254/4 254/11 254/12 254/13 254/15     264/15 306/12 314/9
order [15] 207/11 228/2 231/19 245/2    255/19 271/6 279/11 297/1 297/5 297/6 payment [5] 265/7 270/10 278/1
250/13 261/20 265/24 267/3 290/19
                                        297/12 297/23 298/2 298/3 298/5 298/7 278/15 278/22
304/3 304/12 311/19 314/13 316/25
                                        Palomar's [1] 279/15                  payments [45] 197/3 200/3 200/21
317/11
                                        pan [1] 222/21                        201/6 201/17 204/1 206/13 206/18
orders [1] 319/8
                                        paragraph [12] 294/9 294/21 295/20    207/1 207/4 207/8 211/9 211/14 223/2
original [7] 260/6 260/13 263/5 297/4   296/5 296/6 296/7 298/20 298/21 299/4 232/24 236/7 244/3 244/5 244/19
299/24 304/15 307/14
                                        299/6 299/7 299/14                    244/21 245/9 245/19 249/25 255/2
originally [1] 311/7
                                        paragraph 1 [1] 294/9                 255/13 261/13 261/16 265/1 265/2
origins [1] 311/5
                                        paragraph 18 [1] 299/14               265/5 265/8 265/18 265/24 268/3
otherwise [2] 257/2 318/18
                                        paragraph 1D [1] 294/21               277/21 277/22 278/1 285/24 285/25
ought [1] 193/10
                                        paragraph 1G [1] 295/20               286/4 286/18 287/1 287/8 290/2 308/14
outed [2] 282/17 282/22
                                        paragraph 3 [2] 298/20 298/21         payoffs [3] 198/16 198/17 199/17
outset [1] 312/5
                                        paragraph 4 [1] 299/4                 payroll [1] 199/12
outside [9] 193/8 214/1 259/20 259/24
                                        paragraph 6 [2] 296/5 296/6           pays [1] 218/18
281/9 285/19 288/17 288/18 288/25
                                        paragraphs [1] 296/1                  Pearce [2] 298/21 299/14
Overall [1] 285/20
                                        paragraphs 6 [1] 296/1                Pearse [41] 244/8 244/10 244/16
overcharged [2] 236/11 242/12
                                        paralegal [1] 196/10                  244/24 245/12 246/11 246/15 246/18
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 151 of 157 PageID #:                                    16
                                          13775
P                          play [4] 256/4 262/20 269/4 274/25 primarily [2] 297/7 314/22
                                      played [3] 197/13 206/2 269/6              primary [2] 252/19 297/15
Pearse... [33] 246/20 246/25 247/6
                                      playing [1] 315/7                          principle [1] 285/20
248/2 248/11 251/7 251/9 251/14
                                      Plaza [1] 188/12                           prior [4] 300/10 302/23 312/22 319/23
251/17 251/22 252/5 253/20 254/4
254/14 254/23 258/18 263/13 265/2     plea [3] 294/10 294/22 295/18              prison [2] 246/20 301/25
                                                    246/11 246/22 254/14 292/7   private [3] 210/9 215/4 319/12
265/5 267/24 278/8 284/15 285/2 288/1 plead [5]
                                      300/6                                      Privinvest [110] 195/10 196/13 197/10
293/25 302/3 303/8 309/7 310/23
315/13 316/2 317/8 317/14             pleads [1] 247/12                          210/8 210/9 210/17 210/20 212/22
                                      pleasure [1] 210/18                        215/19 215/23 216/3 216/9 216/10
Pearse's [1] 247/23
                                      pled [10] 203/12 243/24 245/22 245/23      216/17 217/15 217/21 217/22 218/14
people [15] 191/10 201/23 202/4
                                      246/8 246/15 246/23 247/20 260/24          218/16 219/6 219/11 223/2 224/11
209/24 210/3 210/5 210/23 212/16
                                      292/6                                      225/3 225/12 225/17 226/7 226/25
214/13 247/20 249/23 268/7 310/20
310/21 314/6                          pledged     [1] 317/11                     227/6 227/8 228/12 230/21 231/18
                                      plucked     [1]    234/6                   231/24 236/11 236/16 242/12 242/15
percent [11] 229/13 229/14 231/6
                                      plus  [1]   296/8                          242/21 243/2 243/11 244/1 244/6 244/8
233/12 233/13 233/19 233/19 233/20
235/10 307/12 308/1                   poaching [1] 213/24                        244/9 244/11 244/12 244/20 244/25
                                      pocket [3] 319/16 319/18 320/1             248/2 248/4 254/9 254/11 254/12 256/8
percentage [3] 213/24 264/12 264/15
                                      pocketed [1] 196/1                         257/19 257/21 258/15 258/16 258/21
perhaps [4] 237/17 238/3 241/16
284/22                                pocketing [1] 204/11                       258/23 258/25 259/2 259/7 262/13
                                      pockets [1] 201/1                          262/16 262/17 264/16 265/6 265/18
period [5] 223/15 259/4 259/17 274/21
304/4                                 podium [6] 194/17 194/18 194/19            265/25 266/1 266/1 266/2 267/17
                                      194/23 194/25 241/8                        268/12 269/11 270/11 270/19 270/21
periodically [1] 293/10
                                      point  [14] 191/5 193/11 209/19 236/24     270/22 270/24 271/3 271/7 271/24
permissible [1] 292/12
                                      240/15 243/1 255/22 275/14 282/22          275/9 275/17 276/11 277/15 277/17
permission [1] 292/11
                                      304/16 304/19 306/14 308/3 320/18          277/20 277/24 278/15 278/20 279/3
permit [2] 267/5 267/6
                                      Poland    [2] 297/7 298/4                  279/7 285/24 285/25 292/3 298/17
permitted [1] 316/3
                                      policeman       [1] 207/2                  304/21 305/1 305/3 306/25 309/23
Perry [1] 192/1
                                      policies   [2]     260/8 261/18            311/22 312/23 313/18 314/16 317/4
person [17] 208/25 209/14 256/6
                                      policy  [1]    288/25                      Privinvest's [2] 210/25 215/19
256/9 256/11 262/18 262/21 262/24
                                      Polish [1] 297/16                          pro [1] 215/14
263/14 272/24 273/10 277/1 277/21
                                      political [2] 211/5 218/21                 problem [6] 192/20 192/23 201/6
277/25 278/5 310/17 310/18
                                      pollutants [1] 213/23                      213/11 213/13 213/24
personal [2] 194/20 194/22
                                      poor [4] 214/9 274/2 287/16 287/17         problems [1] 213/20
personally [2] 202/25 311/20
                                      popping [1] 199/19                         procedural [3] 237/9 280/14 315/17
personnel [3] 277/15 306/15 308/5
                                      port [1] 213/18                            procedures [1] 192/14
persons [1] 230/8
                                      portion [1] 287/19                         proceed [5] 190/5 190/18 190/22
perspective [2] 213/3 314/12
                                      Portugal [1] 215/11                        192/12 282/7
persuade [1] 245/2
                                      Portuguese [8] 215/11 215/13 215/13        proceedings [6] 188/24 191/3 239/22
Petriosus [5] 289/23 290/2 290/10
                                      215/14 225/13 225/14 225/15 232/3          239/25 282/4 283/3
291/3 291/15
                                      position    [3] 253/2 262/17 272/21        proceeds [15] 200/14 217/18 218/15
Phil [1] 209/10
                                      possible     [3] 198/15 260/2 314/3        258/21 259/9 268/6 286/13 296/2 296/9
PHILIP [1] 188/21
                                      possibly     [1]    232/11                 296/16 296/18 297/25 298/18 302/15
Phillip [1] 189/21
                                      post  [1]   290/18                         305/1
Phillips [1] 213/16
                                      pot [1] 209/19                             process [7] 240/14 261/24 262/1
phone [2] 188/23 202/7
                                      potential [2] 240/14 299/25                263/13 285/7 313/15 313/16
phony [1] 202/14
                                      practice [2] 190/6 194/19                  procure [1] 272/12
picnic [1] 218/20
                                      preconference [1] 319/22                   procured [1] 262/25
picture [5] 213/5 213/8 216/6 219/9
230/20                                prejudice [1] 320/8                        procuring [2] 269/6 270/12
                                      prejudicial [1] 192/5                      produced [1] 188/25
piece [4] 220/1 220/8 221/25 224/16
                                      prepared [5] 193/7 226/6 285/13            professional [2] 312/19 312/21
piecemeal [1] 237/23
                                      286/23 318/9                               profit [2] 218/19 218/20
pieces [6] 198/1 198/20 219/14 222/15
232/20 249/19                         presence      [2] 193/8 281/9              profitability [1] 314/10
                                      present    [2]    193/9 239/5              profitable [3] 224/3 224/4 231/5
pirates [2] 213/17 214/22
                                      presenting       [1]  237/21               profits [6] 201/4 218/21 218/22 229/15
place [1] 227/25
                                      preserved      [2]   281/10 281/21         286/21 286/25
placed [1] 243/21
                                      president [7] 274/19 274/20 274/25         Proindicus [66] 196/17 197/15 197/21
places [1] 211/9
                                      275/11 276/9 276/16 279/5                  198/12 198/18 199/18 212/5 212/19
placing [1] 243/14
                                      president's       [2] 275/6 275/25         212/21 215/10 215/10 215/13 216/14
Plaintiff [1] 188/4
                                      presiding [2] 189/4 239/4                  217/9 217/17 217/21 218/12 221/25
plan [1] 286/22
                                      pretty [1] 220/19                          222/12 222/18 222/20 223/1 223/20
plane [1] 276/13
                                      prevalent [1] 235/7                        224/14 224/17 225/10 226/5 227/4
planned [1] 207/24
                                      previous [1] 235/11                        256/19 257/4 257/5 257/18 257/20
planning [2] 225/21 247/1
                                      previously [1] 281/18                      257/24 260/6 262/6 262/22 263/15
plans [3] 225/18 225/22 225/24
                                      price [1] 289/10                           269/7 273/20 277/4 277/8 277/11 286/6
platform [1] 206/1
                                      prices [3] 200/24 223/6 236/17             286/7 286/8 286/16 287/7 287/8 302/8
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 152 of 157 PageID #: 17
                                         13776
P                          provide [14] 199/9 200/23 215/1 215/5 212/20 219/7 243/1 247/9 280/21 319/4
                                       215/6 231/25 253/10 257/5 257/17        319/17
Proindicus... [16] 302/10 302/11
                                       257/22 274/1 294/5 299/7 299/17        reason [5] 220/2 222/25 226/3 230/25
302/15 303/3 304/10 304/15 304/19
                                      provided [12] 216/4 235/5 235/12         243/13
307/1 307/10 307/13 307/22 308/15
                                       236/16 242/21 259/15 264/1 270/20      reasonable [10] 194/12 211/20 211/25
308/21 311/5 311/9 314/11
                                       271/6 276/17 292/1 301/12               212/1 231/14 236/17 242/22 250/13
Proindicus's [2] 217/19 223/10
                                      provides   [1] 313/2                     250/17 250/19
project [50] 197/15 197/17 197/21
197/22 198/18 198/23 199/5 200/2      providing   [2] 261/18 261/25           reasons [1] 247/1
                                      province   [4] 237/18 238/2 238/8       rebuild [3] 212/23 214/7 215/21
200/15 212/5 212/6 212/6 216/18
                                       238/10                                 receive [17] 192/15 203/15 208/20
217/21 218/14 218/16 222/12 223/16
224/8 231/16 232/7 232/11 232/23      proving [2] 211/20 250/2                 235/2 265/1 265/11 265/17 265/24
234/9 256/7 256/11 256/12 256/13      provision [1] 318/1                      271/15 278/7 279/6 289/12 291/14
256/16 256/23 257/1 257/5 259/10      provisions [2] 218/9 317/24              307/1 307/12 307/25 308/14
                                                   190/2 194/8 232/23 234/9   received [34] 198/8 199/25 204/3
259/15 261/25 262/21 262/22 272/11 public [6]
                                       234/20 239/7                            208/15 221/8 239/12 245/6 255/1
272/20 275/4 277/4 277/11 285/15
287/2 287/5 302/18 310/18 311/19      publicly [1] 235/1                       255/13 260/8 261/12 261/16 264/25
311/22 311/23                         publish [2] 292/19 309/1                 265/3 265/19 268/2 278/11 278/22
                                      published [1] 292/24                     279/10 279/12 279/14 289/18 290/3
projected [1] 286/21
                                      pull [1] 214/18                          290/4 290/9 292/22 295/5 296/16
projections [1] 287/2
                                      pulled [1] 319/13                        297/21 297/25 298/17 307/6 308/13
projects [34] 195/14 195/21 195/22
                                                      215/17 225/4 226/15      309/3
197/2 197/4 197/7 197/8 198/8 199/9 purchase [6]
                                       227/6 230/3 233/9                      receiving [3] 266/14 288/25 290/12
200/24 201/2 201/4 203/4 212/4 212/9
                                                       218/14 231/20 264/6    recess [5] 236/22 237/5 237/10 238/15
222/21 223/17 224/2 224/8 224/9 255/3 purchased [4]
                                       275/24                                  282/4
255/10 255/11 256/9 257/22 258/14
                                                        236/4                 recognize [1] 255/18
259/4 264/1 272/3 273/1 273/10 277/25 purchasing [1]
                                      purpose   [1]  225/7                    recommend [1] 301/14
278/6 298/17
                                      push [2] 321/1 321/1                    reconsider [1] 318/15
promise [7] 195/25 219/17 219/18
219/20 219/24 219/25 220/15           put [7] 198/11 201/13 205/14 213/3      record [11] 189/8 189/24 192/7 193/9
                                       225/23 239/23 317/18                    240/1 247/12 255/25 256/2 281/21
promised [11] 194/9 197/12 200/4
                                                                               281/23 292/12
200/20 203/5 220/13 236/21 236/24     Q                                       recorded [1] 188/24
279/22 291/16 307/5
                                      Qatar [2] 214/13 214/14                 records [3] 202/18 204/2 204/5
promises [3] 203/1 218/2 234/15
                                      question [6] 190/22 258/1 262/1 280/1   Red [1] 280/8
promising [2] 195/22 197/6             286/19 312/14                          Red Sox [1] 280/8
promote [1] 202/13
                                      questioning [1] 317/7                   reduce [3] 248/3 292/2 304/5
promptly [1] 315/4
                                      questions [5] 201/24 211/23 212/3       reduced [6] 305/11 305/12 305/13
promptness [1] 241/15                  287/24 308/20                           306/1 306/6 306/23
proof [1] 194/11
                                      quickly [2] 260/2 298/22                reducing [2] 305/15 307/25
properly [1] 315/24
                                      quite [1] 304/23                        reduction [1] 306/13
properties [6] 295/25 296/3 296/12
                                      quoted [2] 319/10 319/12                refer [1] 285/17
296/14 296/18 296/20
                                                                              reference [1] 321/4
property [5] 226/16 236/12 242/21     R                                       referred [1] 237/1
298/15 298/16                         radar [3] 215/20 216/3 223/15           reflect [2] 189/24 256/2
proposal [2] 244/16 248/25            radius [1] 257/12                       reflects [1] 289/9
proposed [6] 244/8 244/10 248/21      raise [8] 192/13 192/20 197/25 240/16
304/17 311/3 312/8                                                            Reg [1] 228/22
                                       251/12 254/7 264/22 281/8              Reg S [1] 228/22
prosecution [25] 206/19 207/13        raised [3] 240/14 264/13 264/15
211/19 211/22 211/24 212/4 217/1                                              regarding [13] 271/20 275/5 277/7
                                      raises [1] 252/22                        285/25 290/15 305/15 305/22 307/8
217/6 217/19 218/9 221/17 221/18      raising [1] 238/7                        307/10 308/21 316/18 317/4 317/22
222/10 226/10 230/11 231/12 231/16 RANDALL [3] 188/20 189/15 209/9
234/6 237/1 246/22 248/16 249/2 249/4 rate [3] 228/2 243/5 304/11             region [1] 235/9
249/22 250/12                                                                 reissued [1] 260/14
                                      rates [2] 231/12 252/24                 reject [1] 250/21
prosecutor [9] 206/12 208/24 221/13 rather [3] 271/17 315/23 318/11
222/20 242/10 243/23 243/25 245/9                                             relation [23] 252/20 255/13 260/10
                                      rating [3] 234/21 234/22 235/2           261/13 261/17 261/19 262/25 264/11
248/23                                Ray [2] 189/23 209/10                    269/7 270/15 277/21 278/16 278/19
prostitute [2] 275/17 276/2           RAYMOND [1] 188/22                       279/13 290/5 290/9 294/6 295/4 298/1
protect [2] 214/21 257/6              reach [2] 307/9 307/15                   298/17 299/8 301/13 308/14
protecting [1] 302/20                 reached [4] 190/8 198/2 307/11          relationship [7] 257/19 257/24 258/2
protection [4] 196/18 198/23 215/5     307/16                                  270/20 276/6 310/8 312/5
217/16                                read [8] 218/7 218/8 221/21 292/12      relationships [1] 256/9
protective [1] 238/9                   293/15 298/22 310/24 317/2             relatives [1] 274/13
prove [9] 202/16 206/19 212/1 222/10 ready [3] 193/23 198/10 240/1
                                                                              relaxing [1] 241/16
231/13 250/12 250/13 250/16 250/18 real [4] 192/2 201/6 225/22 225/22
                                                                              release [2] 240/15 294/15
proved [1] 211/24                     reality [1] 225/24                      released [1] 240/22
proven [1] 242/19                     really [10] 205/12 205/22 206/10        relevant [7] 236/1 258/9 258/24
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 153 of 157 PageID #: 18
                                        13777
R                          revenue [6] 215/6 224/10 286/8 sales [5] 210/7 224/11 228/14 244/13
                                         286/15 286/21 287/5                    286/13
relevant... [4] 260/21 286/24 310/20
                                        review [4] 239/14 239/20 240/4 250/15 salesman [9] 195/9 196/13 215/19
 317/23
                                        reviewed [1] 228/25                     218/4 228/7 237/19 242/15 244/2
relied [1] 319/17
                                        revisit [1] 318/14                      249/13
remember [3] 204/25 221/4 221/9
                                        rewards [1] 228/1                      sanctions [1] 320/10
render [1] 250/23
                                        rich [2] 214/2 287/16                  satellite [1] 216/5
repaid [7] 219/18 219/20 219/25
 220/12 220/15 227/11 287/9             right [37] 190/15 190/17 193/2 193/17 satisfy [1] 225/22
                                         201/10 201/23 205/1 205/3 205/6       Saudi [1] 210/16
repay [10] 219/21 220/4 220/5 220/13
                                         206/17 206/22 209/20 210/2 214/17     savings [1] 233/14
 220/20 231/11 243/20 287/3 290/20
                                         227/11 227/25 228/21 231/20 237/20 saying [2] 217/25 319/11
 295/10
                                         237/23 240/3 240/22 241/4 251/12      says [5] 217/1 218/9 228/21 247/6
repeat [1] 258/1
                                         257/11 280/20 282/1 282/3 284/7        248/2
replace [1] 190/15
                                         284/18 284/18 292/16 299/2 318/6      scaffolding [2] 205/5 206/6
report [6] 315/3 317/19 317/19 317/19
                                         319/11 319/12 319/23                  scaffolds [1] 205/10
 318/3 318/14
                                        rights [3] 226/16 296/3 298/7          SCHACHTER [6] 188/20 189/17 209/8
reported [2] 235/8 235/10
                                        rigs [4] 214/19 214/21 214/24 215/1     319/1 319/3 322/6
reporter [6] 188/23 253/25 256/20
 256/24 263/7 316/21                    ring [2] 205/17 206/8                  schedule [1] 240/20
                                        ringed [1] 205/8                       scheme [12] 195/8 196/2 202/14 203/8
represent [1] 196/11
                                        rip [1] 299/22                          203/8 204/10 217/2 227/3 264/18
representative [1] 277/2
                                        rise [2] 189/2 239/3                    265/11 268/5 278/8
representing [1] 209/11
                                        risk [18] 219/17 219/21 220/4 220/16 schemed [1] 207/24
Republic [2] 249/8 311/4
                                         227/24 233/15 234/20 235/23 260/1     school [2] 221/4 319/13
reputational [2] 314/5 314/7
                                         260/1 260/8 261/24 285/14 285/14      school's [1] 291/25
request [2] 275/25 319/21
                                         285/14 285/16 304/13 314/5            scoop [1] 214/4
requested [1] 190/11
                                        riskier [1] 233/22                     scourge [1] 213/17
require [4] 295/25 299/6 299/10
 299/15                                 risks [11] 234/1 235/3 235/7 235/14    screen [1] 293/2
                                         235/14 235/15 236/1 236/2 236/4 236/7 sea [2] 257/9 257/12
required [13] 193/1 193/16 216/11
                                         285/13                                seal [5] 239/10 239/18 239/19 240/4
 235/18 235/20 259/1 267/4 294/5
                                        risky [5] 222/23 227/19 228/1 243/15 240/5
 299/16 303/23 304/2 304/11 308/8
                                         243/19                                seated [11] 190/1 190/2 190/7 194/7
requires [4] 295/23 296/2 299/7
                                        role [18] 203/12 212/8 253/10 256/4     194/8 237/7 239/6 241/17 251/17 282/6
 299/11
                                         262/20 269/4 269/6 272/23 273/9        284/13
reserves [5] 223/8 224/23 231/10
                                         273/16 273/25 274/1 274/8 274/25      second [23] 196/19 197/2 198/24
 243/18 303/1
                                         275/6 277/19 277/23 278/4              199/4 199/12 199/13 200/2 202/9
residency [2] 267/5 267/6
                                        roll [1] 242/5                          208/23 218/11 234/25 244/22 254/8
resident [2] 266/11 267/4
                                        romantic [1] 310/8                      256/23 257/13 263/8 267/21 268/18
resides [1] 246/17
                                        room [3] 191/13 284/12 315/4            268/21 268/25 269/3 294/20 300/7
resource [1] 214/2
                                        rooted [1] 194/18                      secondly [1] 257/17
resources [2] 257/11 298/3
                                        Rosario [2] 272/17 272/18              seconds [1] 284/4
respect [12] 241/18 249/14 274/8
 285/3 289/12 289/14 306/21 316/1       rough [1] 216/1                        secret [6] 195/20 197/3 198/15 199/16
 318/9 318/14 321/8 321/13              RPR [1] 188/23                          215/9 272/22
                                        rule [1] 281/17                        secretly [3] 198/14 203/3 269/8
respectfully [2] 190/23 321/7
                                        ruling [2] 318/14 321/13               section [2] 209/21 311/25
respective [1] 239/15
                                        rulings [1] 281/6                      secure [1] 215/1
respectively [1] 239/19
                                        Russia [1] 289/6                       securities [4] 202/10 207/16 228/22
respond [2] 239/17 281/16
                                        Russian [4] 226/2 226/5 232/2 258/12 228/25
response [2] 190/9 317/16
                                                                               security [10] 191/11 191/12 199/21
responsibility [1] 301/11               S                                       214/21 214/21 214/24 215/3 215/4
responsible [4] 262/18 263/10 263/15
                                        S-A-F-A [2] 265/16 316/22               215/5 223/11
 272/25
                                        S-A-I-D [1] 269/3                      see [47] 193/23 194/17 203/17 203/24
rest [2] 289/17 304/25
                                        S-I-N-G-H [1] 268/18                    203/24 204/1 204/2 204/5 204/9 205/11
restatement [1] 299/16
                                        S-U-B-E-V-A [1] 268/22                  205/23 207/7 207/15 207/15 207/23
restitution [2] 295/7 295/9
                                        S-U-R-J-A-N [1] 268/18                  208/11 208/14 216/8 216/9 216/10
restructure [1] 248/20
                                        sacred [1] 191/17                       217/3 217/4 217/10 217/11 223/18
result [7] 222/22 294/10 294/15
                                        Safa [24] 265/12 275/15 277/18 278/3 223/20 224/23 228/20 228/21 232/21
 294/22 295/11 295/18 306/25
                                         278/6 286/1 286/2 298/12 307/12        234/13 235/4 235/6 236/17 236/18
resume [5] 236/23 241/5 315/2 315/18     307/20 307/21 307/23 313/6 313/9       242/21 248/1 251/18 280/20 284/24
 322/2
                                         313/14 313/19 313/24 314/9 314/10      293/1 293/3 293/9 293/12 293/14
retain [1] 260/2                         314/15 314/17 316/22 317/19 317/22     293/21 309/6
retired [1] 242/23
                                        Safa's [5] 277/23 316/18 317/15        seeing [3] 213/12 237/22 246/13
return [5] 204/14 237/5 243/6 301/5      320/19 321/4                          seek [3] 308/22 317/21 318/3
 320/7
                                        safe [2] 233/11 233/18                 seeking [2] 317/20 318/2
returns [1] 233/23
                                        salary [3] 266/13 288/17 289/1         seem [1] 190/14
revealed [1] 196/5
                                        sale [4] 263/20 263/24 263/24 296/9    sees [1] 214/2
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 154 of 157 PageID #: 19
                                        13778
S                          214/20 214/25 215/23 218/11 218/25 son [11] 209/15 274/19 274/23 274/25
                                        219/2 219/23 220/10 220/21 221/24             275/6 275/9 275/11 275/25 276/9
selection [2] 209/13 240/13
                                        222/6 222/8 222/17 222/24 223/3 223/5 276/16 279/5
sell [14] 199/20 214/18 215/19 219/14
                                        223/19 224/1 224/6 225/18 225/20             soon [2] 244/8 247/24
 219/23 220/1 220/6 224/8 230/15
                                        226/20 228/15 229/2 229/8 229/22             sophisticated [8] 215/24 225/5 232/19
 230/24 232/8 297/20 302/14 312/10
                                        230/1 230/8 231/4 232/10 232/17               233/8 234/2 234/8 234/25 235/23
selling [14] 210/25 211/2 211/3 220/23
                                        232/18 233/3 233/11 233/17 233/21            sorry  [12] 191/18 206/23 255/9 258/1
 228/5 229/3 230/21 263/10 263/15
                                        234/1 234/10 234/11 234/18 234/21             266/17 266/18 280/21 280/22 282/13
 263/17 264/17 264/19 264/20 286/15
                                        235/13 235/17 236/5 236/14 242/18             284/5 286/19 312/14
sells [1] 218/2
                                        243/3 243/4 243/9 244/3 244/6 244/15 sort [1] 192/5
senators [1] 320/11
                                        244/24 245/11 245/14 246/12 248/18 sorts [1] 318/18
send [6] 197/9 198/4 208/19 209/1
                                        249/4 249/7 249/14 286/23 292/25             south [6] 224/9 275/15 276/12 296/11
 250/25 310/19
                                       showed        [1]   286/23                     296/20 307/19
sending [4] 221/11 221/16 305/5
                                       showing        [1]   204/5                    sovereign     [4] 273/18 285/14 285/16
 310/15
                                       shown       [1]   217/24                       287/10
senior [1] 272/2
                                       shred [1] 207/23                              Sox [1] 280/8
sense [5] 207/15 217/4 223/4 248/2
                                       shrewdest         [1]  207/20                 space [3] 191/17 194/20 213/6
 253/1
                                       side   [5]    207/6 207/13 239/10 250/1       spaced [5] 217/8 218/5 226/7 226/13
sensitive [2] 320/13 320/13
                                        252/22                                        227/3
sent [8] 198/21 199/16 208/3 221/8
                                       sides   [6]     237/17 237/24 241/18 247/14 speak [14] 204/13 210/3 215/12
 221/11 222/4 310/18 312/4
                                        318/21 321/15                                 232/16 242/9 242/10 243/11 285/25
sentence [7] 203/16 247/15 247/19
                                       sign   [4]    221/21 226/24 235/20 300/5       286/2 315/23 316/3 316/7 317/12 319/2
 299/1 300/1 301/14 301/19
                                       signed      [6]   199/13 258/24 274/9 285/3 speaking [2] 281/17 314/23
sentences [3] 221/5 221/5 227/2
                                        285/5 300/7                                  Special [2] 189/11 196/9
sentencing [1] 247/7
                                       significant       [7]   213/24 213/24 227/24 specialist [1] 196/10
separate [3] 212/11 212/20 224/21
                                        234/4 235/3 236/7 287/18                     specialize [2] 227/18 232/25
September [8] 252/5 253/21 253/22
                                       significantly        [1] 264/21               specialized [1] 288/11
 309/11 309/12 311/11 312/17 313/7
                                       signing      [3]   300/3 300/8 300/10         specially [1] 215/24
September 19 [1] 309/12
                                       silent   [2]    270/24 271/17                 specialty [1] 288/8
seriatim [2] 239/17 240/6
                                       similar [5] 224/8 224/19 241/2 244/13 specific [7] 211/21 211/23 243/2
series [3] 292/11 297/4 297/12
                                        271/6                                         250/13 250/23 253/6 301/14
service [4] 215/9 251/2 272/22 282/14
                                       simply [1] 289/11                             specifically [3] 217/13 235/3 266/15
services [9] 214/24 215/3 215/4
                                       Singh [19] 244/24 245/1 245/5 245/20 speech [2] 205/12 205/24
 223/11 257/22 258/25 259/18 271/6
                                        246/7 248/11 268/16 270/10 270/11            speed [1] 292/20
 279/15
                                        272/6 272/12 278/14 278/16 278/16            speeds [1] 215/25
servicing [1] 286/16
                                        308/10 308/13 309/9 310/1 310/2              spell [17] 251/20 251/23 253/25
set [8] 212/16 230/22 267/10 294/9
                                       single    [12]     208/25 209/1 217/8 218/5 256/20 256/24 263/7 265/13 266/19
 295/20 295/22 296/1 296/5
                                        222/17 222/18 226/6 226/13 227/3              267/18 268/17 268/20 268/24 269/2
sets [3] 296/7 301/11 311/2
                                        230/18 248/11 248/13                          272/1 289/24 303/12 316/20
Seventh [1] 188/19
                                       single-spaced          [4] 217/8 218/5 226/13 spellings [1] 189/14
several [2] 215/12 244/25
                                        227/3                                        spend [3] 198/7 247/7 247/16
Shall [2] 240/6 241/4
                                       sit [4]   206/24 207/22 280/25 315/22         spending [2] 247/1 287/21
share [5] 211/4 221/20 241/2 297/24
                                       site  [1]    266/23                           spent [3] 195/21 195/22 206/12
 298/16
                                       sitting    [3]   229/25 231/9 243/18          spirit [1] 320/5
shared [2] 274/24 290/3
                                       situations       [1]   192/25                 split [2] 306/2 306/18
shareholders [1] 271/18
                                       six  [2]   209/15 216/3                       spoke [6] 208/25 228/8 248/13 280/22
sheet [6] 310/11 310/12 310/13 311/2
                                       six-year-old        [1]  209/15                285/24 314/19
 311/25 312/4
                                       size  [7]     213/4 256/12 263/25 264/2       spoken    [2] 208/18 225/9
shipbuilder [1] 266/2
                                        264/14 264/20 287/14                         sports   [1]  291/18
shipbuilding [5] 195/9 196/13 210/9
                                       slight   [1]    282/10                        stage  [7]   205/1 205/3 206/1 206/3
 231/20 232/10
                                       slow [1] 320/13                                277/9 311/20 313/23
ships [13] 210/12 210/18 213/17
                                       slowed       [1]   223/15                     stand   [5] 280/12 282/5 315/15 315/23
 213/22 215/20 216/9 236/11 242/13
                                       slower      [1]   223/17                       321/6
 242/20 266/3 266/4 286/15 286/16
                                       slowly [2] 206/3 317/2                        standard [1] 248/6
shipyard [3] 196/21 200/11 212/6
                                       small   [1]     281/2                         standoff [1] 194/24
shipyards [5] 210/21 231/19 231/24
                                       smaller      [2]   210/10 264/21              standoff-ish [1] 194/24
 232/2 257/16
                                       snake     [1]    251/20                       stands [1] 273/23
shirt [1] 255/24
                                       sold   [12]     199/23 203/21 216/13 222/15 start [7] 190/11 212/19 231/20 237/23
short [4] 206/21 213/15 225/13 231/17
                                        224/16 227/10 230/6 236/13 243/2              240/9 244/9 261/9
shortened [1] 226/3
                                        255/11 260/11 264/23                         started [8] 201/23 201/24 214/13
shot [1] 220/19
                                       Somalia [1] 213/15                             238/7 244/18 244/20 315/4 315/11
shouldn't [1] 321/6
                                       someplace [1] 229/20                          starting [2] 247/10 257/4
show [77] 196/14 196/22 197/15 199/4
                                                                212/15 219/23 219/24 state [3] 189/7 213/3 251/20
 200/8 201/7 204/9 207/21 209/13 211/8 sometimes [10]
                                        229/17 230/13 230/14 230/20 237/20 stated [3] 200/15 204/3 319/23
 211/11 211/24 212/13 212/20 214/6
                                        249/18 281/13                                statement [6] 195/3 206/13 236/25
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 155 of 157 PageID #:                                      20
                                         13779
S                          suggested [2]  191/9 306/5  214/8 215/5 215/17 215/18 215/22
                                       suggesting [1] 321/7                         217/16 257/5 293/9 302/9
statement... [3] 239/8 241/5 245/9
                                       suggestion [6] 190/13 242/18 318/22 systems [1] 293/8
statements [16] 191/23 193/24 194/10
                                        321/10 321/10 321/12
 194/14 195/1 218/12 219/1 226/11                                                  T
 227/5 234/6 236/19 237/12 237/25      Suisse    [102] 198/3 198/10 198/12
                                        198/19 199/8 199/10 199/11 199/13          T-U-B-E [1] 266/20
 237/25 261/19 290/5
                                        199/15 216/15 218/3 219/4 219/10           tactical [1] 243/16
STATES [41] 188/1 188/3 188/3 188/9
                                        219/12 219/14 220/23 220/25 221/20 Tassone [2] 189/11 196/10
 188/11 196/8 196/11 199/24 201/25
                                        222/3 222/4 222/13 224/16 226/1 226/6 team [3] 245/16 310/6 311/21
 202/7 207/2 208/17 208/20 208/21
                                        226/8 227/10 227/17 228/4 228/11           technically [1] 303/25
 208/23 209/1 209/2 209/3 209/7 211/2
                                        229/3 229/22 234/14 235/18 243/24          telephone [2] 190/9 237/19
 211/3 216/16 222/11 228/16 228/23
                                        244/5 244/10 244/17 244/22 245/2           television [1] 204/25
 229/5 229/25 230/2 230/7 230/8 230/10
                                        245/2 245/7 245/10 245/12 245/15           temple [1] 205/14
 232/9 233/13 233/15 237/13 246/15
                                        245/17 248/3 248/5 249/13 252/7 252/9 Teofilo [5] 276/23 277/8 277/10
 253/14 260/22 294/2 294/4 298/6
                                        252/10 252/12 252/13 253/2 253/5            277/11 277/12
station [1] 216/6
                                        253/10 253/18 253/21 254/15 254/25 term [9] 248/6 294/12 294/15 310/11
stations [2] 216/4 223/16                                                           310/12 310/13 311/2 311/24 312/4
                                        255/19 256/7 258/12 262/5 262/7
Statue [11] 205/1 205/4 205/6 205/6
                                        262/22 263/12 263/14 268/15 270/7          terms [11] 201/12 201/22 203/20
 205/7 205/11 205/15 205/17 206/5
                                        270/19 270/22 271/10 271/13 272/7           259/1 262/22 304/9 304/12 310/13
 206/9 249/24
                                        272/10 272/13 287/25 288/1 288/2            310/15 311/3 320/24
statute [7] 204/24 319/10 319/13
                                        288/12 288/16 288/17 288/23 289/15 territorial [10] 213/2 213/6 213/10
 319/14 319/24 320/5 320/5
                                        303/23 304/1 306/11 306/12 306/15           213/12 213/19 214/19 216/7 217/16
stay [6] 194/23 194/25 249/20 250/6
                                        308/3 308/5 308/18 309/22 310/2 310/5 224/25 225/7
 250/21 250/22
                                        310/7 310/18 313/19 314/2 314/8            terrorism [2] 213/22 214/22
stays [1] 194/12
                                        317/14                                     testified [3] 251/15 260/24 262/14
steal [1] 200/24
                                       Suisse's    [6]   217/7 218/7 226/11        testify [3] 246/21 251/8 299/10
stenography [1] 188/24
                                        226/21 226/23 288/25                       testifying [1] 203/15
step [3] 280/11 297/8 315/13
                                       suit [1]   255/24                           testimony [11] 202/18 203/16 203/18
still [8] 262/7 263/14 271/10 279/24                                                204/8 247/23 279/25 280/2 284/15
                                       suitability    [1]  236/2
 293/17 308/18 319/15 319/17
                                       summarized [1] 199/25                        299/17 315/1 316/8
stipulate [3] 318/8 318/12 318/13
                                       summarizes [1] 310/13                       text [2] 208/3 319/7
stipulation [3] 318/8 321/8 321/11
                                       sun [1] 320/9                               themselves [3] 196/16 207/13 234/12
stock [2] 199/22 227/21
                                       super [3] 210/17 210/20 243/5               then-minister [1] 285/5
stole [1] 197/10
                                       super-high      [1]  243/5                  then-President [1] 274/19
stop [1] 223/1
                                       superfast     [1]   210/11                  they've [1] 242/7
stopped [2] 223/7 276/18
                                       supervised      [1]   294/15                thinking [1] 303/6
story [2] 231/17 275/13
                                       supplied     [1]   257/18                   third [15] 196/21 197/4 200/7 202/12
strange [1] 271/7                                                                   219/2 231/16 245/7 245/12 257/1 260/2
                                       supplies    [1]   210/15
strategic [1] 243/16                                                                264/4 264/5 290/24 302/14 311/24
                                       supply    [1]   210/14
struck [1] 198/14
                                       support    [1]   274/1                      third-party [3] 264/4 264/5 302/14
structure [1] 303/22
                                       supported [2] 203/17 204/15                 though [1] 229/20
structured [1] 288/11
                                       supposed       [13]   196/17 196/20 196/21 thought [4] 207/24 208/23 209/2 238/7
studio [1] 205/3
                                        248/17 276/5 286/6 286/8 286/10            thoughts [2] 191/22 239/20
SUAs [1] 317/25
                                        286/12 286/14 286/17 302/16 302/17 thousand [1] 276/11
Subeva [11] 245/8 245/13 245/21
                                       supposedly [1] 228/14                       thousands [3] 210/23 222/7 247/3
 246/8 248/11 268/19 270/15 278/17
                                       Surjan   [17]    244/24 245/1 245/5 268/15 threats [1] 214/22
 308/10 309/9 310/4
                                        270/10 270/11 270/12 272/6 272/12          three [31] 195/14 196/15 197/2 197/4
subject [4] 249/17 309/14 309/15                                                    198/7 200/19 202/2 204/16 212/4
                                        278/14 278/16 278/16 308/10 308/12
 317/10
                                        309/9 310/1 310/2                           212/10 212/20 217/23 225/5 240/11
submarines [1] 210/13                                                               240/22 244/5 255/2 256/16 256/16
                                       surprise    [1]   276/4
submission [1] 239/10
                                       surveillance      [3]  215/17 215/18 215/21 258/4 258/7 259/20 263/1 263/5 272/20
submitted [1] 281/18                                                                273/1 274/7 274/11 278/25 285/5
                                       surveyed [1] 235/10
subsequently [2] 254/25 300/11                                                      294/19
                                       Susan    [1]   206/2
subsidiary [1] 258/15
                                       suspend      [1]   284/22                   threshold [1] 304/3
subsidize [3] 303/24 304/7 304/8
                                       swear [1] 251/12                            through [16] 192/6 192/12 196/4
subsidy [1] 303/24                                                                  197/13 200/19 202/7 202/17 204/6
                                       sweetest     [1]   246/19
subvention [16] 248/4 248/6 248/8                                                   205/5 213/19 215/25 223/18 223/20
                                       sweetheart      [1]   246/19
 303/25 304/2 304/6 304/14 304/17
                                       Swiss   [1]   252/10                         276/18 287/9 302/6
 305/3 305/7 305/11 305/17 306/22
                                       swivel [1] 251/18                           throughout [3] 194/12 244/13 281/4
 306/23 307/8 308/1
                                       sword [1] 320/25                            throw [1] 218/20
succeed [1] 275/4
                                       sworn [3] 251/10 251/13 251/15              Thursday [1] 322/2
success [2] 223/20 224/7
                                       sworn/affirmed [1] 251/15                   tied [1] 207/13
successful [3] 201/2 223/22 224/9
                                       syndicated      [3]   302/11 302/12 312/9   tilt [1] 250/3
suffered [1] 295/10
                                       Syndication      [1]   312/1                time [50] 191/8 191/20 192/16 194/5
suggest [2] 190/5 193/10                                                            201/10 201/16 204/14 204/25 206/12
                                       system [12] 196/3 196/18 212/23
 Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 156 of 157 PageID #:                                     21
                                        13780
T                          208/9 210/13 212/3 212/10 220/22 230/10 232/9 233/13 233/15 237/13
                                        230/11 237/21 240/12 240/20 240/24         246/15 253/14 260/22 265/20 265/21
time... [41] 214/7 214/8 220/3 223/15
                                        246/3 246/4 249/17 281/4 293/5 320/22 265/23 266/5 266/7 266/11 267/3 268/3
 224/19 226/6 226/12 227/25 249/11
                                        322/1                                      290/18 291/7 294/2 294/4 298/6 311/15
 251/1 253/4 253/18 255/19 259/17
                                       trials  [1]   192/2                         313/12 314/22
 260/13 263/4 271/13 272/9 273/6 274/6
                                       tricked    [2]   232/22 236/8              United   States [11] 222/11 228/16
 275/14 275/22 277/1 278/24 279/22
                                       tricking    [2]   201/21 232/21             228/23 229/5 229/25 230/2 230/7 230/8
 288/12 292/1 292/1 292/10 298/10
                                                     248/3                         230/10 232/9 237/13
 298/11 301/23 303/10 304/16 304/20 tried [1]
                                       Trimarans       [1]  225/6                 unlawful   [11] 255/1 255/13 261/13
 305/16 305/20 308/22 314/22 314/23
                                       true  [6]    217/20 218/12 219/1 227/5      261/16 264/25 265/1 265/4 265/8
 315/6
                                        245/11 320/4                               265/18 268/2 286/4
times [2] 229/18 233/24
                                       truth   [2]   201/24 294/7                 unless   [2] 280/7 298/25
tirelessly [1] 223/19
                                       truthful    [6]  266/8 299/7 299/17 299/20 unlike [2] 252/18 252/25
today [12] 194/10 196/5 196/7 220/2
                                        301/8 301/13                              unlock [1] 282/25
 220/11 220/14 231/7 246/17 255/18
                                       truthfully     [1]  203/15                 unnecessary [1] 318/24
 299/10 301/21 301/23
                                       try [4]    230/11 249/22 249/24 250/3      up [23] 194/22 199/13 205/10 207/14
together [6] 196/11 198/11 199/14
                                       trying    [5]   207/14 208/13 215/19 231/1 207/14 209/17 210/4 220/20 235/1
 216/5 225/15 245/18
                                        293/5                                      240/10 242/4 242/5 253/7 267/10
told [32] 194/18 198/12 201/16 212/4
                                       tube   [5]   266/16 266/18 266/21 267/1     292/11 292/13 292/20 299/1 299/22
 217/11 231/16 235/6 235/8 235/10
                                        267/5                                      312/2 315/23 318/18 318/23
 243/23 243/25 244/24 248/23 270/23
                                       tuna   [8]   196/20 199/6 199/19 200/2     upfront   [1] 259/2
 271/24 272/5 275/9 275/13 275/16
                                        213/25 225/15 225/15 257/14               upon   [1]  321/8
 276/1 276/6 276/10 276/22 278/19
                                       turn  [1]    218/4                         us [2]  281/9 306/3
 279/7 289/14 290/11 312/20 312/22
 314/12 314/16 320/11                  turned [1] 319/24
                                       turning [1] 249/13                         V
tomorrow [4] 314/25 315/2 315/5
                                       turns    [1]   220/12                      Vader [2] 194/24 237/20
 315/18
                                       Twenty      [1]  294/14                    valuable [1] 303/1
tonight [1] 315/8
                                       twice    [6]   272/7 294/25 294/25 295/2 valuation [2] 242/25 271/8
tons [1] 214/4
                                        295/3 295/5                               value [4] 231/8 243/1 243/22 297/13
took [6] 205/9 216/15 246/18 276/7
                                       type [1] 302/10                            various [1] 191/10
 289/17 289/21
                                       typical [4] 259/11 259/13 259/14           vast [1] 244/18
top [2] 213/9 311/1
                                        259/16                                    venture [1] 245/17
total [12] 190/7 198/7 255/15 278/7
                                                                                  verdict [2] 204/15 250/24
 287/21 295/15 299/25 304/19 305/4     U                                          versus [1] 189/6
 308/14 308/16 312/17
                                       U.K [1] 291/1                              vessels [15] 210/10 210/20 214/3
totaled [1] 291/8
                                       U.S [14] 196/2 196/3 196/4 200/20           215/24 216/1 225/4 225/6 225/11
totaling [2] 258/7 292/1                201/13 201/15 204/6 208/17 208/19          225/12 225/18 226/15 227/7 230/21
Towards [1] 313/10                      242/23 275/22 295/24 298/15 313/4          231/19 257/18
tower [1] 206/6
                                       U.S. [9] 222/18 228/24 228/25 229/18 victims [3] 202/20 202/21 295/10
towers [2] 205/5 205/10                 230/18 233/11 233/25 275/21 282/14 view [6] 190/18 192/8 206/7 241/1
trade [1] 252/23
                                       U.S. Dollars [1] 275/21                     241/3 310/19
trafficking [1] 213/21
                                       U.S. entities [1] 229/18                   violate [1] 288/25
trained [1] 216/12
                                       U.S. investor [2] 222/18 230/18            violating [1] 208/23
training [4] 226/18 231/25 236/12
                                       U.S. investors [1] 228/24                  violation [1] 317/10
 242/20
                                       U.S. Marshal [1] 282/14                    violations [1] 317/24
transaction [33] 212/14 212/15 212/21
                                       U.S. Securities [1] 228/25                 Vneshtorgbank [11] 226/2 226/3
 216/13 216/14 219/8 222/1 224/18
                                       U.S. Treasury [2] 233/11 233/25             227/10 227/17 228/5 228/12 229/4
 224/22 225/24 225/25 227/9 227/9
                                       U.S.A [1] 189/6                             229/23 232/2 232/3 232/7
 227/10 227/12 227/13 230/12 231/2
                                       ultimately [7] 198/17 220/12 264/8         voice [4] 221/5 221/6 221/10 221/13
 231/22 232/1 289/6 289/7 289/14
                                        273/11 288/6 305/6 306/24                 voluntarily [1] 320/8
 289/15 289/16 290/6 292/4 302/8
                                       ultrafast [1] 225/5                        VTB [7] 226/3 226/4 232/7 258/13
 313/20 314/3 314/11 314/14 317/23
                                       unable [2] 272/11 289/15                    263/12 272/3 292/3
transactions [9] 202/8 212/11 212/21
                                       under [14] 216/11 239/10 239/18
 220/25 224/21 228/25 230/23 232/13
                                        239/19 240/4 240/5 259/1 259/18           W
 314/6
                                        279/24 294/3 299/6 301/5 308/16 312/9 W-E-L-D-E-R [1] 266/20
TRANSCRIPT [2] 188/8 188/24                                                       wait [1] 220/3
                                       underlying [1] 289/10
transcription [1] 188/25                                                          waiting [2] 190/10 191/18
                                       understood [1] 243/16
transfer [3] 260/1 296/3 312/1                                                    waiving [1] 193/17
                                       unduly [1] 281/22
transferred [2] 260/7 270/15                                                      walk [2] 197/13 208/6
                                       unfamiliar [1] 214/14
transferring [1] 264/19
                                       UNITED [55] 188/1 188/3 188/3 188/9 wants [2] 218/19 234/23
transiting [1] 276/18                   188/11 196/8 196/11 199/24 201/25         war [3] 209/18 223/13 318/11
travel [1] 213/18                       202/7 207/2 208/17 208/20 208/20          War III [1] 318/11
treasury [3] 233/11 233/25 273/6        208/23 209/1 209/2 209/3 209/7 210/16 warm [1] 209/14
trial [26] 188/8 189/5 194/13 196/6     211/2 211/3 216/16 222/11 228/16          warn [1] 235/3
 196/9 202/19 204/12 206/16 206/22
                                        228/23 229/5 229/25 230/2 230/7 230/8 warnings [1] 235/5
Case 1:18-cr-00681-WFK-ST Document 400 Filed 08/21/20 Page 157 of 157 PageID #:   22
                                       13781
W                         words [6] 197/19 198/6 218/1 222/21
                                       226/24 299/14
wars [2] 212/25 223/12
                                      work [8] 198/14 210/7 253/22 262/15
warships [1] 210/11
                                       272/7 287/25 288/5 308/17
was -- it [1] 278/24
                                      worked    [18] 199/14 208/19 223/19
washes [1] 208/13
                                       224/3 242/24 244/2 252/13 262/16
Washington [1] 188/16
                                       263/15 288/3 288/6 288/8 305/2 310/3
waters [20] 213/2 213/6 213/8 213/10
                                       310/6 310/6 311/21 312/22
213/12 213/19 213/22 213/23 214/1
214/4 214/19 214/24 215/1 216/1 216/7 working    [11] 207/3 252/7 252/12
                                       254/25 263/14 271/10 287/25 289/6
217/17 224/25 225/1 225/7 225/8
                                       306/10 308/3 312/23
wealthiest [2] 214/10 214/15
                                      works   [4] 232/23 234/9 242/15 278/3
wealthy [1] 314/17
                                      world  [15]   198/20 199/23 207/20
wearing [2] 255/23 255/24
                                       210/9 211/2 211/9 213/15 214/10
week [1] 311/16
                                       214/15 229/20 232/9 233/2 244/14
weeks [4] 206/25 206/25 207/22
                                       250/1 318/11
207/23
                                      world's   [4] 207/2 213/25 214/11
welcome [8] 191/9 191/25 192/2 194/4
                                       231/10
241/12 284/10 316/6 321/17
                                      worries [1] 191/20
welder [7] 266/16 266/18 266/20
266/21 266/23 267/1 267/5             worth [8] 195/15 203/21 291/21
                                       296/21 296/22 297/17 297/18 303/2
western [1] 253/14
                                      wouldn't    [1] 227/22
WFK [1] 188/2
                                      write [2]   218/3 301/9
whatsoever [2] 217/4 244/4
                                      writing  [1]  311/22
wherever [1] 302/1
                                      written  [4]  235/4 318/8 319/8 320/4
whilst [7] 254/25 255/10 256/7 262/5
262/6 263/14 304/4                    wrong [5] 211/14 236/15 242/19 249/5
                                       249/14
white [1] 239/23
                                      wrote  [1] 278/5
whole [1] 220/20
why [45] 196/5 214/8 220/1 220/1      Y
220/6 220/7 221/13 222/25 231/8 232/6
                                      yachts [2] 210/17 210/21
233/8 233/23 234/20 236/9 238/6
                                      Yankees [2] 280/7 315/7
239/23 243/21 244/21 245/6 247/18
                                      year [6] 209/15 223/6 235/11 275/15
249/18 255/7 258/23 259/14 263/23
                                       288/14 291/25
264/9 265/23 267/1 271/16 282/12
                                      years [15] 212/15 215/12 230/13
285/9 285/12 286/2 291/11 297/18
                                       230/20 230/24 246/20 259/6 259/16
302/19 302/22 308/11 310/15 311/18
                                       288/4 294/14 294/19 298/25 299/1
311/22 313/14 315/22 320/19 321/7
                                       300/1 301/25
why -- well [1] 302/19
                                      yesterday [2] 194/9 240/17
wide [2] 213/7 234/19
                                      YORK [11] 188/1 188/4 188/12 188/13
willful [1] 317/23                     188/16 188/19 188/19 199/24 201/10
WILLIAM [2] 188/9 189/3                201/15 248/24
willing [1] 205/15
                                      young [2] 245/16 319/9
WILLKIE [1] 188/18
                                      yourself [3] 208/5 250/16 298/9
wind [2] 318/18 318/23
winning [1] 195/12                    Z
wire [6] 202/6 207/17 246/12 254/18 zone [3] 257/7 257/8 302/20
254/23 261/2
wires [2] 202/6 202/7
wish [2] 195/2 247/10
withheld [1] 261/21
within [3] 230/7 273/7 320/12
without [6] 190/25 261/4 261/12
285/10 289/11 320/10
witness [22] 202/18 244/23 245/8
246/13 246/21 247/2 251/6 251/13
251/14 256/2 279/24 280/12 280/12
282/5 282/5 284/14 314/25 315/15
315/15 316/7 321/4 322/4
witnesses [7] 202/19 203/23 204/8
243/25 246/1 248/10 250/15
woman [2] 209/15 245/8
won't [5] 219/21 227/24 234/16 242/4
251/20
wonderful [1] 209/15
